Exhibit 10.5

BAY COLONY CORPORATE CENTER

WALTHAM, MASSACHUSETTS

OFFICE LEASE

BAY COLONY CORPORATE CENTER LLC,

a Delaware limited liability company,

Landlord

and

OSCIENT PHARMACEUTICALS CORPORATION,

a Massachusetts corporation,

Tenant

DATED AS OF: June 23, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Paragraph

        Page

1.

  

Premises

   1

2.

  

Certain Basic Lease Terms

   1

3.

  

Term; Delivery of Possession of Premises

   3

4.

  

Condition of Premises

   4

5.

  

Monthly Rent

   8

6.

  

Letter of Credit

   9

7.

  

Additional Rent; Operating Expenses and Tax Expenses

   10

8.

  

Use of Premises; Compliance with Law

   16

9.

  

Alterations and Restoration

   19

10.

  

Repair

   21

11.

  

Abandonment

   22

12.

  

Liens

   22

13.

  

Assignment and Subletting

   23

14.

  

Indemnification of Landlord

   28

15.

  

Insurance

   30

16.

  

Mutual Waiver of Subrogation Rights

   32

17.

  

Utilities

   32

18.

  

Personal Property and Other Taxes

   35

19.

  

Rules and Regulations

   36

20.

  

Surrender; Holding Over

   36

21.

  

Subordination and Attornment

   37

22.

  

Financing Condition

   38

23.

  

Entry by Landlord

   38

24.

  

Insolvency or Bankruptcy

   39

25.

  

Default and Remedies

   40

26.

  

Damage or Destruction

   43

27.

  

Eminent Domain

   45

28.

  

Landlord’s Liability; Sale of Building

   46

29.

  

Estoppel Certificates

   47

30.

  

Right of Landlord to Perform

   47

31.

  

Late Charge

   48

32.

  

Attorneys’ Fees; Waiver of Jury Trial

   48

33.

  

Waiver

   49

34.

  

Notices

   49

35.

  

Deleted

   49

36.

  

Defined Terms and Marginal Headings

   49

37.

  

Time and Applicable Law

   50

38.

  

Successors

   50

39.

  

Entire Agreement; Modifications

   50

40.

  

Light and Air

   50

41.

  

Name of Building

   50

42.

  

Severability

   50

 

-i-



--------------------------------------------------------------------------------

43.

  

Authority

   50

44.

  

No Offer

   51

45.

  

Real Estate Brokers

   51

46.

  

Consents and Approvals

   51

47.

  

Reserved Rights

   52

48.

  

Financial Statements

   52

49.

  

Deleted

   52

50.

  

Nondisclosure of Lease Terms

   52

51.

  

Furniture

   53

52.

  

Right of First Offer

   53

53.

  

Renewal Option

   54

54.

  

Notice of Lease; Termination Agreement

   56

EXHIBITS

A – Outline of Premises

B – Rules and Regulations

C – Form of Commencement Date Letter

D – Description of Final Plans

E – Letter of Credit

F – List of Existing Furniture

G – Outline of First Offer Space

H – Fleet SNDA

I – Form of Notice of Lease

J – Form of Termination Agreement

 

-ii-



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the 23 day of June, 2004, between BAY COLONY CORPORATE
CENTER LLC, a Delaware limited liability company (“Landlord”), and OSCIENT
PHARMACEUTICALS CORPORATION, a Massachusetts corporation (“Tenant”).

1. Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, on the terms and conditions set forth herein, the space outlined on
the attached Exhibit A (the “Premises”) which Premises consist of “Increment 1”
and “Increment 2,” as shown on Exhibit A. The Premises are located on the floor
specified in Paragraph 2 below of the building located at 1000 Winter Street,
Waltham, Massachusetts (the “Building”). The parcel(s) of land (the “Land”) on
which the Building is located and the other improvements on the Land (including
the Building, driveways, and landscaping) are referred to herein as the “Real
Property.” The Real Property is situated within Bay Colony Corporate Center (the
“Office Park”).

Tenant’s lease of the Premises shall include the right to use, in common with
others and subject to the other provisions of this Lease, the public lobbies,
entrances, stairs, elevators and other public portions of the Building and the
parking lots, driveways and sidewalks serving the Office Park. All of the
windows and outside walls of the Premises and any space in the Premises used for
shafts, stacks, pipes, conduits, ducts, electrical equipment or other utilities
or Building facilities are reserved solely to Landlord and Landlord shall have
rights of access through the Premises for the purpose of operating, maintaining
and repairing the same, subject to the provisions of Paragraph 23 below
regarding Landlord’s access to the Premises.

2. Certain Basic Lease Terms. As used herein, the following terms shall have the
meaning specified below:

 

  a. Floor(s) on which the Premises are located: Second (2nd) floor. The
Premises are currently designated as Suite 2200. Landlord and Tenant agree that
for the purpose of this Lease, Increment 1 shall be deemed to contain 8,688
rentable square feet of space and Increment 2 shall be deemed to contain 22,813
rentable square feet of space, for a total rentable square footage for the
Premises of 31,501 rentable square feet of space.

 

  b. Lease term: Approximately seven (7) years and eight (8) months. The Lease
term as to Increment 1 shall commence on the date hereof (the “Increment 1
Commencement Date”). The Lease term as to Increment 2 shall commence on the date
of Substantial Completion (as defined in Paragraph 4.b. below) of the portion of
the Tenant Improvements (as defined in Paragraph 4.a. below) that are located in
Increment 2 (the “Increment 2 Commencement Date”). References in this Lease to
the “Commencement Date” shall be deemed to refer to the Increment 1 Commencement
Date as to Increment 1 and be deemed to refer to the Increment 2 Commencement
Date as to Increment 2.

 

1



--------------------------------------------------------------------------------

The Lease term shall end on the date (the “Expiration Date”) that is the last
day of the ninetieth (90th) full calendar month following the Increment 2
Commencement Date.

 

  c. Monthly Rent: The sums set forth below for the respective periods:

 

Period

   Monthly
Rate     

Increment 1 Commencement Date through July 31, 2004

   $ 1,810.00    (electricity and
cleaning for
Increment 1
only)

August 1, 2004 through July 31, 2005

   $ 50,821.61   

August 1, 2005 through July 31, 2007

   $ 60,376.92   

August 1, 2007 through July 31, 2009

   $ 65,627.08   

August 1, 2009 through Expiration Date

   $ 70,877.25   

Notwithstanding the above, Tenant’s Monthly Rent shall be fully abated for the
following six (6) calendar months: November and December of 2005, November and
December of 2006, and November and December of 2007.

 

  d. Security: Letter of credit in the amount of Three Hundred Ninety Three
Thousand Seven Hundred Sixty Two and 50/100 Dollars ($393,762.50).

 

  e. Tenant’s Share: 11.2838%, which percentage is based upon (A) the rentable
square feet of the Premises set forth in Paragraph 2.a. above, divided by
(B) the total rentable square feet of the Building, which Landlord and Tenant
agree, for the purpose of this Lease, shall be deemed to contain 279,189
rentable square feet.

Base Year: The calendar year 2004.

 

  f. Base Tax Year: The fiscal tax year ending June 30, 2005.

 

2



--------------------------------------------------------------------------------

  g. Initial Contemplated Use of Premises: Biopharmaceutical development.
Paragraph 8.a. below sets forth the permitted uses of the Premises.

 

  h. Real estate broker(s): Shorenstein Realty Services, L.P., Trammell Crow
Company and Spaulding & Slye.

 

  i. Tenant’s Electrical Charge: Three Thousand Two Hundred Eighty One and
35/100 Dollars ($3,281.35) per month.

3. Term; Delivery of Possession of Premises.

a. Term. The term of this Lease shall commence as to Increment 1 on the
Increment 1 Commencement Date (as defined in Paragraph 2.b. above) and commence
as to Increment 2 on the Increment 2 Commencement Date (as defined in
Paragraph 2.b. above) and, unless sooner terminated pursuant to the terms hereof
or at law, shall expire on the Expiration Date (as defined in Paragraph 2.b.).
Upon either party’s request after the Increment 2 Commencement Date, Landlord
and Tenant shall execute a letter to substantially the form of Exhibit C
attached hereto confirming the Increment 2 Commencement Date.

b. Delivery of Increment 1 and Increment 2. Increment 1 shall initially be
delivered by Landlord to Tenant in its as-is condition on the date of this
Lease. In the event of any delay in the delivery of Increment 1 to Tenant in its
as-is condition caused by fire or other casualty, acts of God or any other cause
beyond the reasonable control of Landlord, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, but Landlord shall use reasonable diligent efforts to
deliver Increment 1 to Tenant as soon as is reasonably possible after the date
of this Lease. No delay in delivery of possession of Increment 1 to Tenant shall
amend Tenant’s obligations under this Lease; provided, however, that if
Increment 1 is not delivered to Tenant on the date of this Lease, then the
Increment 1 Commencement Date shall be modified to be the date that Increment 1
is actually delivered to Tenant in its as-is condition. Notwithstanding the
initial delivery of Increment 1 to Tenant in its as-is condition, Tenant
Improvements will subsequently be constructed in Increment 1 pursuant to
Paragraph 4 below.

Increment 2 shall be delivered to Tenant upon Substantive 1 Completion of the
portion of the Tenant Improvements that are to be constructed in Increment 2
pursuant to Paragraph 4 below.

If Substantial Completion of the Tenant Improvements I located in Increment 1
and/or Increment 2 is delayed for any reason whatsoever, this Lease shall not be
void or voidable. Further, no delay in the Substantial Completion of the Tenant
Improvements shall amend Tenant’s obligations under this Lease. In no event
shall Landlord be liable to Tenant for any delay in completion of the Tenant
Improvements that is caused or occasioned by strikes, lockout, labor disputes,
shortages of material or labor, fire or other casualty, acts of God or any other
cause beyond the commercially reasonable control of Landlord (“Force Majeure”).
Notwithstanding the foregoing, if the Tenant Improvements for both Increment 1
and Increment 2 are not Substantially Completed by the Target Completion Date
(as defined in Paragraph 4.c.

 

3



--------------------------------------------------------------------------------

below) due to Landlord’s failure to comply with the construction schedule set
forth in Paragraph 4.c. below for any reason other than delays caused by Force
Majeure or a Tenant Delay (as defined in Paragraph 4.d. below) (any such delay
caused by other than Force Majeure or a Tenant Delay being referred to
hereinafter as a “Landlord Delay”), then Tenant’s Monthly Rent shall be abated
one (1) day for each day beyond the Target Completion Date that the Tenant
Improvements were not Substantially Completed due to a Landlord Delay, which
abatement shall be applied as soon as the Target Completion Date (as extended by
any delays caused by Force Majeure or a Tenant Delay) has been passed. In no
event shall Tenant’s Monthly Rent be abated if the Tenant Improvements are not
completed by the Target Completion Date due to Force Majeure and/or a Tenant
Delay(s).

c. Early Occupancy. If, at Tenant’s request, Landlord permits Tenant to take
occupancy of Increment 1 and/or Increment 2 prior to their respective
Commencement Dates set forth above, then the Commencement Date as to that
increment shall be the date of such early occupancy by Tenant; provided,
however, that the Expiration Date of this Lease shall not be affected by such
early occupancy of either increment of the Premises. Tenant’s entry into the
Premises for the purposes provided for in Paragraph 4.e. below shall not
constitute occupancy of the Premises for the purposes of this Paragraph 3.c.

4. Condition of Premises. Except as otherwise expressly provided in this
Paragraph 4, Tenant shall accept the Premises in their “as-is” condition and
Landlord shall have no obligation to make or pay for any improvements or
renovations in or to the Premises.

a. Tenant Improvements; Final Plans; Budget. Landlord shall cause Landlord’s
designated contractor (“Contractor”) to construct the improvements in the
Premises (the “Tenant Improvements”) which are specifically described in the
construction plans and specifications described on the attached Exhibit D (the
“Final Plans”).

As soon as reasonably possible after the date hereof, Landlord shall provide
Tenant with an estimated budget for the Tenant Improvements, which budget shall
include Contractor’s fee, the Construction Management Fee (as defined in
Paragraph 4.e. below) and a reasonable contingency. Tenant shall have three
(3) business days after the receipt of the estimated budget to approve or
reasonably disapprove of the estimated budget or to approve or reasonably
disapprove of particular line items in the estimated budget. If Tenant
disapproves of the budget or any line item thereon within such three
(3) business day period, then Landlord shall cause Landlord’s architect to
modify the Final Plans to satisfactorily address the desired change to the
budget. Any and all revisions to the Final Plans shall be subject to Landlord’s
reasonable approval. Upon the revision of the Final Plans, Landlord shall cause
Contractor to promptly prepare and submit to Tenant a revised estimated budget,
Tenant shall respond to the revised estimated budget in the manner described
above with regard to the initial budget. Any delay in Substantial Completion of
the Tenant Improvements caused directly or indirectly by any revision to the
Final Plans or the initial estimated budget or any subsequently revised budget
(other than revisions required to correct errors or incomplete work by Landlord,
Landlord’s architect or Contractor) shall constitute a Tenant Delay as defined
in Paragraph 4.d. below. In the event Tenant shall fail to raise any objections
to the initial budget or any revised budget within the three (3) business day
period(s) described above, Tenant shall be deemed to have approved the

 

4



--------------------------------------------------------------------------------

proposed budget or revised budget, as applicable. The budget, as approved by
Landlord and Tenant, is referred to hereinafter as the “Final Budget”

Notwithstanding anything to the contrary in this Paragraph 4.a, or elsewhere in
this Paragraph 4, Landlord and Tenant agree that, although the Final Budget
represents a good faith estimate by Contractor of the costs of the construction
of the Tenant Improvements, the Final Budget is only an estimate based on
information presently known by Contractor with regard to the present condition
of the Premises and the anticipated costs of the design and construction of the
Tenant Improvements. Tenant hereby authorizes Landlord to make expenditures from
the contingency category of the Final Budget to cover any unforeseen expenses;
provided, however, in no event may Landlord spend amounts in excess of the Final
Budget contingency without Tenant’s prior written consent.

b. Changes. If Tenant requests any change, addition or alteration in or to the
Final Plans (“Changes”), Landlord shall cause Landlord’s architect to prepare
additional plans implementing such Change (which additional plans shall be
subject to Landlord’s reasonable approval) and Landlord’s reasonable
architectural charges in connection therewith shall be added to the cost of the
Tenant Improvements. As soon as practicable after the completion of such
additional plans, Landlord shall notify Tenant of the estimated cost of the
Change. Within three (3) business days after receipt of such cost estimate,
Tenant shall notify Landlord in writing whether Tenant approves the Change. If
Tenant approves the Change, Landlord shall proceed with the Change and the cost
of the Change shall be added to the cost of the Tenant Improvements and the
Final Budget adjusted accordingly. If Tenant fails to approve the Change within
such three (3) business day period, the requested Change shall not be
incorporated into the Tenant Improvements.

c. Construction; Substantial Completion. Landlord shall cause Contractor to
commence the construction of the Tenant Improvements as soon as is reasonably
possible after the approval by Landlord and Tenant of the Final Budget and
Tenant’s delivery to Landlord of the Letter of Credit, in the form required by
Paragraph 6 below. In no event shall Landlord be required to commence
construction of the Tenant Improvements prior to the date the Letter of Credit
is received by Landlord. If Tenant has not delivered the Letter of Credit to
Landlord on or before the date (the “LOC Date”) that is ten (10) business days
following the date of this Lease, then any delay in the Substantial Completion
of the Tenant Improvements that is caused by Tenant’s failure to deliver the
Letter of Credit to Landlord on or before the LOC Date, shall constitute a
Tenant Delay for purposes of the third grammatical paragraph of Paragraph 3
above.

Landlord and Contractor shall adhere to the following schedule for construction:

Receive permits for construction not later than July 15, 2004

Substantial Completion of Tenant Improvements in Increment 2 on or before
August 12, 2004

 

5



--------------------------------------------------------------------------------

Substantial Completion of Tenant Improvements in Increment 1 on or before
September 16,2004 (“Target Completion Date”)

Tenant acknowledges that the portion of the Tenant Improvements being
constructed in Increment 1 will be constructed therein after Tenant has
commenced occupancy of Increment 1. Landlord and Tenant shall agree upon a
mutually acceptable staging schedule for the construction of the Tenant
Improvements so that Tenant can vacate the portions of Increment 1 that are
required to be vacated in order for certain of the Tenant Improvement work to be
performed therein; provided, however, that any delay in the Substantial
Completion of the Tenant Improvements caused by such staging shall constitute a
Tenant Delay, rather than a Landlord Delay, for purposes of applying Paragraph
3.b. above. Tenant shall not be entitled to any abatement of the electricity or
cleaning charge during the construction of the Tenant Improvements in Increment
1, nor of Monthly Rent if the Tenant Improvements are not completed prior to
August 1, 2004; subject, however, to the third grammatical paragraph of
Paragraph 3.b. above.

Landlord shall provide and cause to be installed only those wall terminal boxes
and/or floor monuments required for Tenant’s telephone or computer systems as
are shown on the Final Plans. Landlord will provide ordinary power wiring to
locations shown on the Final Plans and shall provide and cause to be installed
conduits as required for Tenant’s telephone and computer systems as shown on the
Final Plans, but shall in no event install, pull or hook up such wires or
provide wiring necessary for special conditioned power to the Premises. Further,
notwithstanding anything to the contrary herein, Landlord and Tenant shall
cooperate with each other to resolve any space plan issues raised by applicable
local building codes. The Tenant Improvements shall be deemed to be
“Substantially Completed” when (i) they have, as determined by Landlord’s
architect, been completed in accordance with the Final Plans, subject only to
correction or completion of “Punch List” items, which items shall be limited to
minor items of incomplete or defective work or materials or mechanical
maladjustments that are of such a nature that they do not materially interfere
with or impair Tenant’s use of the Premises for Tenant’s business and (ii) any
governmental approvals (which may be oral approvals by inspectors or other
officials, and may be temporary or conditional in accordance with local
practice) and permits required for the lega1 occupancy of the Premises have been
issued. The definition of “Substantially Completed” shall also apply to the
terms “Substantial Completion” and “Substantially Complete”.

d. Tenant Delays. Tenant shall be responsible for, and shall pay to Landlord,
any and all costs and expenses incurred by Landlord in connection with any delay
in the commencement or completion of the Tenant Improvements and any increase in
the cost of the Tenant Improvements caused by (i) any Changes requested by
Tenant in the Final Plans (including any cost or delay resulting from proposed
changes that are not ultimately made), (ii) any failure by Tenant to timely pay
any amounts due from Tenant hereunder, including any additional costs resulting
from any Change (it being acknowledged that if Tenant fails to make or otherwise
delays making such payments, Landlord may stop work on the Tenant Improvements
rather than incur costs which Tenant is obligated to fund but has not yet funded
and any delay from such a work stoppage will be a Tenant Delay), (iii) the
inclusion in the Tenant Improvements of any so-called “long lead” materials
(such as fabrics, paneling, carpeting or other items that are not readily
available within industry standard lead times (e.g., custom made

 

6



--------------------------------------------------------------------------------

items that require time to procure beyond that customarily required for standard
items, or items that are currently out of stock and will require extra time to
back order) and for which suitable substitutes exist), (iv) Tenant’s failure to
respond within three (3) business days to reasonable inquiries by Landlord or
Contractor regarding the construction of the Tenant Improvements, or (v) any
other delay requested or caused by Tenant. Each of the foregoing is referred to
herein as a “Tenant Delay”.

e. Cost of Tenant Improvements. Landlord shall bear the cost of the construction
of the Tenant Improvements (including the architectural costs for the
preparation of the Tenant Approved Plans and the Final Plans, Contractor’s fee
and the Construction Management Fee (as defined below)), limited however to a
maximum expenditure by Landlord therefor of Four Hundred Seventy Two Thousand
Five Hundred Fifteen Dollars ($472,515.00) (“Landlord’s Allowance”). A portion
of Landlord’s Allowance not to exceed One Hundred Fifty Seven Thousand Five
Hundred Five Dollars ($157,515.00) may be applied to the reasonable
architectural and engineering costs for the design of the Tenant Improvements
and to wiring and cabling, Tenant’s security system in the Premises, signage,
moving expenses and costs of breaking down and reinstalling the Furniture (as
defined in Paragraph 51 below) (“Soft Costs”). No portion of Landlord’s
Allowance may (i) be applied to the cost of equipment, trade fixtures, furniture
or free rent, (ii) be applied to any portion of the Premises which is then the
subject of a sublease, or (iii) be used to prepare any portion of the Premises
for a proposed subtenant or assignee. Disbursements of Landlord’s Allowance for
payment of Soft Costs pursuant to the foregoing shall be made by Landlord within
thirty (30) days following Landlord’s receipt of Tenant’s written request
therefor accompanied by written invoices (in form reasonably acceptable to
Landlord) evidencing the subject costs.

Subject to the expenditure restrictions set forth in the last sentence of
Paragraph 4.a. above, Tenant shall pay for all costs of the construction of the
Tenant Improvements in excess of Landlord’s Allowance (the “Excess Cost”). Based
on the estimated cost of the construction of the Tenant Improvements, as shown
on the Final Budget (the “Estimated Costs”), the prorata share of the Estimated
Costs payable by Landlord and Tenant shall be determined and an appropriate
percentage share established for each (a “Share of Costs”). Tenant and Landlord
shall fund the cost of the construction (including the applicable portion of the
applicable fees) as the same is performed, in accordance with their respective
Share of Costs for the construction, with Tenant’s payments being made to
Landlord within thirty (30) days of Landlord’s written demand. At such time as
Landlord’s Allowance has been entirely disbursed, Tenant shall pay the remaining
Excess Cost, if any, to Landlord, which payment shall be made, at Landlord’s
option, in advance or in course of construction installments. Upon Tenant’s
written request, Landlord or Contractor shall provide Tenant with a breakdown of
all construction costs to date and of Landlord’s and Tenant’s prior
contributions toward such costs.

Notwithstanding the foregoing, Landlord shall retain from the amount of
Landlord’s Allowance, as compensation to Landlord for review of the Final Plans
and for construction inspection, administration and management with regard to
the Tenant Improvements, a sum (the “Construction Management Fee”) equal to
(i) five percent (5%) of the first One Hundred Thousand Dollars ($100,000.00) of
the hard construction costs for the Tenant Improvements and the costs of the
mechanical, engineering and plumbing drawings for the

 

7



--------------------------------------------------------------------------------

Tenant Improvements, plus (ii) three percent (3%) of such costs in excess of One
Hundred Thousand Dollars ($100,000.00). At the time Landlord makes any
disbursement of Landlord’s Allowance, Landlord shall retain from Landlord’s
Allowance, as a partial payment of the Construction Management Fee, a
proportionate amount of the Construction Management Fee based upon Landlord’s
reasonable estimation of the amount required to be withheld from each
disbursement in order to ensure that the entire Construction Management Fee is
retained over the course of construction on a prorata basis. At such time as
Landlord’s Allowance has been entirely disbursed, Tenant shall, within ten
(10) business days of written demand, pay to Landlord the remainder, if any, of
the Construction Management Fee not yet paid to Landlord. Landlord’s
aforementioned written demand shall detail the manner in which the Construction
Management Fee was calculated and specify which portion of the Construction
Management Fee was previously paid and the portion owed.

f. Early Entry. Notwithstanding anything to the contrary in this Lease, Tenant
may, prior to the Substantial Completion of Tenant Improvements, enter the
Premises for the purpose of installing telephones, electronic communication or
related equipment fixtures, furniture and equipment, provided that Tenant shall
be solely responsible for any of such equipment, fixtures, furniture or material
and for any loss or damage thereto from any cause whatsoever, excluding only the
gross negligence or deliberate misconduct of Landlord or Landlord’s contractors.
Such early access to the Premises and such installation shall be permitted only
to the extent that Landlord determines that such early access and installation
activities will not delay Landlord’s completion of the construction of the
Tenant Improvements. Landlord and Tenant shall cooperate in the scheduling of
Tenant’s early access to the Premises and of Tenant’s installation activities in
an attempt to maximize the benefits to Tenant of this Paragraph 4.e. without
interfering with Contractor’s completion of the construction of the Tenant
Improvements. The provisions of the final grammatical paragraph of Paragraph
8.a. below, the provisions of Paragraph 9.a. below, and the provisions of
Paragraphs 14 and 15 below shall apply in full during the period of any such
early entry, and Tenant shall (i) provide certificates of insurance evidencing
the existence and amounts of liability insurance carried by Tenant and its
agents and contractors, reasonably satisfactory to Landlord, prior to such early
entry, and (ii) comply with all applicable laws, regulations, permits and other
approvals applicable to such early entry work in the Premises.

5. Monthly Rent.

a. Commencing as of the Commencement Date, and continuing thereafter on or
before the first day of each calendar month during the term hereof, Tenant shall
pay to Landlord, as monthly rent for the Premises, the applicable Monthly Rent
and Tenant’s Electrical Charge specified in Paragraph 2 above for the periods
referred to therein. If Tenant’s obligation to pay Monthly Rent hereunder
commences on a day other than the first day of a calendar month, or if the term
of this Lease terminates on a day other than the last day of a calendar month,
then the Monthly Rent and Tenant’s Electrical Charge payable for such partial
month shall be appropriately prorated on the basis of a thirty (30)-day month.
Monthly Rent, Tenant’s Electrical Charge and the Additional Rent specified in
Paragraph 7 shall be paid by Tenant to Landlord, in advance, without deduction,
offset, prior notice or demand, in immediately available funds of lawful money
of the United States of America, or by good check as described below, to the
lockbox location designated by Landlord, or to such other person or at

 

8



--------------------------------------------------------------------------------

such other place as Landlord may from time to time designate in writing.
Payments made by check must be drawn either on a California financial
institution or on a financial institution that is a member of the federal
reserve system. Notwithstanding the foregoing, Tenant shall pay to Landlord
together with Tenant’s execution of this Lease an amount equal to the Monthly
Rent payable for the first full calendar month of the Lease term after Tenant’s
obligation to pay Monthly Rent shall have commenced hereunder, which amount
shall be applied to the Monthly Rent first due and payable hereunder.

b. All amounts payable by Tenant to Landlord under this Lease, or otherwise
payable in connection with Tenant’s occupancy of the Premises, in addition to
the Monthly Rent and Tenant’s Electrical Charge hereunder and Additional Rent
under Paragraph 7, shall constitute rent owed by Tenant to Landlord hereunder.

c. Any rent not paid by Tenant to Landlord when due shall bear interest from the
date due to the date of payment by Tenant at an annual rate of interest (the
“Interest Rate”) equal to the lesser of (i) twelve percent (12%) per annum or
(ii) the maximum annual interest rate allowed by law on such due date for
business loans (not primarily for personal, family or household purposes) not
exempt from the usury law. Failure by Tenant to pay rent when due, including any
interest accrued under this subparagraph, shall constitute an Event of Default
(as defined in Paragraph 25 below) giving rise to all the remedies afforded
Landlord under this Lease and at law for nonpayment of rent.

d. No security or guaranty which may now or hereafter be furnished to Landlord
for the payment of rent due hereunder or for the performance by Tenant of the
other terms of this Lease shall in any way be a bar or defense to any of
Landlord’s remedies under this Lease or at law.

6. Letter of Credit. As security for the performance by ‘ Tenant of Tenant’s
obligations hereunder, Tenant shall cause to be delivered to Landlord, within
thirty (30) days following the date of this Lease, an original irrevocable
standby letter of credit (the “Letter of Credit”) in the amount specified in
Paragraph 2.d. above, naming Landlord as beneficiary, which Landlord may draw
upon to cure any Event of Default under this Lease or to compensate Landlord for
any damage (subject to the limitations on damages expressly provided for in the
last grammatical paragraph of Paragraph 14.b. below) Landlord incurs as a result
of an Event of Default. Tenant’s failure to deliver the Letter of Credit within
the aforementioned thirty (30) day period shall constitute an Event of Default
entitling Landlord to exercise the remedies set forth in Paragraph 25.b. below.
Any such draw on the Letter of Credit shall not constitute a waiver of any other
rights of Landlord with respect to any such Event of Default or failure to
perform. The Letter of Credit shall be issued by a major commercial bank
reasonably acceptable to Landlord, with a metropolitan Boston, or New York, New
York, service and claim point for the Letter of Credit, have an expiration date
not earlier than the sixtieth (60th) day after the Expiration Date (or, in the
alternative, have a term of not less than one (1) year and be automatically
renewable for an additional one (1) year period unless notice of non-renewal is
given by the issuer to Landlord not later than sixty (60) days prior to the
expiration thereof) and shall provide that Landlord may make partial and
multiple draws thereunder, up to the face amount thereof. In addition, the
Letter of Credit shall provide that, in the event of Landlord’s assignment or
other transfer of its interest in this Lease, the Letter of Credit shall be
freely transferable by Landlord,

 

9



--------------------------------------------------------------------------------

without charge and without recourse, to the assignee or transferee of such
interest and the bank shall confirm the same to Landlord and such assignee or
transferee. The Letter of Credit shall provide for payment to Landlord upon the
issuer’s receipt of a sight draft from Landlord together with Landlord’s
certificate certifying that the requested sum is due and payable from Tenant and
Tenant has failed to pay, and with no other conditions, shall be in the form
attached hereto as Exhibit E, or otherwise in form and content satisfactory to
Landlord. If the Letter of Credit has an expiration date earlier than the date
sixty (60) days following the Expiration Date, then throughout the term hereof
(including any renewal or extension of the term) Tenant shall provide evidence
of renewal of the Letter of Credit to Landlord at least sixty (60) days prior to
the date the Letter of Credit expires. If Landlord draws on the Letter of Credit
pursuant to the terms hereof, Tenant shall immediately replenish the Letter of
Credit or provide Landlord with an additional letter of credit conforming to the
requirement of this paragraph so that the amount available to Landlord from the
Letter of Credit(s) provided hereunder is the amount specified in Paragraph 2.d.
above. Tenant’s failure to deliver any replacement, additional or extension of
the Letter of Credit, or evidence of renewal of the Letter of Credit, within the
time specified under this Lease shall entitle Landlord to draw upon the Letter
of Credit then in effect. If Landlord liquidates the Letter of Credit as
provided in the preceding sentence, Landlord shall hold the funds received from
the Letter of Credit as security for Tenant’s performance under this Lease, and
Landlord shall not be required to segregate such security deposit from its other
funds and no interest shall accrue or be payable to Tenant with respect thereto.
No holder of a Superior Interest (as defined in Paragraph 21 below), nor any
purchaser at any judicial or private foreclosure sale of the Real Property or
any portion thereof, shall be responsible to Tenant for such security deposit
unless and only to the extent such holder or purchaser shall have actually
received the same. If Tenant is not in default at the expiration or termination
of this Lease, Landlord shall return to Tenant the Letter of Credit or the
balance of the security deposit then held by Landlord, as applicable within
thirty (30) days following the expiration or earlier termination of this Lease;
provided, however, that in no event shall any such return be construed as an
admission by Landlord that Tenant has performed all of its covenants and
obligations hereunder.

7. Additional Rent; Operating Expenses and Tax Expenses.

a. Operating Expenses. Tenant shall pay to Landlord at the times hereinafter set
forth, Tenant’s Share, as specified in Paragraph 2.e. above, of any increase in
the Operating Expenses (as defined below) incurred by Landlord in each calendar
year subsequent to the Base Year specified in Paragraph 2.f. above, over the
Operating Expenses incurred by Landlord during the Base Year. The amounts
payable under this Paragraph 7.a. and Paragraph 7.b. below are termed
“Additional Rent” herein.

The term “Operating Expenses” shall mean the total costs and expenses incurred
by Landlord in connection with the management, operation, maintenance, repair
and ownership of the Real Property (including, without limitation, costs and
expenses incurred in connection with the management, operation, maintenance,
repair and ownership of other portions of the Office Park, to the extent fairly
allocable to the Real Property), including, without limitation, the following
costs: (1) salaries, wages, bonuses and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
life insurance, including group life insurance, welfare and other fringe
benefits, and vacation, holidays and other paid absence

 

10



--------------------------------------------------------------------------------

benefits) relating to employees of Landlord or its agents engaged in the
operation, repair, or maintenance of the Real Property; (2) payroll, social
security, workers’ compensation, unemployment and similar fixes with respect to
such employees of Landlord or its agents, and the cost of providing disability
or other benefits imposed by law or otherwise, with respect to such employees;
(3) the cost of uniforms (including the cleaning, replacement and pressing
thereof) provided to such employees; (4) premiums and other charges incurred by
Landlord with respect to fire, other casualty, rent and liability insurance, any
other insurance as is deemed necessary or advisable in the reasonable judgment
of Landlord, or any insurance required by the holder of any Superior Interest
(as defined in Paragraph 21 below), and, after the Base Year, costs of repairing
an insured casualty to the extent of the deductible amount under the applicable
insurance policy; (5) water charges and sewer rents or fees; (6) license, permit
and inspection fees; (7) sales, use and excise taxes on goods and services
purchased by Landlord in connection with the operation, maintenance or repair of
the Real Property and Building systems and equipment; (8) telephone, telegraph,
postage, stationery supplies and other expenses incurred in connection with the
operation, maintenance, or repair of the Real Property; (9) management fees and
expenses; (10) costs of repairs to and maintenance of the Real Property,
including building systems and appurtenances thereto and normal repair and
replacement of worn-out equipment, facilities and installations, but excluding
the replacement of major building systems (except to the extent provided in
(16) and (17) below); (11) fees and expenses for janitorial, window cleaning,
guard, extermination, water treatment, rubbish removal, plumbing and other
services and inspection or service contracts for elevator, electrical,
mechanical, HVAC and other building equipment and systems or as may otherwise be
necessary or proper for the operation, repair or maintenance of he Real
Property; (12)costs of supplies, tools, materials, and equipment used in
connection with the operation, maintenance or repair of the Real Property;
(13) accounting, legal and other professional fees and expenses; (14) fees and
expenses for painting the exterior or the public or common areas of the Building
and the cost of maintaining the sidewalks, landscaping and other common areas of
the Real Property; (15) costs and expenses for electricity, chilled water, air
conditioning water for heating, gas, fuel, steam, heat, lights, power and other
energy related utilities required ii connection with the operation, maintenance
and repair of the Real Property (provided, however, that if the cost of any
energy related utility for the Base Year is greater than the cost of such
utility in subsequent year(s) of the Lease term due to unusual increases or
fluctuations in the rate for such utility in the Base Year and such unusual
increases or fluctuations are not present in the applicable subsequent year(s),
Operating Expenses for the Base Year may be adjusted, for purposes of
determining the Operating Expenses payable by Tenant in the applicable
subsequent year(s), to reflect what the cost of such utility would have been in
the Base Year had normal rates applied); (16) the cost of any capital
improvements made by Landlord to the Real Property or capital assets acquired by
Landlord after the Base Year in order to comply with any local, state or federal
law, ordinance, rule, regulation, code or order of any governmental entity or
insurance requirement (collectively, “Legal Requirement”) with which the Real
Property was not required to comply during the Base Year, or to comply with any
amendment or other change to the enactment or interpretation of any Legal
Requirement from its enactment or interpretation during the Base Year; (17) the
cost of any capital improvements made by Landlord to the Building or capital
assets acquired by Landlord after the Base Year for the protection of the health
and safety of the occupants of the Real Property or that are designed to reduce
other Operating Expenses (provided, however, that, with regard to capital
improvements or asset; designed to reduce other Operating Expenses, the costs
thereof may only

 

11



--------------------------------------------------------------------------------

be included in Operating Expenses if, at the time such costs were incurred,
Landlord reasonably estimated (and upon Tenant’s written request, Landlord shall
deliver to Tenant a written statement and explanation of Landlord’s estimation)
that the annual saving in Operating Expenses that would result from such
expenditure would be equal to or exceed the annual amortized amount of the cost
to be included in Operating Expenses pursuant to this Paragraph 7.a.); (18) the
cost of furniture, draperies, carpeting, landscaping and other customary and
ordinary items of personal property (excluding paintings, sculptures and other
works of art) provided by Landlord for use in common areas of the Building or
the Real Properly or in the Building office (to the extent that such Building
office is dedicated to the operation and management of the Real Property);
(19) any expenses and costs resulting from substitution of work, labor, material
or services in lieu of any of the above itemizations, or for any additional
work, labor, services or material resulting from compliance with any Legal
Requirement applicable to the Real Property or any parts thereof; and
(20) Building office rent or rental value fairly allocated among the buildings
within the Office Park. With respect to the costs of items included in Operating
expenses under (16) and (17), such costs shall be amortized over a reasonable
period, as reasonably determined by Landlord in accordance with generally
accepted property management practices, together with interest on the
unamortized balance at a rate per annum equal to three (3) percentage points
over the six-month United States Treasury bill rate in effect at the time such
item is constructed or acquired, or at such higher rate as may have been paid by
Landlord on funds borrowed for the purpose of constructing or acquiring such
item, but in either case not more than the maximum rate permitted by law at the
time such item is constructed or acquired.

Notwithstanding the foregoing, Operating Expenses shall not include the
following: (i) depreciation on the Building or equipment or systems therein;
(ii) financing or refinancing costs, including all interest, principal, points
and other fees or expenses incurred in the application for or obtaining any
loan; (iii) rental under any ground or underlying lease; (iv) interest (except
as expressly provided in this Paragraph 7.a.); (v) Tax Expenses (as defined in
Paragraph 7.b. below); (vi) attorneys’ and other professional fees and expenses
incurred in connection with lease negotiations with current or prospective
Building tenants, lease disputes with past, current or prospective Building
tenants, the enforcement of leases affecting the Real Property, the sale or
refinancing of all or any part of the Real Property, the defense of Landlord’s
title to or interest in the Real Property, or disputes with past, current or
prospective employees of Landlord or Landlord’s agents; (vii) the cost
(including any amortization thereof) of any equipment, improvements or
alterations which would be properly classified as capital expenditures according
to generally accepted property management practices (except to the extent
expressly included in Operating Expenses pursuant to Paragraphs 7.a.(16) and
(17) above); (viii) the cost (including architectural, engineering and permit
costs) of decorating, improving for tenant occupancy, painting or redecorating
portions of the Building to be demised to tenants; (ix) wages, salaries,
benefits or other similar compensation paid to executive employees of Landlord
or Landlord’s agents above the rank of regional property manager or the cost of
labor and employees with respect to personnel not located at the Building on a
full-time basis unless such costs are appropriately allocated between the
Building and the other responsibilities of such personnel; (x) advertising and
promotional expenditures; (xi) real estate broker’s or other leasing or sales
commissions; (xii) penalties or other costs incurred due to a violation by
Landlord, as determined by written admission, stipulation, final judgment or
arbitration award, of any of the terms and conditions of this Lease or any other
lease relating to

 

12



--------------------------------------------------------------------------------

the Building except to the extent such costs reflect costs that would have been
concurred by Landlord absent such violation; (xiii) subject to the provisions of
item (4) above, repairs and other work occasioned by fire, windstorm or other
casualty, to the extent Landlord is reimbursed by insurance proceeds, and other
work paid from insurance or condemnation proceeds; (xiv) costs, penalties or
fines arising from Landlord’s violation of any applicable governmental rule or
authority except to the extent such costs reflect costs that would have been
reasonably incurred by Landlord absent such violation; (xv) overhead and profit
increments paid to subsidiaries or affiliates of Landlord for management or
other services on or to the Building or for supplies or other materials to the
extent that the cost of the services, supplies or materials materially exceed
the amounts normally payable for similar goods and services under similar
circumstances (taking into account the market factors in effect on the date any
relevant contracts were negotiated) in comparable buildings in the Boston
metropolitan area; (xvi) charitable and political contributions; (xvii) rentals
and other related expenses incurred in leasing air conditioning systems,
elevators or other equipment ordinarily considered to be of a capital nature
(except equipment that is not affixed to the Building and is used in providing
janitorial services, and except to the extent such costs would otherwise be
includable pursuant to items (16) and (17) as set forth in the immediately
preceding paragraph); (xviii) any expense for which Landlord is contractually
entitled to be reimbursed by a tenant or other party (other than through a
provision similar to the first paragraph of this Paragraph 7.a.), including,
without limitation, payments for Excess Services; (xix) the cost of services
made available at no additional charge to any tenant in the Building but not to
Tenant; (xx) the cost of any large-scale hazardous substance abatement, removal,
or other remedial activities provided, however, Operating Expenses may include
the costs attributable to those abatement, removal, or other remedial activities
taken by Landlord in connection with the ordinary operation and maintenance of
the Building, including costs of cleaning up any minor chemical spills, when
sue! removal or spill is directly related to such ordinary maintenance and
operation; (xxi) costs related solely to the sale of all or part of the Real
Property; (xxii) Landlord’s general corporate overhead and administrative
expense; or (xxiii) any bad debt loss or rent loss or reserves for same.

b. Tax Expenses. Tenant shall pay to Landlord as Additional Rent under this
Lease, at the times hereinafter set forth, Tenant’s Share, as specified in
Paragraph 2.e. above, of any increase in Tax Expenses (as defined below)
incurred by Landlord in each calendar year subsequent to the Base Tax Year
specified in Paragraph 2.f. above, over Tax Expenses incurred by Landlord during
the Base Tax Year. Notwithstanding the foregoing, if any reassessment, reduction
or recalculation of any item included in Tax Expenses during the term results it
a reduction of Tax Expenses, then, to the extent Tenant paid the same, Tenant
shall be refunded Tenant’s share of such reduction for such year.

The term “Tax Expenses” shall mean all taxes, assessments (whether general or
special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Real Property, on Landlord with respect to
the Real Property, on the act of entering into leases of space in the Real
Property, on the use or occupancy of the Real Property or any part thereof, with
respect to services or utilities consumed in the use, occupancy or operation of
the Real Property, on any improvements, fixtures and equipment and other
personal property of Landlord located in the Real Property and used in
connection with the operation of the Real Property, or on or measured

 

13



--------------------------------------------------------------------------------

by the rent payable under this Lease or in connection with the business of
renting space in the Real Property, including, without limitation, any gross
income tax or excise tax levied with respect to the receipt of such rent, by the
United States of America, the Commonwealth of Massachusetts, Middlesex County,
the City of Waltham, or any political subdivision, public corporation, district
or other political or public entity or public authority, and shall also include
any other tax, fee or other excise, however described, which may be levied or
assessed in lieu of, as a substitute (in whole or in part) for, or as an
addition to, any other Tax Expense. Tax Expenses shall also include any of the
foregoing which are assessed with respect to other portions of the Office Park,
to the extent reasonably allocable to the Real Property. Tax Expenses shall
include reasonable attorneys’ and professional fees, costs and disbursements
incurred in connection with proceedings to contest, determine or reduce Tax
Expenses. If it shall not be lawful for Tenant lo reimburse Landlord for any
increase in Tax Expenses as defined herein, the Monthly Rent payable to Landlord
prior to the imposition of such increases in Tax Expense shall be increased to
net Landlord the same net Monthly Rent after imposition of such increases in Tax
Expenses as would have been received by Landlord prior to the imposition of such
increases in Tax Expenses.

Tax Expenses shall not include income, franchise, transfer, inheritance or
capital stock taxes, unless, due to a change in the method of taxation, any of
such taxes is levied or assessed against Landlord in lieu of, as a substitute
(in whole or in part) for, or as an addition to, any other charge which would
otherwise constitute a Tax Expense.

c. Adjustment for Occupancy Factor. Notwithstanding any other provision herein
to the contrary, in the event the Building is not at least ninety-five percent
(95%) occupied on average during the Base Year and/or any calendar year during
the Lease term, an adjustment shall be made by Landlord in computing Operating
Expenses for such year so that the Operating Expenses shall be computed for such
year as though the Building had been ninety-five percent (95%) occupied on
average during such year. In addition, if any particular work or service
includable in Operating Expenses is not furnished to a tenant who has undertaken
to perform such work or service itself, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
have been incurred if Landlord had furnished such work or service to such
tenant. The parties agree that statements in this Lease to the effect that
Landlord is to perform certain of its obligations hereunder at its own or sole
cost and expense shall not be interpreted as excluding any cost from Operating
Expenses or Tax Expenses if such cost is an Operating Expense or Tax Expense
pursuant to the terms of this Lease.

d. Intention Regarding Expense Pass-Through. It is the intention of Landlord and
Tenant that, except as herein expressly provided, the Monthly Rent paid to
Landlord throughout the term of this Lease shall be absolutely net of all
increases, respectively, in Tax Expenses and Operating Expenses over,
respectively, Tax Expenses for the Base Year and Operating Expenses for the Base
Year, and the foregoing provisions of this Paragraph 7 are intended to so
provide.

e. Notice and Payment. On or before the first day of each calendar year during
the term hereof subsequent to the Base Year, or as soon as practicable
thereafter, Landlord shall give to Tenant notice of Landlord’s estimate of the
Additional Rent, if any,

 

14



--------------------------------------------------------------------------------

payable by Tenant pursuant to Paragraphs 7.a. and 7.b. for such calendar year
subsequent to the Base Year. On or before the first day of each month during
each such subsequent calendar year, Tenant shall pay to Landlord one-twelfth
(l/12th) of the estimated Additional Rent; provided, however, that if Landlord’s
notice is not given prior to the first day of any calendar year Tenant shall
continue to pay Additional Rent on the basis of the prior year’s estimate until
the month after Landlord’s notice is given. If at any time it appears to
Landlord that the Additional Rent payable under Paragraphs 7.a. and/or 7.b. will
vary from Landlord’s estimate by more than five percent (5%), Landlord may, by
written notice to Tenant, revise its estimate for such year, and subsequent
payments by Tenant for such year shall be based upon the revised estimate. On
the first monthly payment date after any new estimate is delivered to Tenant,
Tenant shall also pay any accrued cost increases, based on such new estimate.

f. Annual Accounting. Landlord shall maintain adequate records of the Operating
Expenses and Tax Expenses in accordance with standard accounting principles.
Within one hundred fifty (150) days after the close of each calendar year
subsequent to the Base Year, or as soon after such one hundred fifty (150) day
period as practicable, Landlord shall deliver to Tenant a statement of the
Additional Rent payable under Paragraphs 7.a. and 7.b. for such year. The
statement shall be based on the results of an audit of the operations of the
Building prepared for the applicable year by a nationally recognized certified
public accounting firm selected by Landlord. Upon Tenant’s request, Landlord
shall promptly deliver to Tenant a copy of the auditor’s statement on which
Landlord’s annual statement is based and such other information regarding the
annual statement as may be reasonably required by Tenant to ascertain Landlord’s
compliance with this Paragraph 7. Landlord’s annual statement shall be final and
binding upon Landlord and Tenant unless either party, within six (6) months
after Tenant’s receipt thereof, shall contest any item there n by giving written
notice to the other, specifying each item contested and the reason therefor.
Notwithstanding the foregoing, the Tax Expenses included in any such annual
statement may be modified by any subsequent adjustment or retroactive
application of Tax Expenses affecting the calculation of such Tax Expenses. If
the annual statement shows that Tenant’s payments of Additional Rent for such
calendar year pursuant to Paragraph 7.e. above exceeded Tenant’s obligations for
the calendar year, Landlord shall credit the excess to the next succeeding
installments of Monthly Rent and estimated Additional Rent or, if the Lease term
has ended, Landlord shall forward such credit to Tenant within thirty (30) days
after delivery of such statement. If the annual statement shows that Tenant’s
payments of Additional Rent for such calendar year pursuant to Paragraph 7.e.
above were less than Tenant’s obligation for the calendar year, Tenant shall pay
the deficiency to Landlord within thirty (30) days after delivery of such
statement.

g. Proration for Partial Lease Year. If this Lease terminates on a day other
than the last day of a calendar year, or if Tenant’s Share changes on a day
other than the first day of a calendar year, the Additional Rent payable by
Tenant pursuant to this Paragraph 7 applicable to the calendar year in which
this Lease terminates, or Tenant’s Share is adjusted, shall be prorated on the
basis that the number of days from the commencement of such calendar year to and
including such termination or adjustment date bears to three hundred sixty
(360).

 

15



--------------------------------------------------------------------------------

8. Use of Premises; Compliance with Law.

a. Use of Premises. The Premises may be used solely for general office purposes
for the initially contemplated use by Tenant described in Paragraph 2.g above or
for any other general office use consistent with the operation of the Building
as a first-class office building, provided in no event may the use of the
Premises be changed to (1) a use which materially increases over and above that
which is typical for general office use in first class office buildings such as
the Building, (a) the operating costs for the Building, (b) the burden on the
Building services, or (c) the foot traffic, elevator usage or security concerns
in the Building, or which creates an increased probability of the comfort and/or
safety of the Landlord or other tenants of the Building being compromised or
reduced, or (2) use as a school or training facility, an entertainment, sports
or recreation facility, retail sales to the public, a personnel or employment
agency, an office or facility of any governmental or quasi-governmental agency
or authority which is inconsistent with the first-class character of the
Building, a place of public assembly (including without limitation a meeting
center, theater or public forum), any use by or affiliation with a foreign
government (including without limitation an embassy or consulate or similar
office), or a facility for the provision of social, welfare or clinical health
services or sleeping accommodations (whether temporary, daytime or overnight),
or (3) a use which may conflict with any exclusive uses granted to other tenants
of the Real Property, or with the terms of any easement, covenant, condition or
restriction, or other agreement affecting the Real Property. Upon Tenant’s
written request given concurrently with Tenant’s Sublease Notice under Paragraph
13.d. below, Landlord shall advise Tenant of any then existing exclusive uses
granted to tenants of the Building.

Tenant shall not do or suffer or permit anything to be done in or about the
Premises or the Real Property, nor bring or keep anything therein, which would
in any way subject Landlord, Landlord’s agents or the holder of any Superior
Interest (as defined in Paragraph 21) to any liability, increase the premium
rate of or affect any fire, casualty, liability, rent or other insurance
relating to the Real Property or any of the contents of the Building, or cause a
cancellation of, or give rise to any defense by the insurer to any claim under,
or conflict with, any policies for such insurance. If any act or omission of
Tenant results in any such increase in premium rates, Tenant shall pay to
Landlord upon demand the amount of such increase. Tenant shall not do or suffer
or permit anything to be done in or about the Premises or the Real Property
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure or annoy them, or use or suffer or permit
the Premises to be used for any immoral, unlawful or objectionable purpose, nor
shall Tenant cause, maintain, suffer or permit any nuisance in, on or about the
Premises or the Rea1 Property. Without limiting the foregoing, no loudspeakers
or other similar device which can be heard outside the Premises shall, without
the prior written approval of Landlord, be used in or about the Premises. Tenant
shall not commit or suffer to be committed any waste in, to or about the
Premises. Landlord may from time to time conduct fire and life safety training
for tenants of the Building, including evacuation drills and similar procedures.
Tenant agrees to participate in such activities as reasonably requested by
Landlord.

Tenant agrees not to employ any person, entity or contractor for any
construction, alteration or installation work in the Premises (including moving
Tenant’s equipment and furnishings in, out or around the Premises) whose
presence may give rise to a labor or other disturbance in the Building and, if
necessary to prevent such a disturbance in a particular situation, Landlord may
require Tenant to employ union labor for the work.

 

16



--------------------------------------------------------------------------------

b. Compliance with Law. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way conflict with any Legal Requirement (as
defined in Paragraph 7.a.(16) above) now in force or which may hereafter be
enacted. Tenant, at its sole cost and expense, shall promptly comply with all
such present and future Legal Requirements relating to the condition, use or
occupancy of the Premises, and shall perform all work to the Premises or other
portions of the Real Property required to effect such compliance (or, at
Landlord’s election, Landlord may perform such work at Tenant’s cost).
Notwithstanding the foregoing, however, Tenant shall not be required to perform
any structural changes to the Premises or other portions of the Real Property
unless such changes are related to or affected or triggered by (i) Tenant’s
Alterations (as defined in Paragraph 9 below), (ii) Tenant’s particular use of
the Premises (as opposed to Tenant’s use of the Premises for general office
purposes in a normal and customary manner), (iii) Tenant’s particular employees
or employment practices, or (iv) the construction of initial improvements to the
Premises, if any. The judgment of any court of competent jurisdiction or the
admission of Tenant in an action against Tenant, whether or not Landlord is a
party thereto, that Tenant has violated any Legal Requirement shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall immediately
furnish Landlord with any notices received from any insurance company or
governmental agency or inspection bureau regarding any unsafe or unlawful
conditions within the Premises or the violation of any Legal Requirement.

The provisions of this grammatical paragraph (x) are personal to Oscient
Pharmaceuticals Corporation, a Massachusetts corporation, and any person or
entity to whom the foregoing has assigned its entire interest in this Lease, and
shall not apply to any subtenant of all or part of the Premises, and (y) shall
be inapplicable during any period that an Event of Default is continuing.
Notwithstanding anything to the contrary in the immediately preceding
grammatical paragraph, Tenant may defer compliance with a Legal Requirement with
which Tenant is required to comply pursuant to the above so long as Tenant shall
be contesting the validity thereof, provided that (i) Tenant conducts such
contest expeditiously, actively, diligently and in good faith through
appropriate legal proceedings, and (ii) neither such contest nor the failure to
comply with the subject Legal Requirement during the pendency of such contest
subjects Landlord or and other Indemnitee (as defined in Paragraph 14.b. below),
or the Premises or any other part of the Real Property, to any criminal, civil,
administrative or other action, sanction, penalty, fine or prosecution or
subject the Premises or any other part of the Real Property to a lien or
condemnation, or create a nuisance or inconvenience to other tenants of the Real
Property, or create the risk of harm to persons or property, and (iii) the
enforcement of any violation of the contested Legal Requirement is stayed
throughout the pendency of such contest, and (iv) all holder(s) of a Superior
Interest (as defined in Paragraph 21 below) either consent to such contest or,
if such holder(s) condition such contest on the taking of certain action or the
furnishing of certain security, such action shall be taken and such security
furnished by Tenant, as applicable, at the expense of Tenant, and (v) Tenant
keeps Landlord apprised of the status of the contest proceedings. If, in
Landlord’s reasonable judgment, Tenant has failed to satisfy any of the
aforementioned requirements for the contest of a Legal Requirement, such failure
shall automatically terminate Tenant’s right to contest hereunder, shall give
Landlord the right to take corrective action at Tenant’s expense, and, in
addition, shall constitute a breach of the Lease and,

 

17



--------------------------------------------------------------------------------

upon written notice thereof by Landlord, Paragraph 25.a.8 below shall apply to
such breach. Tenant shall hold Landlord and the other Indemnitees harmless from
and indemnify them against any and all Claims (as defined in Paragraph 14.b.
below) to the extent arising from Tenant’s contest of, or the non-compliance
with, the subject Legal Requirement.

Except for those matters that are the responsibility of Tenant pursuant to the
preceding two (2) grammatical paragraphs, Landlord shall be responsible for
causing (i) the Base Building and the common areas of the Building to comply
with all Legal Requirements (including, without limitation, Legal Requirements
regarding Hazardous Materials) required for Tenant to occupy the Premises for
the purposes leased and (ii) the common areas of the Building that are
reasonably anticipated to be in Tenant’s path of travel during the Lease term,
to comply with Title III of the Americans with Disabilities Act. For purposes of
the foregoing, “Base Building” means the structural portions of the Building
(including exterior walls, roof, foundation and core of the Building), the
exterior of the Building and all Base Building systems, including without
limitation, elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, except those special systems installed for specific
tenants and the portion of any other Building system within any specific tenant
space which is the responsibility of such tenant. In no event shall the
foregoing prevent Landlord from including in Operating Expenses the costs of
complying with any Legal Requirement that would otherwise be included in
Operating Expenses pursuant to Paragraph 7.a. above.

c. Hazardous Materials. Tenant shall not cause or permit the storage, use,
generation, release, handling or disposal (collectively, “Handling”) of any
Hazardous Materials (as defined below), in, on, or about the Premises or the
Real Property by Tenant or any agents, employees, contractors, licensees,
subtenants, customers, guests or invitees of Tenant (collectively with Tenant,
“Tenant Parties”), except that Tenant shall be permitted to use normal
quantities of office supplies or products (such as copier fluids or cleaning
supplies) customarily used in the conduct of general business office activities
(“Common Office Chemicals”), provided that the Handling of such Common Office
Chemicals shall comply at all times with all legal Requirements, including
Hazardous Materials Laws (as defined below). Notwithstanding anything to the
contrary contained herein, however, in no event shall Tenant permit any usage of
Common Office Chemicals in a manner that may cause the Premises or the Real
Property to be contaminated by any Hazardous Materials or in violation of any
Hazardous Materials Laws. Tenant shall immediately advise Landlord in writing of
(a) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed, or threatened pursuant to any
Hazardous Materials Laws relating to any Hazardous Materials affecting the
Premises; and (b) all claims made or threatened by any third party against
Tenant, Landlord, the Premises or the Real Property relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from any
Hazardous Materials on or about the Premises. Without Landlord’s prior written
consent, Tenant shall no take any remedial action or enter into any agreements
or settlements in response to the presence of any Hazardous Materials in, on, or
about the Premises. Tenant shall be solely responsible for and shall indemnify,
defend and hold Landlord and all other Indemnitees (as defined in Paragraph
14.b. below), harmless from and against all Claims (as defined in Paragraph
14.b. below), to the extent arising out of (i) any Handling of Hazardous
Materials by any Tenant Party or Tenant’s breach of its obligations hereunder,
or (ii) any removal, cleanup, or restoration work and materials necessary to
return the Real Property or any other property of whatever nature located on the
Real Property to their

 

18



--------------------------------------------------------------------------------

condition existing prior to the Handling of Hazardous Materials in, on or about
the Premises by any Tenant Party. Tenant’s obligations under this paragraph
shall survive the expiration or other termination of this Lease. For purposes of
this Lease, “Hazardous Materials” means any explosive, radioactive materials,
hazardous wastes, or hazardous substances, including without limitation asbestos
containing materials, PCB’s, CFC’s, or substances defined as “hazardous
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or any other
Legal Requirement regulating, relating to, or imposing liability or standards of
conduct concerning any such materials or substances now or at any time hereafter
in effect (collectively, “Hazardous Materials Laws”). Notwithstanding anything
to the contrary in this Paragraph 8.c, in no event shall Tenant be responsible
under this Paragraph 8.c. for any acts or omissions of any customers guests or
invitees of Tenant with regard to Hazardous Materials bandied outside of the
Premises unless the Hazardous Materials were transported or handled on the Real
Property by such person for reasons related to Tenant or Tenant’s business.

Landlord acknowledges that, to the best of Landlord’s knowledge (which, for
purposes hereof, shall be limited to the actual knowledge of Shorenstein Fealty
Services, L.P. (“Manager”), and to no other constituent owners or
representatives of Landlord) as of the date of the Lease, there are no Hazardous
Materials on the Real Property in violation of applicable Legal Requirements in
effect as of the date of the Lease.

d. Applicability of Paragraph. The provisions of his Paragraph 8 are for the
benefit of Landlord, the holder of any Superior Interest (as defined in
Paragraph 21 below), and the other Indemnitees only and are not nor shall they
be construed to be for the benefit of any tenant or occupant of the Building.

9. Alterations and Restoration.

a. Tenant shall not make or permit to be made any alterations, modifications,
additions, decorations or improvements to the Premises, or any other work
whatsoever that would directly or indirectly involve the penetration or removal
(whether permanent or temporary) of, or require access through, in, under, or
above any floor, wall or ceiling, or surface or covering thereof in the Premises
(collectively, “Alterations”), except as expressly provided in this Paragraph 9.
If Tenant desires any Alteration, except for Cosmetic Alterations as described
in the immediately following grammatical paragraph, Tenant must obtain
Landlord’s prior written approval of such Alteration, which approval shall not
be unreasonably withheld or delayed.

Notwithstanding the foregoing or anything to the contrary contained elsewhere in
this Paragraph 9, Tenant shall have the right, without Landlord’s consent, to
make any Alteration to the Premises that meets all of the following criteria (a
“Cosmetic Alteration”): (i) the Alteration is decorative in nature (such as
paint, carpet or other wall or floor finishes, movable partitions or other such
work), (b) Tenant provides Landlord with five (5) days’ advance written notice
of the commencement of such Alteration, (c) such Alteration does not affect the
Building’s electrical, mechanical, life safety, plumbing, security, or HVAC
systems or any structural portion of the Building or any part of the Building
other than the Premises, (d) the

 

19



--------------------------------------------------------------------------------

work will not decrease the value of the Premises, does not require a building
permit or other governmental permit, uses only new materials comparable in
quality to those being replaced and is performed in a workman like manner and in
accordance with all applicable Legal Requirements and (e) the work does not
involve opening the ceiling of the Premises. At the time Tenant notifies
Landlord of any Cosmetic Alteration, Tenant shall give Landlord a copy of
Tenant’s plans for the work. If the Cosmetic Alteration is of such a nature that
formal plans will not be prepared for the work, Tenant shall provide Landlord
with a reasonably specific description of the work.

All Alterations shall be made at Tenant’s sole cost and expense (including the
expense of complying with all present and future Legal Requirements, including
those regarding asbestos, if applicable, and any other work required to be
performed in other areas within or outside the Premises by reason of the
Alterations). Tenant shall either (i) arrange for Landlord to perform the work
on terms and conditions acceptable to Landlord and Tenant, each in its sole
discretion or (ii) bid the project out to contractors approved by Landlord in
writing in advance (which approval shall not be unreasonably withheld). Tenant
shall provide Landlord with a copy of the information submitted to bidders at
such time as the bidders receive their copy. Regardless of the contractors who
perform the work pursuant to the above, Tenant shall pay Landlord on demand
prior to or during the course of such construction an amount (the “Alteration
Operations Fee”) equal to five percent (5%) of the total hard cost of the
Alteration (and for purposes of calculating the Alteration Operations Fee, such
hard cost shall not include permit fees) as compensation to Landlord for
Landlord’s internal review of Tenant’s Plans and general oversight of the
construction (which oversight shall be solely for the benefit of Landlord and
shall in no event be a substitute for Tenant’s obligation to retain such project
management or other services as shall be necessary to ensure that the work is
performed properly and in accordance with the requirements of this Lease).
Notwithstanding the foregoing, the Alteration Operations Fee shall be
inapplicable to Cosmetic Alterations. Tenant shall also reimburse Landlord for
Landlord’s expenses such as electrical energy consumed in connection with the
work, freight elevator operation, additional cleaning expenses, additional
security services, fees and charges paid to third party architects, engineers
and other consultants for review of the work and the plans and specifications
with respect thereto and to monitor contractor compliance with Building
construction requirements, and for other miscellaneous costs incurred by
Landlord as result of the work.

All such work shall be performed diligently and in a first-class workmanlike
manner and in accordance with plans and specifications reasonably approved by
Landlord, and shall comply with all Legal Requirements and Landlord’s reasonably
and uniformly applied construction procedures, conditions and requirements for
the Building as in effect from time to time (including Landlord’s requirements
relating to insurance and contractor qualifications). In no event shall Tenant
employ any person, entity or contractor to perform work in the Premises whose
presence may give rise to a labor or other disturbance in the Building. Default
by Tenant in the payment of any sums agreed to be paid by Tenant for or in
connection with an Alteration (regardless of whether such agreement is pursuant
to this Paragraph 9 or separate instrument) shall entitle Landlord to all the
same remedies as for non-payment of rent hereunder. Any Alterations, including
without limitation, moveable partitions that are affixed to the Premises (but
excluding moveable, free standing partitions) and all carpeting, shall at once
become part of the Building and the property of Landlord. Tenant shall give
Landlord not less than five (5) days

 

20



--------------------------------------------------------------------------------

prior written notice of the date the construction of the Alteration is to
commence. Landlord may post and record an appropriate notice of
nonresponsibility with respect to any Alteration and Tenant shall maintain any
such notices posted ay Landlord in or on the Premises.

b. If Tenant desires permission to leave a specific Alteration in the Premises
at the expiration or earlier termination of the Lease, Tenant shall request such
permission from Landlord in writing at the time Tenant requests approval for
such Alteration and Landlord shall advise Tenant at the time of Landlord’s
approval of the subject Alteration whether Landlord will require the removal of
the Alteration or specified portions thereof and restoration of the Premises to
its previous condition at the expiration or sooner termination of this Lease;
provided, however, that Landlord may only require Tenant to remove those
Alterations that are structural in nature or are not in the nature of typical
office improvements as to type and quantity. Except for those Alterations that,
pursuant to the immediately preceding sentence, may remain in the Premises at
the expiration or sooner termination of the Lease, Landlord may require all
Alterations made for or by Tenant be removed by Tenant from the Premises at the
expiration or sooner termination of this Lease and the Premises restored by
Tenant to their condition prior to the making of the Alterations, ordinary wear
and tear excepted. The removal of the Alterations so required to be removed from
the Premises and the restoration of the Premises shall be performed by a genera]
contractor selected by Tenant and reasonably approved by Landlord, in which
event Tenant shall pay the general Contractor’s fees and costs in connection
with such work. Any separate work letter or other agreement which is hereafter
entered into between Landlord and Tenant pertaining to Alterations shall be
deemed to automatically incorporate the terms of this Lease without the
necessity for further reference thereto.

c. The provisions of this Paragraph 9 are inapplicable to the Tenant
Improvements, as defined in Paragraph 4.a. above. Further, the term
“Alterations” as used elsewhere in this Lease shall not include the Tenant
Improvements.

10. Repair.

a. Except as specifically provided in this Lease, Tenant agrees that the
Premises are in good condition and repair. Tenant, at Tenant’s sole cost and
expense, shall keep the Premises and every part thereof in the condition
received, ordinary wear and tear excepted; provided that Tenant shall not be
responsible for repairs to the extent such repairs are (i) necessitated by the
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors, or (ii) Landlord’s obligation pursuant to Paragraph l0.b. below.
Tenant waives all rights to make repairs at the expense of Landlord as provided
by any Legal Requirement now or hereafter in effect. It is specifically
understood and agreed that, except as specifically set forth in this Lease,
Landlord has no obligation and has made no promises to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof, and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant.

b. Repairs to the Premises necessitated because of fire, earthquake, act of God
or the elements shall be governed by Paragraph 26 below. Landlord shall repair
the Premises if they are damaged due to item (i) described in Paragraph l0.a.
above. Further,

 

21



--------------------------------------------------------------------------------

Landlord shall (1) at Landlord’s sole cost and expense, repair any defect in the
construction of Tenant improvements that exists in the Premises as of the date
Tenant takes possession of the Premises and is of a nature which would not
normally be discoverable by Tenant in the exercise of reasonable diligence in
inspecting the Premises at the commencement of the term of this Lease, provided
Tenant give prompt notice of such matter to Landlord promptly upon discovery and
no later than twelve (12) months after the Commencement Date, and (2) repair and
maintain in good condition and repair the common areas of the Building, the
structural portions of the Building and all Building systems, including
plumbing, air conditioning, heating, electrical, life safety and other systems
installed or furnisher by Landlord, but excluding (i) non-Building standard
lighting and electrical wiring and (ii) extraordinary quantities of electrical,
plumbing, HVAC or other Building facilities or distribution thereof; provided,
however, that to the extent repairs which Landlord is required to make pursuant
to this item (2) are necessitated by the negligence or deliberate misconduct of
Tenant or Tenant’s agents, employees or contractors, or are due to Alterations
performed by or for Tenant, then Tenant shall reimburse Landlord for the cost of
such repair to the extent Landlord is not reimbursed therefor by insurance.
Landlord shall in no event be obligated to repair any wear and tear to the
Premises.

11. Abandonment. Tenant shall not abandon the Premises or any part thereof at
any time during the term hereof. Tenant’s mere vacating of the Premises during
the term hereof shall not constitute an abandonment under this Lease nor an
Event of Default so long as Tenant continues to pay Monthly Rent, Tenant’s
Electrical Charge, Additional Rent and all other sums due Landlord under this
Lease and maintains the insurance coverage required pursuant to Paragraph 15 of
this Lease. Upon the expiration or earlier termination of this Lease, or if
Tenant abandons or surrenders all or any part of the Premises or is dispossessed
of the Premises by process of law, or otherwise, any movable furniture,
equipment, trade fixtures, or other personal property belonging to Tenant and
left on the Premises shall at the option of Landlord be deemed to be abandoned
and, whether or not the property is deemed abandoned, Landlord shall have the
right to remove such property from the Premises and charge Tenant for the
removal and any restoration of the Premises as provided in Paragraph 9. Landlord
may charge Tenant for the storage of Tenant’s property left on the Premises at
such rates as Landlord may from time to time reasonably determine, or, Landlord
may, at its option, store Tenant’s property in a public warehouse at Tenant’s
expense. Notwithstanding the foregoing, neither the provisions of this Paragraph
11 nor any other provision of this Lease shall impose upon Landlord any
obligation to care for or preserve any of Tenant’s property left upon the
Premises, and Tenant hereby waives and releases Landlord from any claim or
liability in connection with the removal of such property from the Premises and
the storage thereof. Landlord s action or inaction with regard to the provisions
of this Paragraph 11 shall not be construed as a waiver of Landlord’s right to
require Tenant to remove its property, restore any damage to the Premises and
the Building caused by such removal, and make any restoration required pursuant
to Paragraph 9 above.

12. Liens. Tenant shall pay off or bond off any mechanic’s, materialman’s or
other liens arising out of work performed at the Premises by or on behalf of
Tenant and filed against the fee of the Real Property or against Tenant’s
interest in the Premises. Landlord shall have the right to post and keep posted
on the Premises any notices which it deems necessary for protection from such
liens. If any such liens are filed, Landlord may, upon ten (10) days’ written
notice to Tenant, without waiving its rights based on such breach by Tenant and
without releasing Tenant from any obligations hereunder, pay and satisfy the
same and in such event the

 

22



--------------------------------------------------------------------------------

sums so paid by Landlord shall be due and payable by Tenant immediately without
notice or demand, with interest from the date paid by Landlord through the date
Tenant pays Landlord, at the Interest Rate. Tenant agrees to indemnify, defend
and bold Landlord and the other Indemnitees (as defined in Paragraph 14 b.
below) harmless from and against any Claims (as defined in Paragraph 14.b.
below) for mechanic’s, materialmen’s or other liens to the extent arising out of
any Alterations, repairs or any work performed, materials furnished or
obligations incurred by or for Tenant.

13. Assignment and Subletting.

a. Landlord’s Consent. Landlord’s and Tenant’s agreement with regard to Tenant’s
right to transfer all or part of its interest in the Premises is as expressly
set forth in this Paragraph 13. Tenant agrees that, except upon Landlord’s prior
written consent, which consent shall not (subject to Landlord’s rights under
Paragraph 13.d. below) be unreasonably withheld or delayed, neither this Lease
nor all or any part of the leasehold interest created hereby shall, directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, be
as signed, mortgaged, pledged, encumbered or otherwise transferred by Tenant or
Tenant’s legal representatives or successors in interest (collectively, an
“assignment”) and neither the Premises or any part thereof shall be sublet or be
used or occupied for any purpose by anyone other than Tenant (collectively, a
“sublease”). Any assignment or subletting without Landlord’s prior written
consent shall, at Landlord’s option, be void and shall constitute an Event of
Default entitling Landlord to terminate this Lease and to exercise all other
remedies available to Landlord under this Lease and at law.

The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shal1 be reasonable for Landlord to withhold its consent where: (i) the
proposed assignee or subtenant is a prospective tenant of the Office Park with
whom Landlord, within the immediately prior four (4) months, has had written
correspondence (such as the issuance of a letter of intent or written proposal
of lease terms or the receipt by Landlord of a request for proposal) regarding
the leasing of space in the Office Park and Landlord has adequate space in the
Office Park to meet such prospective tenant’s space requirements, or the
proposed assignee or subtenant is a current tenant of the Office Park and
Landlord has adequate available space to meet that tenant’s expansion
requirement; (ii) Landlord reasonably disapproves of the proposed assignee’s or
subtenant’s reputation or creditworthiness, (iii) Landlord reasonably determines
that the character of the business that would be conducted by the proposed
assignee or subtenant at the Premises, or the manner of conducting such
business, would be inconsistent with the character of the Building as a
first-class office building; (iv) the proposed assignee or subtenant is an
entity or the affiliate of an entity to whom Landlord or any affiliate of
Landlord has previously leased space (or is an entity or an affiliate of an
entity that has been a subtenant in a Building owned by Landlord or an affiliate
of Landlord) and such entity (or related entity) has been in default (beyond any
applicable notice and/or grace period) of any of its obligations under the
applicable lease or sublease or has been a party to litigation or other 1egal
action involving Landlord (or related entity); (v) the assignment or subletting
may (in Landlord’s good faith judgment) conflict with any exclusive uses granted
to other tenants of the Real Property o the Office Park, or with the terms of
any easement, covenant, condition or restriction, or other agreement affecting
the Real Property or the Office Park; (vi) the assignment or subletting would
result in a violation of the

 

23



--------------------------------------------------------------------------------

use provisions set forth in Paragraph 8.a. above; or (vii) Landlord reasonably
determines that the proposed assignee may be unable to perform all of Tenant’s
obligations under this Lease or the proposed subtenant may be unable to perform
all of its obligations under the proposed sublease. Landlord’s foregoing rights
and options shall continue throughout the entire term of this Lease.

For purposes of this Paragraph 13, the following events shall be deemed an
assignment or sublease, as appropriate: (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or any subtenant
or assignee, or any entity controlling any of them, to any person or group of
related persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant or any subtenant or assignee; (ii) a
transfer of Control of Tenant or any subtenant or assignee, or any entity
controlling any of them, in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the transfer of outstanding capital
stock or other listed equity interests by persons or parties other than
“insiders” within the meaning of the Securities Exchange Act of 1934, as
amended, through the “over-the-counter” market or any recognized national or
international securities exchange, shall not be included in determining whether
Control has been transferred; (iii) a reduction of Tenant’s assets to the point
that this Lease is substantially Tenant’s only asset; (iv) a change or
conversion in the form of entity of Tenant, any subtenant or assignee, or any
entity controlling any of them, which has the effect of limiting the liability
of any of the partners, members or other owners of such entity; or (v) the
agreement by a third party to assume, take over, or reimburse Tenant for, any or
all of Tenant’s obligations under this Lease, in order to induce Tenant to lease
space with such third party. “Control” shall mean direct or indirect ownership
of fifty percent (50%) or more of all of the voting stock of a corporation or
fifty percent (50%) or more of the legal or equitable interest in any other
business entity, or the power to direct the operations of any entity (by equity
ownership, contract or otherwise).

If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee. If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant. In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant’s monetary obligations
hereunder.

The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from obtaining Landlord’s express
prior written consent to any other or further assignment or subletting. In no
event shall any subtenant be permitted to assign its sublease or to further
sublet all or any portion of its subleased premises without Landlord’s prior
written consent, which consent may be withheld by Landlord it its reasonable
discretion. Neither an assignment or subletting nor the collection of rent by
Landlord from any person other than Tenant, nor the application of any such rent
as provided in this Paragraph 13.a. shall be deemed a waiver of any of the
provisions of this Paragraph 13.a. or release Tenant from its obligation to
comply with the provisions of this Lease and Tenant shall remain fully and
primarily liable or all of Tenant’s obligations under this Lease. If Landlord
approves of an assignment or subletting hereunder and this Lease contains any
renewal options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building, such rights and/or options shall not run to the subtenant or assignee,
it being agreed by the parties hereto that any such rights and options are
personal to the Tenant originally named herein and may not be transferred.

 

24



--------------------------------------------------------------------------------

b. Processing Expenses. Tenant shall pay to Landlord, as Landlord’s cost of
processing each proposed assignment or subletting, an amount equal to the sum of
(i) Landlord’s reasonable attorneys’ and other professional fees, plus (ii) the
sum of One Thousand Dollars ($1,000.00) for the cost of Landlord’s
administrative, accounting and clerical time (collectively, “Processing Costs”),
and the amount of all direct and indirect costs and expenses incurred by
Landlord arising from the assignee or sublessee taking occupancy of the subject
space (including, without limitation, costs of freight elevator operation for
moving of furnishings and trade fixtures, security service, janitorial and
cleaning service, and rubbish removal service). Notwithstanding anything to the
contrary herein, Landlord shall not be required to process any request for
Landlord’s consent to an assignment or subletting until Tenant has paid to
Landlord the amount of Landlord’s estimate of the Processing Costs and all other
direct and indirect costs and expenses of Landlord and its agents arising from
the assignee or subtenant taking occupancy.

c. Consideration to Landlord. In the event of my assignment or sublease, whether
or not requiring Landlord’s consent, Landlord shall be entitled to receive, as
additional rent hereunder, seventy-five percent (75%) of any consideration
(including, without limitation, payment for leasehold improvements) paid by the
assignee or subtenant for the assignment or sublease and, in the case of a
sublease, seventy-five percent (75%) of the excess of the amount of rent paid
for the sublet space by the subtenant over the amount of Monthly Rent and
Tenant’s Electrical Charge under Paragraph 5 above and Additional Rent under
Paragraph 7 above attributable to the sublet space for the corresponding month;
except that Tenant may recapture, on an amortized basis over the term of the
sublease or assignment (i) any brokerage commission; paid by Tenant in
connection with the subletting or assignment (not to exceed commissions
typically paid in the market at the time of such subletting or assignment),
(ii) reasonable legal fees paid by Tenant in connection with such assignment or
subletting (provided that Tenant shall submit to Landlord evidence reasonably
acceptable to Landlord of such legal fees actually paid by Tenant, which
evidence shall include copies of the applicable attorney bills), (iii) any
improvement allowance or construction costs incurred by Tenant in connection
with the assignment or sublease and (iv) rent concessions (collectively the
“Assignment or Subletting Costs”), provided that, as a condition to Tenant
recapturing the Assignment or Subletting Costs, Tenant shall provide to Landlord
within ninety (90) days of Landlord’s execution of Landlord’s consent to the
assignment or subletting, a detailed accounting of the Assignment or Subletting
Costs and supporting documents, such as receipts and construction invoices. To
effect the foregoing, Tenant shall deduct from the monthly amounts received by
Tenant from the subtenant or assignee as rent or consideration (i) the Monthly
Rent, Additional Rent and Tenant’s Electrical Charge payable by Tenant to
Landlord for the subject space and (ii) the incremental amount, on an amortized
basis, of the Assignment or Subletting Costs, and seventy-five percent (75%) of
the then remaining sum shall be paid promptly to Landlord. Upon Landlord’s
request, Tenant shall assign to Landlord all amounts to be paid to Tenant by any
such subtenant or assignee and that belong to Landlord and shall direct such
subtenant or assignee to pay the same directly to Landlord. If there is more
than one sublease under this Lease, the amounts (if any) to be paid by Tenant to
Landlord pursuant to this Paragraph 13.c. shall be separately calculated for
each sublease and amounts due Landlord with regard to any one sublease may not
be offset against rental and other consideration pertaining to or due under any
other sublease.

 

25



--------------------------------------------------------------------------------

d. Procedures. If Tenant desires to assign this Lease or any interest therein or
sublet all or part of the Premises, Tenant shall give Landlord written notice
thereof and the terms proposed (the “Sublease Notice”), which Sublease Notice,
in the case of a proposed sublease, shall designate the space proposed to be
sublet. Landlord shall have the prior right and option (to be exercised by
written notice to Tenant given within thirty (30) days after receipt of Tenant’s
notice) (i) in the event of a proposed assignment of the Lease, to terminate
this Lease in its entirety, and, in the event of a proposed sublease that will
expire in the final twelve (12) months of the Lease term (as the same may have
been extended) to terminate the Lease as to the portion of the Premises so
proposed by Tenant to be sublet, or (ii) regardless of whether (i) applied, to
approve Tenant’s proposal to sublet or assign conditional upon Landlord’s
subsequent written approval of the specific sublease or assignment obtained by
Tenant. If Landlord exercises its option described in (ii) above, then Tenant
shall have five (5) months thereafter (provided, however, if, as of the end of
such five (5) month period Tenant is then actively negotiating with a particular
proposed assignee or subtenant, then the five (5) month period shall be
extended, for that particular assignee or subtenant only, until such time as
those negotiations are concluded) to submit to Landlord, for landlord’s written
approval, Tenant’s proposed sublease agreement (in which the proposed subtenant
shall be named, and which agreement shall otherwise meet the requirements of
Paragraph 13.e. below), together with a current financial statement of such
proposed assignee or subtenant and any other information reasonably requested by
Landlord. Landlord shall provide such approval or disapproval within ten
(10) business days of receipt of the required information with regard to the
sublease. If Tenant fails to submit the specific assignment or sublease and
other required information within such time, or if the terms of the specific
assignment or sublease submitted by Tenant materially vary (as hereinafter
defined) from the terms set forth in the Sublease Notice approved by Landlord
pursuant to (ii) above, then Tenant shall be required to submit a new Sublease
Notice for Landlord’s evaluation pursuant to the procedures set forth in this
paragraph. The terms of a sublease or assignment shall be deemed to materially
vary from the terms set forth in the Sublease Notice if (A) the size of the
space proposed to be sublet varies by more than five percent (5%) from the size
stated in the Sublease Notice or if the location of the sublet space has been
materially changed or (B) the length of the term of the sublease has been
lengthened or shortened by six (6) months or more. If Landlord fails to exercise
any such option to terminate, this shall not be construed as or constitute a
waiver of any of the provisions of Paragraphs 13.a., b., c. or d. herein for any
subsequent proposed assignment or sublease. If Landlord exercises any option to
terminate, any costs of demising the portion of the Premise affected by such
termination shall be borne by Tenant. In addition, Landlord shall have no
liability for any real estate brokerage commission(s) or with respect to any of
the costs and expenses that Tenant may have incurred in connection with its
proposed assignment or subletting, and Tenant agrees to indemnify, defend and
hold Landlord and all other Indemnitees harmless from and against any and all
Claims (as defined in Paragraph 14.b. below), including, without limitation,
claims for commissions, arising from such proposed assignment or subletting.
Landlord’s foregoing rights and options shall continue throughout the entire
term of this Lease.

e. Documentation. No permitted assignment or subletting by Tenant shall be
effective until there has been delivered to Landlord a fully executed
counterpart of the

 

26



--------------------------------------------------------------------------------

assignment or sublease which expressly provides that (i) the assignee or
subtenant may not further assign this Lease or the sublease, as applicable, or
sublet the Premises or any portion thereof, without Landlord’s prior written
consent (which, in the case of a further assignment proposed by an assignee of
this Lease, shall not be unreasonably withheld, subject to Landlord’s rights
under the provisions of this Paragraph 13, and in the case of a subtenant’s
assignment of its sublease or further subletting of its subleased premises or
any portion thereof, may be withheld in Landlord’s sole and absolute
discretion), (ii) the assignee or subtenant will comply with all of the
provisions of this Lease, and Landlord may enforce the Lease provisions directly
against such assignee or subtenant, (iii) in the case of an assignment, the
assignee assumes all of Tenant’s obligations under this Lease arising on or
after the date of the assignment, and (iv) in the case of a sublease, the
subtenant agrees to be and remain jointly and severally liable with Tenant for
the payment of rent pertaining to the sublet space in the amount set forth in
the sublease, and for the performance of all of the ten is and provisions of
this Lease applicable to the sublet space. In addition to the foregoing, no
assignment or sublease by Tenant shall be effective until there has been
delivered to Landlord a fully executed counterpart of Landlord’s consent to
assignment (although such consent shall not be required or an assignment to an
Affiliate pursuant to Paragraph 13.g. below) or consent to sublease form, or, in
the case of a sublease to an Affiliate pursuant to Paragraph 13.g. below,
Landlord’s commercially reasonable waiver and acknowledgment form for Affiliates
(“Affiliate Waiver”). The failure or refusal of a subtenant or assignee to
execute any such instrument shall not release or discharge the subtenant or
assignee from its liability as set forth above. Notwithstanding the foregoing,
however, no subtenant or assignee shall be permitted to occupy the Premises or
any portion thereof unless and until such subtenant or assignee provides
Landlord with certificates evidencing that such subtenant or assignee is
carrying all insurance coverage required of such subtenant or assignee under
this Lease.

f. No Merger. Without limiting any of the provisions of this Paragraph 13, if
Tenant has entered into any subleases of any portion of the Premises, the
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenancies. If Landlord does elect that such surrender or
cancellation operate as an assignment of such subleases or subtenancies,
Landlord shall in no way be liable for any previous act or omission by Tenant
under the subleases or for the return of any deposit(s) under the subleases that
have not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification(s) executed without Landlord’s consent (which consent
shall not be unreasonably withheld or delayed by Landlord at such time as Tenant
presents such modification to Landlord for Landlord’s written approval) or for
any advance rental payment by the subtenant in excess of one month’s rent.

g. Affiliates. Notwithstanding anything to the contrary in Paragraphs 13.a. and
13.d., but subject to Paragraphs 13.e. and 13.f., Tenant may assign this Lease
or sublet the Premises or any portion thereof, without Landlord’s consent, to
any partnership, corporation or other entity which controls, is controlled by,
or is under common control with Tenant or Tenant’s parent (control being defined
for such purposes as ownership of at least 50% of the equity interests in, or
the power to direct the management of, the relevant entity) or to any
partnership, corporation or other entity resulting from a merger or
consolidation with Tenant or

 

27



--------------------------------------------------------------------------------

Tenant’s parent, or to any person or entity which acquires substantially all the
assets of Tenant as a going concern (collectively, an “Affiliate”), provided
that (i) Landlord receives prior written notice of an assignment or subletting,
(ii) the Affiliate’s net worth, taken together with the net worth of (x) any
guarantor(s) provided by the Affiliate and (y) if the Tenant remains in
existence following the event which resulted in the assignment of the Lease or
the sublease to the Affiliate, the net worth of the Tenant, satisfies Landlord’s
then financial criteria for new tenants leasing space in the Building of the
size of the Premises (in the event of an assignment) or of the size of the space
being sublet (in the event of a sublease), (iii) the Affiliate has proven
experience in the operation of a first-class business of a type consistent with
the use of the Building as a first class office Building, or, if the Affiliate
is a newly formed entity, the Affiliate is managed or controlled by individuals
who have proven experience in the operation of a such a first class business,
(iv) the Affiliate remains an Affiliate for the duration of the subletting or
the balance of the term in the event of an assignment (which requirement shall
be inapplicable in the event of a merger), (v) the transaction is for legitimate
business purposes unrelated to this Lease and the transaction is not a
subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on assignment and subletting contained herein, (vi) the Affiliate
assumes (in the event of an assignment) in writing all of Tenant’s obligations
under this Lease, (vii) Landlord receives a fully executed copy of an assignment
or sublease agreement between Tenant and the Affiliate and (viii) in the event
of a sublease to an Affiliate, Landlord receives a duly executed Affiliate
Waiver from the Affiliate. The provisions of Paragraph 13.b. above shall apply
to a sublease or assignment to an Affiliate, except that the Processing Costs
shall be limited to Landlord’s reasonable attorneys’ and other professional
fees. The provisions of Paragraph 13.c. above shall be inapplicable to an
assignment or sublease to an Affiliate.

If Tenant does not promptly provide Landlord with all instruments and
information required hereunder which are reasonably required to document that
the proposed assignment or sublease is a transfer to an Affiliate not requiring
Landlord’s consent hereunder, then Landlord may, at Landlord’s election made by
written notice to Tenant, treat the transfer or notice of the assignment or
sublease as a notice of intent to assign or sublet to a non-Affiliate, and all
of Landlord’s rights hereunder with respect to a proposed assignment or sublease
to a non-Affiliate shall thereupon apply as if such request had been made on the
date of Landlord’s election.

14. Indemnification of Landlord.

a. Landlord and the holders of any Superior Interests (as defined in Paragraph
21 below) shall not be liable to Tenant and Tenant hereby waives all claims
against such parties for any loss, injury or other damage to person or property
in or about the Premises, the Real Property or the Office Park from any cause
whatsoever, including without limitation, water leakage of any character from
the roof, walls, basement, fire sprinklers, appliances, air conditioning,
plumbing or other portion of the Premises, the Real Property or the Office Park,
or gas, fire, explosion, falling plaster, steam, electricity, or any malfunction
within the Premises, the Real Property or the Office Park, or acts of other
tenants of the Building; provided, however, that the foregoing waiver shall be
inapplicable to any loss, injury or damage resulting directly from the
negligence or willful misconduct of Landlord or its agents, employees or
contractors. Tenant acknowledges that from time to time throughout die term of
this Lease, construction work may be performed in and about the Building, the
Real Property or the Office Park by Landlord,

 

28



--------------------------------------------------------------------------------

contractors of Landlord, or other tenants or their contractors, and that such
construction work may result in noise and disruption to Tenant’s business. In
addition to and without limiting the foregoing waiver or any other provision of
this Lease, Tenant agrees that Landlord shall not be liable for, and Tenant
expressly waives and releases Landlord and the other Indemnitees (as defined in
Paragraph 14.b. below) from any Claims (as defined in Paragraph 14.b. below),
including without limitation, any and all consequential damages or interruption
or loss of business, income or profits or for abatement of rental, arising or
alleged to be arising as a result of any such construction activity. Without
limiting the foregoing, Landlord agrees to use reasonable efforts to minimize
the duration and extent of any obstructions to the Premises during the course of
any such construction activity and Landlord shall act as a reasonable owner of
an office building in balancing the needs of tenants likely to be disrupted by
construction activities against the needs of tenants for whom construction is
required.

b. Tenant shall hold Landlord and the holders of any Superior Interest, and the
constituent shareholders, partners or other owners thereof, and all of their
agents, contractors, servants, officers, directors, employees and licensees
(collectively with Landlord, the “Indemnitees”) harmless from and indemnify the
Indemnitees against any and all claims, liabilities, , damages, costs and
expenses, including reasonable attorneys’ fees and costs incurred in defending
against the same (collectively, “Claims”), to the extent arising from (a) the
acts or omissions of Tenant or any other Tenant Parties (as defined in Paragraph
8.c. above) in, on or about the Real Property or Office Park, or (b) any
construction or other work undertaken by or on behalf of Tenant in, on or about
the Premises, whether prior to or during the term of this Lease, or (c) any
breach or Event of Default under this Lease by Tenant, or (d) any accident,
injury or damage, howsoever and by whomsoever caused, to any person or property,
occurring in, on or about the Premises; except to the extent such Claims are
caused directly by the negligence or willful misconduct of Landlord or its
agents, employees or contractors. In case any action or proceeding be brought
against any of the Indemnitees by reason of any such Claim, Tenant, upon notice
from Landlord, covenants to resist and defend at Tenant’s sole expense such
action or proceeding by counsel reasonably satisfactory to Landlord. The
provisions of this Paragraph 14.b. shall survive the expiration or earlier
termination of this Lease with respect to any injury, illness, death or damage
occurring prior to such expiration or termination.

Notwithstanding anything to the contrary set forth in this Paragraph 14.b. or
elsewhere in this Lease, in no event shall Tenant be liable to Landlord for any
consequential or remote damages, except for (i) consequential damages expressly
provided for in Paragraph 20.c. of the Lease with regard to Tenant’s failure to
timely surrender the Premises to Landlord as provided in such Paragraph 20.c. or
(ii) damages caused to Landlord by the loss of a sale or financing due to
Tenant’s failure to timely deliver any written agreement required by Paragraph
22 of the Lease after the second written notice from Landlord provided for
therein or the estoppel certificate required by Paragraph 29 of this Lease after
the second written notice from Landlord provided for therein.

c. Landlord shall hold Tenant and the constituent shareholders, partners or
other owners thereof, and all of their agents, contractors, servants, officers,
directors and employees (collectively “Tenant’s Indemnitees”) harmless from, and
shall be responsible for, and indemnify them against any Claim incurred in
connection with or arising from any injury, illness, or death to any person or
damage to any property to the extent (i) such injury,

 

29



--------------------------------------------------------------------------------

illness, death or damage is caused by any breach by Landlord of this Lease or by
the negligence or willful misconduct ct of Landlord or any of its agents,
employees or contractors and (ii) such Claim is not included within the risks
insured against under the insurance that Tenant is required to carry under
Paragraph 15 below. The provisions of this Paragraph 14.c. shall survive the
termination of this Lease with respect to any injury, illness, death or damage
occurring prior to such termination. In case any action or proceeding be brought
against Tenant or any of Tenant’s Indemnitees by reason of any such Claim,
Landlord, upon notice from Tenant, covenants to resist and defend at Landlord’s
sole expense such action or proceeding by counsel reasonably satisfactory to
Tenant.

d. The provisions of this Paragraph 14 are subject to the provisions of
Paragraph 16 below.

15. Insurance.

a. Tenant’s Insurance. Tenant shall, at Tenant’s expense, maintain during the
term of this Lease (and, if Tenant occupies or conducts activities in or about
the Premises prior to or after the term hereof, then also during such pre-term
or post-term period): (i) commercial general liability insurance including
contractual liability coverage, with minimum coverages of Three Million Dollars
($3,000,000.00) per occurrence combined single limit for bodily injury and
property damage, One Million Dollars ($1,000,000.00) for products-completed
operations coverage, One Hundred Thousand Dollars ($100,000.00) fire legal
liability, One Million Dollars ($1,000,000.00) for personal and advertising
injury (which coverage shall not be subject to the contractual liability
exclusion), with a Three Million Dollars ($3,000,000.00) general aggregate
limit, for injuries to, or illness or death of, persons and damage to property
occurring in or about the Premises or otherwise resulting from Tenant’s
operations in the Building, (ii) property insurance protecting Tenant against
loss or damage by fire and such other risks as are insurable under
then-available standard forms of “special form” (previously known as “all risk”)
insurance policies (excluding earthquake and flood but including water damage),
covering Tenant’s personal property and trade fixtures in or about the Premises
or the Real Property, and any improvements and/or Alterations in the Premises,
for the full replacement value thereof without deduction for depreciation;
(iii) workers’ compensation insurance in statutory limits; (iv) at least three
months’ coverage for loss of business income and continuing expenses, providing
protection against any peril included within the classification “special form”
insurance, excluding earthquake and flood but including water damage; and (v) if
Tenant operates owned, leased or non-owned vehicles on the Real Property,
comprehensive automobile liability insurance with a minimum coverage of One
Million Dollars ($1,000,000.00) per occurrence, combined single limit. The above
described policies shall protect Tenant, as named insured, except for workers’
compensation insurance described in clause (iii) above, shall protect Landlord
and all the other Indemnitees and any other parties designated by Landlord, as
additional insureds; shall insure Landlord’s and such other parties’ contingent
liability with regard to acts or omissions of Tenant; shall specifically include
all liability assumed by Tenant under this Lease (provided, however, that such
contractual liability coverage shall not limit or be deemed to satisfy Tenant’s
indemnity obligations under this Lease); and, if subject to deductibles, shall
provide for deductible amounts not in excess of those reasonably approved in
advance in writing by Landlord. Landlord reserves the right to increase the
foregoing amount of liability coverage from time to time as Landlord reasonably
determines is required to adequately

 

30



--------------------------------------------------------------------------------

protect Landlord and the other parties designated by Landlord from the matters
insured thereby; provided, however, such increased amounts shall not materially
exceed the greater of (a) those amounts normally required for comparable
buildings in the Waltham area or (b) those amounts required to provide Landlord
with the same relative protection as the amounts set forth above as of the date
of this Lease. Notwithstanding the foregoing, Landlord makes no representation
that the limits of liability required hereunder from time to time shall be
adequate to protect Tenant. Landlord reserves the right to require that Tenant
cause any of its contractors, vendors, movers or other parties conducting
activities in or about or occupying the Premises to obtain and maintain
insurance as reasonably determined by Landlord and as to which Landlord and such
other parties designated by Landlord shall be additional insureds.

b. Policy Form. Each insurance policy required pursuant to Paragraph 15.a. above
shall be issued by an insurance company licensed in the Commonwealth of
Massachusetts and with a general policyholders’ rating of “A-” or better and a
financial size ranking of “Class VIII” or higher in the most recent edition of
Best’s Insurance Guide. Each insurance policy, other than Tenant’s workers’
compensation insurance, shall (i) provide that it may not be materially changed,
cancelled or allowed to lapse unless thirty (30) days’ prior written notice to
Landlord and any other insureds designated by Landlord is first given,
(ii) provide that no act or omission of Tenant shall affect or limit the
obligations of the insurer with respect to any other insured, (iii) include all
waiver of subrogation rights endorsements necessary to effect the provisions of
Paragraph 16 below, and (iv) provide that the policy and the coverage provided
shall be primary, that Landlord, although an additional insured, shall
nevertheless be entitled to recovery under such policy for any damage to
Landlord or the other Indemnitees by reason of acts or omissions of Tenant, and
that any coverage carried by Landlord shall be noncontributory with respect to
policies carried by Tenant. Each such insurance policy or a certificate thereof
shall be delivered to Landlord by Tenant on or before the effective date of such
policy and thereafter Tenant shall deliver to Landlord renewal policies or
certificates at least thirty (30) days prior to the expiration dates of expiring
policies. If Tenant fails to procure such insurance or to deliver such policies
or certificates, Landlord may at its option, procure the same for Tenant’s
account, and the cost thereof shall be paid to Landlord by Tenant upon demand.
Landlord may inspect and/or copy the relevant insurance policy; provided,
however, if Landlord desires to inspect and/or copy a policy pursuant to the
foregoing and the policy contains information irrelevant to the coverage issue
and/or also covers property other than the Premises, then Tenant shall not be
required to release the portions of the policy that are irrelevant to the
coverage issue or that relate to such other properties if they are not required
for Landlord to reasonably assess the coverage issue.

c. No Implication. Nothing in this Paragraph 15 shall be construed as creating
or implying the existence of (i) any ownership by Tenant of any fixtures,
additions, Alterations, or improvements in or to the Premises or (ii) any right
on Tenant’s part to make any addition, Alteration or improvement in or to the
Premises.

d. Landlord’s Insurance. During the term hereof Landlord shall keep the Building
and the Tenant Improvements (but expressly excluding any Alterations constructed
by or for Tenant, personal property, trade fixtures or other fixtures, office
equipment, furniture, artwork and other decorations in any portion of the
Premises not affixed to and a part of the Building) insured through reputable
insurance underwriters against perils covered by then-available

 

31



--------------------------------------------------------------------------------

standard forms of “special form” (previously known as “all risk”) insurance
policies, as such policies are in use from time to time (excluding, at
Landlord’s option, perils such as earthquake, flood and other standard
exclusions), with a deductible provision deemed commercially reasonable by
Landlord, in an amount or amounts equal to not less than eighty percent (80%) of
the full replacement value of the Building (excluding the land and the footings,
foundations and installations below the basement level) and the Tenant
Improvements (or such greater percentage as shall be required to preclude
Landlord from being deemed a coinsurer), without deduction for depreciation,
including the costs of demolition and debris removal, or such other fire and
property damage insurance as Landlord shall reasonably determine to give
substantially equal or greater protection.

16. Mutual Waiver of Subrogation Rights. Each party hereto hereby releases the
other respective party and, in the case of Tenant as the releasing party, the
other Indemnitees, and the respective partners, shareholders, agents, employees,
officers, directors and authorized representatives of such released party, from
any claims such releasing party may have for damage to the Real Property,
Building, the Premises or any of such releasing party’s fixtures, personal
property, improvements and alterations in or about the Premises, the Building or
the Real Property that is caused by or results from risks insured against under
any “special form” insurance policies actually carried by such releasing party
or deemed to be carried by such releasing party provided, however, that such
waiver shall be limited to the extent of the net insurance proceeds payable by
the relevant insurance company with respect to such loss or damage (or in the
case of deemed coverage, the net proceeds that would have been payable). For
purposes of this Paragraph 16, Tenant shall be deemed to be carrying any of the
insurance policies required pursuant to Paragraph 15.a. above but not actually
carried by Tenant, and Landlord shall be deemed to carry the insurance policies
required by Paragraph 15.d. above but not actually carried by Landlord;
provided, however, that, as to the insurance policy required to be carried by
Landlord under Paragraph 15.d. above, for purposes of applying the immediately
preceding sentence, the “net insurance proceeds payable by the relevant
insurance company” shall be the proceeds that would have been payable if
Landlord’s insurance policy was for 100% of the full replacement value of the
Building (excluding the land and the footings, foundations and installations
below the basement level) and if the deductible carried by Landlord did not
exceed One Hundred Thousand Dollars ($100,000.00). Each party hereto shall cause
each such fire and extended coverage insurance policy obtained by it to provide
that the insurance company waives all rights of recovery by way of subrogation
against the other respective party and the other released parties in connection
with any matter covered by such policy.

17. Utilities.

a. Basic Services. Landlord shall furnish the following utilities and services
(“Basic Services”) for the Premises: (i) during the hours of 8 A.M. to 6 P.M.
(“Business Hours”) Monday through Friday (except public holidays) (“Business
Days”), electricity for Building standard lighting and power suitable for the
use of the Premises for ordinary general office purposes, (ii) during Business
Hours on Business Days, heat and air conditioning required in Landlord’s
reasonable judgment for the comfortable use and occupancy of the Premises for
ordinary general office purposes, (iii) unheated water for the restroom(s) and
drinking fountain(s) in the public areas serving the Premises, (iv) elevator
service to the floor(s) of the Premises by nonattended automatic elevators for
general office pedestrian usage, and (v) on

 

32



--------------------------------------------------------------------------------

Business Days, janitorial services limited to emptying and removal of general
office refuse, light vacuuming as needed and window washing as determined by
Landlord. Notwithstanding the foregoing, however, Tenant may use water, heat,
air conditioning, electric current, elevator and janitorial service in excess of
that provided in Basic Services (“Excess Services,” which shall include without
limitation any power usage other than through existing standard 110-volt AC
outlets; electricity in excess of the lesser of that described in clause
(i) above or clause (ii) of Paragraph 17.c. below; electricity and/or water
consumed by Tenant in connection with any dedicated or supplemental heating,
ventilating and/or air conditioning, computer power, telecommunications and/or
other special units or systems of Tenant; chilled, heated or condenser water; or
water used for any purpose other than ordinary drinking and lavatory purposes),
provided that the Excess Services desired by Tenant are reasonably available to
Landlord and to the Premises (it being understood that in no event shall
Landlord be obligated to make available to the Premises more than the pro rata
share of the capacity of any Excess Service available to the Building or the
applicable floor of the Building, as the case may be), and provided further that
Tenant complies with the procedures established by Landlord from time to time
for requesting and paying for such Excess Services and with all other provisions
of this Paragraph 17. Landlord reserves the right to install in the Premises or
the Real Property electric current and/or water meters (including, without
limitation, any additional wiring, conduit or panel required therefor) to
measure the electric current or water consumed by Tenant or to cause the usage
to be measured by other reasonable methods (e.g., by temporary “check” meters or
by survey).

Notwithstanding the above, (subject to any temporary shutdown for repairs, for
security purposes, for compliance with any legal restrictions, or due to
strikes, lockouts, labor disputes, fire or other casualty, acts of God, or other
causes beyond the reasonable control of Landlord) (A) Tenant shall have access
to the Premises 24 hours a day, each day of the Lease term, (B) the services
described in (iii) and (iv) above shall be provided to the Premises 24 hours a
day, each day of the Lease term, without additional charge to Tenant, and
(C) subject to the above provisions of this Paragraph 17.a. regarding
availability of Excess Services and Paragraph 17.b. below regarding Tenant’s
payment for Excess Services, the electricity and HVAC described in (i) and
(ii) above shall be available to the Premises 24 hours a day, each day of the
Lease term.

b. Payment for Utilities and Services. The cost of Basic Services shall be
included in Operating Expenses. In addition, Tenant shall pay to Landlord upon
demand (i) the cost, at Landlord’s prevailing rate, of any Excess Services used
by Tenant, (ii) the cost of installing, operating, maintaining or repairing any
meter or other device used to measure Tenant’s consumption of utilities,
(iii) the cost of installing, operating, maintaining or repairing any
Temperature Balance Equipment (as defined in Paragraph 17.d. below) for the
Premises and/or any equipment required in connection with any Excess Services
requested by Tenant, and (iv) any cost otherwise incurred by Landlord in keeping
account of or determining any Excess Services used by Tenant. Landlord’s failure
to bill Tenant for any of the foregoing shall not waive Landlord’s right to bill
Tenant for the same at a later time.

c. Utility Connections. Tenant shall not connect or use any apparatus or device
in the Premises (i) using current in excess of 110 volts, or (ii) which would
cause Tenant’s electrical demand load to exceed 1.0 watts per rentable square
foot for overhead

 

33



--------------------------------------------------------------------------------

lighting or 2.0 watts per rentable square foot for convenience outlets, or
(iii) which would exceed the capacity of the existing panel or transformer
serving the Premises. Tenant shall not connect with electric current (except
through existing outlets in the Premises or such additional outlets as may be
installed in the Premises as part of initial improvements or Alterations
approved by Landlord), or water pipes, any apparatus or device for the purpose
of using electrical current or water.

Landlord will not permit additional coring or channeling of the floor of the
Premises in order to install new electric outlets in the Premises unless
Landlord is reasonably satisfied, on the basis of such information to be
supplied by Tenant at Tenant’s expense, that coring and/or channeling of the
floor in order to install such additional outlets will not weaken the structure
of the floor,

d. Temperature Balance. If the temperature otherwise maintained in any portion
of the Premises by the heating, air conditioning or ventilation system is
affected as a result of (i) the type or quantity of any lights, machines or
equipment (including without limitation typical office equipment that is used in
excessive amounts or in areas of inadequate size or with inadequate ventilation)
used by Tenant in the Premises, (ii) the occupancy of such portion of the
Premises by more than one person per two hundred (200) square feet of rentable
area there in, (iii) an electrical load for lighting or power in excess of the
limits specified in Paragraph 17.c. above, or (iv) any rearrangement of
partitioning or other improvements made by Tenant or at Tenant’s request, then
at Tenant’s sole cost, Landlord may install any equipment, or modify any
existing equipment (including the standard air conditioning equipment) Landlord
reasonably deems necessary to restore the temperature balance (such new
equipment or modifications to existing equipment termed herein “Temperature
Balance Equipment”). Tenant agrees to keep closed, when necessary, draperies
and/or window treatments which, because of the sun’s position, must be closed to
provide for the efficient operation of the air conditioning system, and Tenant
agrees to cooperate with Landlord and to abide by the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the heating, ventilating and air conditioning system; provided
that such regulations and requirements are reasonable and uniformly applied and
are provided to Tenant. Landlord makes no representation to Tenant regarding the
adequacy or fitness of the heating, air conditioning or ventilation equipment in
the Building to maintain temperatures that may be required for, or because of,
any computer or communications rooms, machine rooms, conference rooms or other
areas of high concentration of personnel or electrical usage, or any other uses
other than or in excess of the fractional horsepower normally required for
office equipment, and Landlord shall have no liability for loss or damage
suffered by Tenant or others in connection therewith.

e. Interruption of Services. Landlord’s obligation to provide utilities and
services for the Premises are subject to the Rules and Regulations of the
Building, applicable Legal Requirements (including the rules or actions of the
public utility company furnishing the utility or service), and shutdowns for
maintenance and repairs, for security purposes, or due to strikes, lockouts,
labor disputes, fire or other casualty, acts of God, or other causes beyond the
control of Landlord. In the event of an interruption in, or failure or inability
to provide any service or utility for the Premises for any reason, such
interruption, failure or inability shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business

 

34



--------------------------------------------------------------------------------

by Tenant, or entitle Tenant to any abatement or offset of Monthly Rent,
Additional Rent or any other amounts due from Tenant under this Lease. Tenant
hereby waives the provisions of any applicable existing or future Legal
Requirement permitting the termination of this Lease due to such interruption,
failure or inability. Notwithstanding the foregoing, if any interruption in or
failure or inability to provide any of the services or utilities described in
Paragraph 17.a. is (i) within the reasonable control of Landlord or its agents
or employees and continues for fourteen (14) or more consecutive business days
after Landlord becomes aware thereof, whether by Tenant’s written notice to
Landlord thereof or otherwise, or (ii) outside of Landlord’s reasonable control
and continues for one hundred twenty (120) or more consecutive days after
Landlord becomes aware thereof, whether by Tenant’s written notice to Landlord
thereof or otherwise, and Tenant is unable to conduct and does not conduct any
business in a material portion of the Premises as a result thereof, then Tenant
shall be entitled to an abatement of Monthly Rent and Tenant’s Electrical Charge
under Paragraph 5 hereof and Additional Rent under Paragraph 7 hereof, which
abatement shall commence as of the first day after the expiration of such
fourteen (14) consecutive business day or one hundred twenty (120) consecutive
day period (as applicable) and terminate upon the cessation of such
interruption, failure or inability, and which abatement shall be based on the
portion of the Premises rendered unusable for Tenant’s business by such
interruption, failure or inability. The abatement provisions set forth above
shall be inapplicable to any interruption, failure or inability described in
this Paragraph 17.e. that is caused by (x) damage from fire or other casualty
(it being acknowledged that such situation shall be governed by Paragraph 26),
or (y) the negligence or willful misconduct of Tenant or its agents, employees
or contractors.

f. Governmental Controls. In the event any governmental authority having
jurisdiction over the Office Park, the Real Property or the Building promulgates
or revises any Legal Requirement or building, fire or other code or imposes
mandatory or voluntary controls or guidelines on Landlord or the Office Park,
the Real Property or the Building relating to the use or conservation of energy
or utilities or the reduction of automobile or other emissions (collectively,
“Controls”) or in the event Landlord is required or elects to make alterations
to the Office Park, the Real Property or the Building in order to comply with
such mandatory or voluntary Controls, Landlord may, in its sole discretion,
comply with such Controls or make such alterations to the Office Park, the Real
Property or the Building related thereto; provided that (a) in making any such
alterations, Landlord shall use commercially reasonable efforts to minimize any
disruption to Tenant’s business in the Premises and (b) in no event may Landlord
comply with voluntary Controls if such compliance will prevent Tenant from
reasonably using the Premises for the purposes leased. Such compliance and the
making of such alterations shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant.

18. Personal Property and Other Taxes. Tenant shall pay, at least ten (10) days
before delinquency, any and all taxes, fees, charges or other governmental
impositions levied or assessed against Landlord or Tenant (a) upon Tenant’s
equipment, furniture, fixtures, improvements and other personal property
(including carpeting installed by Tenant) located in the Premises, (b) by virtue
of any Alterations made by Tenant to the Premises, (c) which is an occupancy tax
or tax in lieu thereof related to Tenant’s occupancy of the Premises, and
(d) upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord’s payment upon demand.

 

35



--------------------------------------------------------------------------------

19. Rules and Regulations. Tenant shall comply with the rules and regulations
set forth on Exhibit B attached hereto, as such rules and regulations may be
modified or amended by Landlord from time to time (the “Rules and Regulations”),
provided that such amendments or modifications shall be reasonable and
non-discriminatory and are delivered to Tenant in writing. Landlord shall use
reasonable efforts to uniformly enforce the Rules and Regulations. Landlord
shall not be responsible to Tenant for the nonperformance or noncompliance by
any other tenant or occupant of the Building of or with any of the Rules and
Regulations, but Landlord shall use reasonable efforts to enforce the Rules and
Regulations. In the event of any inconsistency between the express provisions of
this Lease and the Rules and Regulations, the provisions of this Lease shall
govern.

20. Surrender; Holding Over.

a. Surrender. Upon the expiration or other termination of this Lease, Tenant
shall surrender the Premises to Landlord vacant and broom-clean, with all
improvements and Alterations (except as provided below) in their original
condition, except for reasonable wear and tear, damage from casualty or
condemnation or resulting from the negligence or willful misconduct of Landlord
or its agents, employees or contractors and any changes resulting from approved
Alterations; provided, however, that prior to the expiration or termination of
this Lease Tenant shall remove from the Premises any Alterations that Tenant is
required by Landlord to remove under the provisions of this Lease, and all of
Tenant’s personal property (including, without limitation, all voice and data
cabling) and trade fixtures. If such removal is not completed at the expiration
or other termination of this Lease, Landlord may remove the same at Tenant’s
expense. Any damage to the Premises or the Building caused by such removal shall
be repaired promptly by Tenant (including the patching or repairing of ceilings
and walls) or, if Tenant fails to do so, Landlord may do so at Tenant’s expense.
The removal of Alterations from the Premises shall be governed by Paragraph 9
above. Tenant’s obligations under this paragraph shall survive the expiration or
other termination of this Lease. Upon expiration or termination of this Lease or
of Tenant’s possession, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall make known to Landlord the combination of
locks on all safes, cabinets and vaults that may be located in the Premises.

b. Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease with the express written consent
of Landlord, Tenant’s occupancy shall be a month-to-month tenancy at a rent
equal to one hundred fifty percent (150%) of the Monthly Rent, Tenant’s
Electrical Charge and Additional Rent payable under this Lease during the last
full month prior to the date of the expiration of this Lease. Except as provided
in the preceding sentence, the month-to-month tenancy shall be on the terms and
conditions of this Lease, except that any renewal options, expansion options,
rights of first refusal, rights of first negotiation or any other rights or
options pertaining to additional space in the Building contained in this Lease
shall be deemed to have terminated and shall be inapplicable thereto. Landlord’s
acceptance of rent after such holding over with Landlord’s written consent shall
not result in any other tenancy or in a renewal of the original term of this
Lease. If Tenant remains in possession of the Premises after the expiration or
earlier termination

 

36



--------------------------------------------------------------------------------

of this Lease without Landlord’s consent, Tenant’s continued possession shall be
on the basis of a tenancy at sufferance and Tenant shall pay as Monthly Rent
during the holdover period an amount equal to one hundred fifty percent
(150%) of the Monthly Rent, Tenant’s Electrical Charge and Additional Rent
payable under this Lease for the last full month prior to the date of such
expiration or termination.

c. Indemnification. Tenant shall indemnify, defend and hold Landlord harmless
from and against all Claims incurred by or asserted against Landlord and arising
directly or indirectly from Tenant’s failure to timely surrender the Premises,
including but not limited to (i) any rent payable by or any loss, cost, or
damages, including lost profits, claimed by any prospective tenant of the
Premises or any portion thereof, and (ii) Landlord’s damages as a result of such
prospective tenant rescinding or refusing to enter into the prospective lease of
the Premises or any portion thereof by reason of such failure to timely
surrender the Premises; provided, however, as a condition to Tenant’s
obligations under this Paragraph 20.c., Landlord shall give Tenant written
notice of the existence of a prospective successor tenant for the Premises or
any portion thereof, or the existence of any other matter which might give rise
to a claim by Landlord under the foregoing indemnity, at least thirty (30) days
prior to the date Landlord shall require Tenant’s surrender of the Premises, and
Tenant shall not be responsible to Landlord under the foregoing indemnity if
Tenant shall surrender the Premises on or prior to the expiration of such thirty
(30) day period (it being agreed, however, that Landlord need not identify the
prospective tenant by name in its notice, and it being further agreed that such
notice may be given prior to the scheduled expiration date of this Lease).

21. Subordination and Attornment.

a. Within sixty (60) days following the execution of this Lease, or as soon as
reasonably possible thereafter, Landlord shall provide Tenant with a
Subordination, Non-Disturbance and Attornment Agreement from Fleet National Bank
(which is the only holder of a Superior Interest (as defined below) as of the
date of this Lease) in the form attached as Exhibit H.

b. As used herein and elsewhere in this Lease, an “Encumbrance” is any mortgage,
deed of trust, ground lease, underlying lease or like encumbrance affecting any
part of the Real Property or any interest of Landlord therein, and the holder of
an Encumbrance that is superior to Tenant’s leasehold interest is referred to in
this Lease as the holder of a “Superior Interest.” If an Encumbrance is created
following the date of this Lease, then this Lease shall be automatically subject
and subordinate to such Encumbrance upon delivery to Tenant of a non-disturbance
agreement executed by the holder of the Encumbrance providing that if Tenant is
not in default under this Lease beyond any applicable notice and cure period,
that such party will recognize this Lease and Tenant’s rights hereunder and will
not disturb Tenant’s possession hereunder, and if this Lease is by operation of
law terminated in a foreclosure, that a new lease will be entered into on the
same terms as this Lease for the remaining term hereof, and including such
further matters and conditions to the foregoing as may be customarily and
commercially reasonably required by the holder of the Encumbrance. Tenant shall,
within fifteen (15) days after Landlord’s request, execute and deliver to
Landlord a document evidencing the subordination of this Lease to a particular
Encumbrance created after the date of this Lease, provided that the
non-disturbance provisions provided for in this

 

37



--------------------------------------------------------------------------------

Paragraph 21.b. are included in such document. If Tenant fails to execute and
deliver to Landlord the required instrument within the required fifteen (15) day
period, then Landlord may send a second written notice to Tenant requesting that
Tenant execute and deliver such instrument to Landlord pursuant to the terms
hereof.

Notwithstanding anything to the contrary herein, Tenant shall reimburse Landlord
for (i) Landlord’s reasonable attorneys’ fees, if any, incurred in connection
with obtaining a non-disturbance agreement and (ii) any fees or charges assessed
by the lender in connection with the issuance of the non-disturbance agreement,
such reimbursement to be made by Tenant within fifteen (15) days following
receipt of Landlord’s written invoice therefor. The aforementioned reimbursement
obligation shall only apply to non-disturbance agreements obtained pursuant to
this Paragraph 21.b.

c. If the interest of Landlord in the Real Property or the Building is
transferred to any person (“Purchaser”) pursuant to or in lieu of proceedings
for enforcement of any Encumbrance, Tenant shall immediately attorn to the
Purchaser, and this Lease shall continue in full force and effect as a direct
lease between the Purchaser and Tenant on the terms and conditions set forth
herein upon notice from Landlord of such transfer, subject to the terms of any
applicable non-disturbance agreement.

22. Financing Condition. If any lender or ground lessor that intends to acquire
an interest in, or holds a mortgage, ground lease or deed of trust encumbering
any portion of the Real Property should require either the execution by Tenant
of an agreement requiring Tenant to send such lender written notice of any
default by Landlord under this Lease, giving such lender the right to cure such
default until such lender has completed foreclosure, and preventing Tenant from
terminating this Lease (to the extent such termination right would otherwise be
available) unless such default remains uncured after foreclosure has been
completed, and/or any modification of the agreements, covenants, conditions or
provisions of this Lease, then Tenant agrees that it shall, within ten (10) days
after Landlord’s request, execute and deliver such agreement and modify this
Lease as required by such lender or ground lessor; provided, however, that no
such modification shall affect the length of the term or increase the rent
payable by Tenant under Paragraphs 5 and 7 or otherwise materially increase the
obligations of, or reduce the rights and benefits of, Tenant hereunder. If
Tenant fails to execute and deliver to Landlord the required agreement or
modification within the required ten (10) day period, then Landlord may send a
second written notice to Tenant requesting that Tenant execute and deliver such
agreement or modification to Landlord pursuant to the terms hereof. Tenant
acknowledges and agrees that its failure to execute any such agreement or
modification required by such lender or ground lessor within five (5) business
days following such second written notice from Landlord may cause Landlord
serious financial damage by causing the failure of a financing transaction and
giving Landlord all of its rights and remedies under Paragraph 25 below,
including its right to damages caused by the loss of such financing, but only to
the extent any such loss is attributable primarily to Tenant’s failure to
deliver any such certificate.

23. Entry by Landlord. Landlord may, at any and all reasonable times, and upon
reasonable advance notice (provided that no advance notice need be given if an
emergency necessitates an immediate entry or prior to entry to provide routine
janitorial services), enter the Premises to (a) inspect the same and to
determine whether Tenant is in compliance with its

 

38



--------------------------------------------------------------------------------

obligations hereunder, (b) supply janitorial and any other service Landlord is
required to provide hereunder, (c) show the Premises to prospective lenders or
purchasers, and, curing the final twelve (12) months of the Lease term (as such
term may have been extended), to prospective tenants, (d) post notices of
nonresponsibility, and (e) alter, improve or repair the Premises or any other
portion of the Real Property or the Office Park. In connection with any such
alteration, improvement or repair, Landlord may erect in the Premises or
elsewhere in the Real Property or the Office Park scaffolding and other
structures reasonably required for the work to be performed. In no event shall
such entry or work entitle Tenant to an abatement of rent, constitute an
eviction of Tenant, constructive or otherwise, or impose upon Landlord any
liability whatsoever, including but not limited to liability for consequential
damages or loss of business or profits by Tenant; provided, however, that
Landlord shall use good faith efforts to cause all such work to be done in such
a manner as to minimize the extent and duration of the entry or work and to
cause as little interference to Tenant as reasonably possible without incurring
additional expense; provided, further, if the work is a type of work that is
customarily performed by Landlords of first class office buildings after regular
business hours, then, unless otherwise agreed to by Tenant, Landlord shall cause
the work to be performed after business hours. Notwithstanding anything to the
contrary herein, if any such entry or work is (i) necessitated due to reasons
within Landlord’s reasonable control and continues for fourteen (14) or more
consecutive business days, or (ii) necessitated due to reasons outside
Landlord’s reasonable control and continues for sixty (60) or more consecutive
days, and during the period of entry or work all or a substantial part of the
Premises are rendered unusable by such entry or work so that Tenant is unable
to, and does not, conduct its business in the Premises, then Tenant shall be
entitled to an abatement of Monthly Rent and Tenant’s Electrical Charge under
Paragraph 5 hereof and Additional Rent under Paragraph 7 hereof, which abatement
shall commence as of the first day after the expiration of such fourteen
(14) consecutive business day or sixty (60) consecutive day period (as
applicable) and terminate upon the cessation of such entry or work, and which
abatement shall be based on the portion of the Premises rendered unusable for
Tenant’s business by such entry or work. The prior sentence is inapplicable to
Landlord’s entry into the Premises or work within the Premises that is
necessitated due to damage caused by fire or other casualty where such damage is
governed by Paragraph 26. Landlord shall at all times retain a key with which to
unlock all of the doors in the Premises, except Tenant’s vaults and safes. If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises and any such entry to the
Premises shall not constitute a forcible or unlawful entry into the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises, or any
portion thereof.

24. Insolvency or Bankruptcy. The occurrence of any of the following shall
constitute an Event of Default under Paragraph 25 below:

a. Tenant ceases doing business as a going concern, makes an assignment for the
benefit of creditors, is adjudicated an insolvent, files a petition (or files an
answer admitting the material allegations of such petition) seeking for Tenant
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar arrangement under any state or federal bankruptcy or
other law, or Tenant consents to or acquiesces in the appointment, pursuant to
any state or federal bankruptcy or other law, of a trustee, receiver or
liquidator for the Premises, for Tenant or for all or any substantial part of
Tenant’s assets; or

 

39



--------------------------------------------------------------------------------

b. Tenant fails within sixty (60) days after the commencement of any proceedings
against Tenant seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any state or federal bankruptcy
or other Legal Requirement, to have such proceedings dismissed, or Tenant fails,
within sixty (60) days after an appointment pursuant to any state or federal
bankruptcy or other Legal Requirement without Tenant’s consent or acquiescence,
of any trustee, receiver or liquidator for the Premises, for Tenant or for all
or any substantial part of Tenant’s assets, to have such appointment vacated; or

c. Tenant is unable, or admits in writing its inability, to pay its debts as
they mature; or

d. Tenant gives notice to any governmental body of its insolvency or pending
insolvency, or of its suspension or pending suspension of operations.

In no event shall this Lease be assigned or assignable by reason of any
voluntary or involuntary bankruptcy, insolvency or reorganization proceedings,
nor shall any rights or privileges hereunder be an asset of Tenant, the trustee,
debtor-in-possession, or the debtor’s estate in any bankruptcy, insolvency or
reorganization proceedings.

25. Default and Remedies.

a. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” by Tenant:

1. Tenant fails to pay when due Monthly Rent, Tenant’s Electrical Charge,
Additional Rent or any other rent due hereunder within five (5) business days
following written notice from Landlord that such sum is past due; except that
Landlord shall only be required to give two (2) such notices in any calendar
year, and after two (2) such notices are given any subsequent failure by Tenant
in such calendar year to pay any amount due hereunder on the date due will
constitute an Event of Default without the requirement of notice from Landlord
of such failure; or

2. Deleted; or

3. Tenant fails to deliver any estoppel certificate pursuant to Paragraph 29
below, subordination agreement pursuant to Paragraph 21 above, or document
required pursuant to Paragraph 22 above, within five (5) business days after
Landlord’s second written notice requesting delivery of the same; or

4. Tenant violates the bankruptcy and insolvency provisions of Paragraph 24
above; or

5. Tenant makes or has made or intentionally furnishes or furnished any
warranty, representation or statement to Landlord in connection with this Lease,
or any other agreement made by Tenant for the benefit of Landlord, which is or
was false or misleading in any material respect when made or furnished; or

 

40



--------------------------------------------------------------------------------

6. Tenant assigns this Lease or subleases any portion of the Premises in
violation of Paragraph 13 above; or

7. Defaulted; or

8. Tenant fails to comply with any other provision of this Lease in the manner
required pursuant to this Lease within thirty (30) days after written notice
from Landlord of such failure (or if the noncompliance cannot by its nature be
cured within the 30 day period, if Tenant fails to commence to cure such
noncompliance within the 30 day period or thereafter fails to diligently
prosecute such cure to completion); except that such thirty (30) day period
shall be shortened as set forth in Landlord’s written notice to Tenant as
Landlord reasonably determines is necessary if waiting for such thirty (30) day
period to expire would jeopardize the health, safety or quiet enjoyment of the
Building by its tenants and occupants or cause further damage or loss to
Landlord or the Real Property or result in any violation (or continuance of any
violation) of any Legal Requirement.

b. Remedies. Upon the occurrence of an Event of Default Landlord shall have the
following remedies, which shall not be exclusive but shall be cumulative and
shall be in addition to any other remedies now or hereafter allowed by law:

1. Landlord may terminate this Lease at any time by written notice to Tenant,
and this Lease shall come to an end on the date of such notice, as fully and
completely as if such date were the date herein originally fixed for the
expiration of the term; and Tenant will then quit and surrender the Premises to
Landlord, but Tenant shall remain liable as hereinafter provided. Tenant
expressly acknowledges that in the absence of such written notice from Landlord,
no other act of Landlord, including, but not limited to, its re-entry into the
Premises, its efforts to relet the Premises, its reletting of the Premises for
Tenant’s account, its storage of Tenant’s personal property and trade fixtures,
its acceptance of keys to the Premises from Tenant, its appointment of a
receiver, or its exercise of any other rights and remedies under this Paragraph
25 or otherwise at law, shall constitute an acceptance of Tenant’s surrender of
the Premises or constitute a termination of this Lease. Upon such termination of
the Lease, Landlord may, without notice, re-enter the Premises, either by force,
summary proceedings, ejectment or otherwise, and remove and dispossess Tenant
and all other persons and any and all property from the same, as if this Lease
had not been made, and Tenant hereby waives the service of notice of intention
to re-enter or to institute legal proceedings to that end.

Upon such termination of the Lease, Landlord shall be entitled o recover damages
from Tenant as provided in any applicable existing or future Legal Requirement
providing for recovery of damages for such breach, including but not limited to
the following:

(i) The reasonable cost of recovering the Premises; plus

(ii) The reasonable cost of removing Tenant’s Alterations, trade fixtures and
improvements; plus

(iii) All unpaid rent due or earned hereunder prior to the date of termination,
less the proceeds of any reletting or any rental received from subtenants

 

41



--------------------------------------------------------------------------------

prior to the date of termination applied as provided in Paragraph 25.b.2. below,
together with interest at the Interest Rate, on such sums from the date such
rent is due and payable until the date of the award of damages; plus

(iv) The amount by which the rent which would be payable by Tenant hereunder,
including Tenant’s Electrical Charge under Paragraph 5 above and Additional Rent
under Paragraph 7 above, as reasonably estimated by Landlord, from the date of
termination until the date of the award of damages, exceeds the amount of such
rental loss as Tenant proves could have been reasonably avoided, together with
interest at the Interest Rate on such sums from the date such rent is due and
payable until the date of the award of damages, plus

(v) The amount by which the rent payable by Tenant hereunder, including Tenant’s
Electrical Charge under Paragraph 5 above and Additional Rent under Paragraph 7
above, as reasonably estimated by Landlord, for the remainder of the then term,
after the date of the award of damages exceeds the amount of such rental loss as
Tenant proves could have been reasonably avoided, discounted at the discount
rate published by the Federal Reserve Bank of San Francisco for member banks at
the time of the award plus one percent (1%); plus

(vi) Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by applicable law, including without limitation any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of things would be likely to result therefrom.

2. Landlord may continue this Lease in full force and effect and may enforce all
of its rights and remedies under this Lease, including, but not limited to, the
right to recover rent as it becomes due. After the occurrence of an Event of
Default, Landlord may enter the Premises without terminating this Lease and
sublet all or any part of the Premises for Tenant’s account to any person, for
such term (which may be a period beyond the remaining term of this Lease), at
such rents and on such other terms and conditions as Landlord deems advisable.
In the event of any such subletting, rents received by Landlord from such
subletting shall be applied (i) first, to the payment of the costs of
maintaining, preserving, altering and preparing the Premises for subletting, the
other costs of subletting, including but not limited to brokers’ commissions,
attorneys’ fees and expenses of removal of Tenant’s personal property, trade
fixtures and Alterations; (ii) second, to the payment of rent then due and
payable hereunder; (iii) third, to the payment of future rent as the same may
become due and payable hereunder; (iv) fourth, the balance, if any, shall be
paid to Tenant upon (but not before) expiration of the term of this Lease. If
the rents received by Landlord from such subletting, after application as
provided above, are insufficient in any month to pay the rent due and payable
hereunder for such month, Tenant shall pay such deficiency to Landlord monthly
upon demand. Notwithstanding any such subletting for Tenant’s account without
termination, Landlord may at any time thereafter, by written notice to Tenant,
elect to terminate this Lease by virtue of a previous Event of Default.

3. During the continuance of an Event of Default, Landlord may enter the
Premises without terminating this Lease and remove all Tenant’s personal

 

42



--------------------------------------------------------------------------------

property, Alterations and trade fixtures from the Premises and store them at
Tenant’s risk and expense. If Landlord removes such property from the Premises
and stores it at Tenant’s risk and expense, and if Tenant fails to pay the cost
of such removal and storage after written demand therefor and/or to pay any rent
then due, then after the property has been stored for a period of thirty
(30) days or more Landlord may sell such property at public or private sale, in
the manner and at such times and places as Landlord deems commercially
reasonable following reasonable notice to Tenant of the time and place of such
sale. The proceeds of any such sale shall be applied first to the payment of the
expenses for removal and storage of the property, the preparation for and the
conducting of such sale, and for attorneys’ fees and other legal expenses
incurred by Landlord in connection therewith, and the balance shall be applied
as provided in Paragraph 25.b.2. above.

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Paragraph 25, and Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all Claims
resulting from any such act. No reentry by Landlord shall constitute or be
construed as a forcible entry by Landlord.

4. Landlord may require Tenant to remove any and all Alterations from the
Premises that Landlord is permitted by Paragraph 9.b. above to require Tenant to
remove at the expiration or earlier termination of the Lease or, if Tenant fails
to do so within ten (10) days after Landlord’s request, Landlord may do so at
Tenant’s expense.

5. Landlord may cure the Event of Default at Tenant’s expense, it being
understood that such performance shall not waive or cure the subject Event of
Default. If Landlord pays any sum or incurs any expense in curing the Event of
Default, Tenant shall reimburse Landlord upon demand for the amount of such
payment or expense with interest at the Interest Rate from the date the sum is
paid or the expense is incurred until Landlord is reimbursed by Tenant. Any
amount due Landlord under this subsection shall constitute additional rent
hereunder.

c. Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future Legal Requirement to redeem the Premises or to
continue this Lease after being dispossessed or ejected from the Premises.

26. Damage or Destruction. If all or any part of the Premises or any material
portion of the balance of the Real Property is damaged by fire or other
casualty, Landlord shall, within sixty (60) days of the date of the damage, give
Tenant written notice of landlord’s reasonable estimate of the time required
from the date of the damage to repair the damage (the “Damage Estimate”).
Landlord shall diligently proceed to repair the damage and this Lease shall
remain in full force and effect if (i) the damage is caused by a peril covered
by Landlord’s insurance (or required under this Lease to be covered by
Landlord’s insurance), the proceeds from such insurance are sufficient to repair
the damage (an “Insured Casualty”), and the Damage Estimate is one hundred
eighty (180) days or less, or (ii) the damage is caused by a peril not covered
(and not required to be covered) by Landlord’s insurance or the proceeds from
Landlord’s insurance are not sufficient to repair the damage (an “Uninsured
Casualty”), and the

 

43



--------------------------------------------------------------------------------

Damage Estimate is ninety (90) days or less. If the Damage Estimate is more than
one hundred eighty (180) days, in the case of an Insured Casualty, or more than
ninety (90) days, in the case of an Uninsured Casualty, Landlord, it its option
exercised by written notice to Tenant within sixty (60) days of the date of the
damage, shall either (a) diligently proceed to repair the damage, in which event
this Lease shall continue in full force and effect, or (b) terminate this Lease
as of the date specified by Landlord in the notice, which date shall be not less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given, and this Lease shall terminate on the date specified in the notice;
provided, however, that Landlord may only terminate this Lease pursuant to the
foregoing if Landlord terminates the leases of all other tenants who are
similarly physically affected by the casualty and for whom Landlord has the
right to terminate their lease in such instance. If the damage is to the
Premises or if the Building is so damaged that access to or use and occupancy of
the Premises is materially impaired, the Damage Estimate is more than one
(1) year, and Landlord does not give notice terminating this Lease within the
sixty (60) day period provided above, then Tenant may give notice to Landlord,
within fifteen (15) calendar days after the expiration of the aforesaid sixty
(60) day period, terminating this Lease as of the date specified in Tenant’s
termination notice, which date shall not be before the date of such notice or
more than thirty (30) days after the date of Tenant’s termination notice. If
this Lease was not terminated pursuant to the above and Landlord is required by
the terms hereof to repair the subject damages, then, if Landlord does not
complete the repairs by the later of (i) the date that is ninety (90) days
following the estimated date for the completion of the repairs as stated in the
Damage Estimate (such ninety (90) day period to be extended by any delays caused
by Tenant or its agents) or (ii) the date one (1) year following the date of the
damage (such one (1) year period to be extended by any delays caused by Tenant
or its agents), then Tenant may terminate this Lease by providing Landlord with
written notice of such termination at any time prior to the date the repairs are
completed, which written notice shall specify the termination date, which
termination date shall not be before the date of such notice nor more than
thirty (30) days after the date of such notice.

Notwithstanding anything to contrary contained in this Paragraph 26, if the
initial Damage Estimate is more than ninety (90) days, and the date on which
Landlord reasonably anticipates the repairs of such damage will be completed is
during the last twelve (12) months of the Lease term, Landlord and Tenant shall
each have the option to terminate this Lease by giving written notice to the
other, in the case of Landlord together with the Damage Estimate, or, in the
case of Tenant, within thirty (30) days of Tenant’s receipt of the Damage
Estimate, and this Lease shall terminate as of the date specified by the party
in its termination notice, which date shall not be before the date of such
notice or more than thirty (30) days after the date of such notice.

Notwithstanding anything to the contrary in this Paragraph 26, if damage which
would otherwise lead to a right to terminate this Lease results from the willful
misconduct of Landlord or Tenant, the party from whose misconduct such damage
results shall have no right to terminate this Lease.

If the fire or other casualty damages the Premises or the common areas of the
Real Property necessary for Tenant’s use and occupancy of the Premises, Tenant
ceases to use any portion of the Premises as a result of such damage, and the
damage does not result from the negligence or willful misconduct of Tenant or
any other Tenant Parties, then during the period

 

44



--------------------------------------------------------------------------------

the Premises or portion thereof are rendered unusable by such damage and repair,
Tenant’s Monthly Rent, Tenant’s Electrical Charge and Additional Rent under
Paragraphs 5 and 7 above shall be proportionately reduced based upon the extent
to which the damage and repair prevents Tenant from conducting, and Tenant does
not conduct, its business at the Premises. Landlord shall not be obligated to
repair or replace any of Tenant’s movable furniture, equipment, trade fixtures,
and other personal property, nor any Alterations installed in the Premises by
Tenant, and no damage to any of the foregoing shall entitle Tenant to any
abatement, and Tenant shall, at Tenant’s sole cost and expense, repair and
replace such items. All such repair and replacement of Alterations shall be
constructed in accordance with Paragraph 9 above regarding Alterations.

A total destruction of the Building shall automatically terminate this Lease. In
no event shall Tenant be entitled to any compensation or damages from Landlord
for loss of use of the whole or any part of the Premises or for any
inconvenience occasioned by any such destruction, rebuilding or restoration of
the Premises, the Building or access thereto, except for the rent abatement
expressly provided above. Tenant hereby waives any existing or future law
providing for termination of hiring upon destruction of the thing hired and/or
providing for repairs to and of premises.

27. Eminent Domain.

a. If all or any part of the Premises is taken by any public or quasi-public
authority under the power of eminent domain, or any agreement in lieu thereof (a
“taking”), this Lease shall terminate as to the portion of the Premises taken
effective as of the date of taking. If only a portion of the Premises is taken,
Landlord or Tenant may terminate this Lease as to the remainder of the Premises
upon written notice to the other party within ninety (90) days after the taking;
provided, however, that Tenant’s right to terminate this Lease is conditioned
upon the remaining portion of the Premises being of such size or configuration
that such remaining portion of the Premises is unusable or uneconomical for
Tenant’s business. Landlord shall be entitled to all compensation, damages,
income, rent awards and interest thereon whatsoever which may be paid or made in
connection with any taking and Tenant shall have no claim against Landlord or
any governmental authority for the value of any unexpired term of this Lease or
of any of the improvements or Alterations in the Premises; provided, however,
that the foregoing shall not prohibit Tenant from prosecuting a separate claim
against the taking authority for an amount separately designated for Tenant’s
relocation expenses or the interruption of or damage to Tenant’s business or as
compensation for Tenant’s personal property, trade fixtures, Alterations or
other improvements paid for by Tenant so long as any award to Tenant will not
reduce the award to Landlord.

In the event of a partial taking of the Premises which does not result in a
termination of this Lease, the Monthly Rent, Tenant’s Electrical Charge and
Additional Rent under Paragraphs 5 and 7 hereunder shall be equitably reduced.
If all or any material part of the Real Property other than the Premises is
taken, Landlord may terminate this Lease upon written notice to Tenant given
within ninety (90) days after the date of taking, provided that Landlord also
terminates the leases of all other tenants of the Real Property that are
similarly affected by the taking and for which Landlord has a termination right.

 

45



--------------------------------------------------------------------------------

b. Notwithstanding the foregoing, if all or any portion of the Premises is taken
for a period of time of one (1) year or less ending prior to the end of the term
of this Lease, this Lease shall remain in full force and effect and Tenant shall
continue to pay all rent and to perform all of its obligations under this Lease;
provided, however, that Tenant shall be entitled to all compensation, damages,
income, rent awards and interest thereon that is paid or made in connection with
such temporary taking of the Premises (or portion thereof), except that any such
compensation in excess of the rent or other amounts payable to Landlord
hereunder shall be promptly paid over to Landlord as received. Landlord and
Tenant each hereby waive the provisions of any applicable existing or future
Legal Requirement providing for, or allowing either party to petition the courts
of the state in which the Real Property is located for, a termination of this
Lease upon a partial taking of the Premises and/or the Building.

28. Landlord’s Liability; Sale of Building. The term “Landlord,” as used in this
Lease, shall mean only the owner or owners of the Real Property at the time in
question. Notwithstanding any other provision of this Lease, the liability of
Landlord for its obligations under this Lease is limited solely to Landlord’s
interest in the Real Property as the same may from time to time be encumbered,
and no personal liability shall at any time be asserted or enforceable against
any other assets of Landlord or against the constituent shareholders, partners,
members, or other owners of Landlord, or the directors, officers, employees and
agents of Landlord or such constituent shareholder, partner, member or other
owner, on account of any of Landlord’s obligations or actions under this Lease.
In addition, in the event of any conveyance of title to the Real Property, then
the grantor or transferor shall be relieved of all liability with respect to
Landlord’s obligations to be performed under this Lease after the date of such
conveyance. In no event shall Landlord be deemed to be in default under this
Lease unless Landlord fails to perform its obligations under this Lease, Tenant
delivers to Landlord written notice specifying the nature of Landlord’s alleged
default, and Landlord fails to cure such default within thirty (30) days
following receipt of such notice (or, if the default cannot reasonably be cured
within such period, to commence action within such thirty (30) day period and
proceed diligently thereafter to cure such default). Upon any conveyance of
title to the Real Property, the grantee or transferee shall be deemed to have
assumed Landlord’s obligations to be performed under this Lease from and after
the date of such conveyance, subject to the limitations on liability set forth
above in this Paragraph 28. If Tenant provides Landlord with any security for
Tenant’s performance of its obligations hereunder, Landlord shall transfer such
security to the grantee or transferee of Landlord’s interest in the Real
Property, and upon such transfer Landlord shall be released from any further
responsibility or liability for such security. Notwithstanding any other
provision of this Lease, but not in limitation of the provisions of Paragraph
14.a. above, Landlord shall not be liable for any consequential damages or
interruption or loss of business, income or profits, nor shall Landlord be
liable for loss of or damage to artwork, currency, jewelry, bullion, unique or
valuable documents, securities or other valuables, or for other property not in
the nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions. Wherever in this
Lease Tenant (a) releases Landlord from any claim or liability, (b) waives or
limits any right of Tenant to assert any claim against Landlord or to seek
recourse against any property of Landlord or (c) agrees to indemnify Landlord
against any matters, the relevant release, waiver, limitation or indemnity shall
run in favor of and apply to Landlord, the constituent shareholders, partners,
members, or other owners of Landlord, and the directors, officers, employees and
agents of Landlord and each such constituent shareholder, partner, member or
other owner.

 

46



--------------------------------------------------------------------------------

29. Estoppel Certificates. At any time and from time to title, upon not less
than ten (10) business days’ prior notice from Landlord, Tenant shall execute,
acknowledge and deliver to Landlord a statement certifying the commencement date
of this Lease, stating that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and the date and nature of each such modification), that,
to the best of Tenant’s knowledge (and Tenant shall be deemed to have knowledge
of any default of which Tenant should have been reasonably aware, based on the
circumstances), Landlord is not in default under this Lease (or, if Landlord is
in default, specifying the nature of such default), that, to the best of
Tenant’s knowledge (and Tenant shall be deemed to have knowledge of any default
of which Tenant should have been reasonably aware, based on the circumstances)
Tenant is not in default under this Lease (or if Tenant is in default,
specifying the nature of such default), the current amounts of and the dates to
which the Monthly Rent, Tenant’s Electrical Charge and Additional Rent has been
paid, and setting forth such other matters as may be reasonably requested by
Landlord. Any such statement may be conclusively relied upon by a prospective
purchaser of the Real Property or b) a lender obtaining a lien on the Real
Property as security. If Tenant fails to execute and deliver to Landlord the
required certificate within the required ten (10) business day period, then
Landlord may send Tenant a second written notice requesting that Tenant execute
and deliver such certificate to Landlord pursuant to the terms hereof. If Tenant
fails to execute and return such certificate to Landlord within five
(5) business days following such second written notice, then such failure shall
be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord in good faith,
(ii) there are no uncured defaults in Landlord’s perform* nee of its obligations
hereunder, (iii) not more than one month’s installment of Monthly Rent has been
paid in advance, and (iv) any other statements of fact reasonably included by
Landlord in such statement are correct. Tenant acknowledges and agrees that its
failure to execute such certificate within five (5) business days following the
second written notice from Landlord may cause Landlord serious financial damage
by causing the failure of a sale or financing transaction and giving Landlord
all of its rights and remedies under Paragraph 25 above, including its right to
damages caused by the loss of such sale or financing, but only to the extent any
such loss is attributable primarily to Tenant’s failure to deliver any such
certificate.

30. Right of Landlord to Perform. If Tenant fails to make any payment required
hereunder (other than Monthly Rent, Tenant’s Electrical Charge and Additional
Rent) or fails to perform any other of its obligations hereunder, Landlord may,
but shall not be obliged to, and without waiving any default of Tenant or
releasing Tenant from any obligations to Landlord hereunder, make any such
payment or perform any other such obligation on Tenant’s behalf; provided,
however, unless such failure by Tenant, in Landlord’s reasonable judgment,
causes an unreasonable annoyance to other tenants of the Building, creates an
unsafe condition for person or property or may subject Landlord or any occupants
of the Building to a penalty or liability under any Legal Requirement, Landlord
may not make the payment or perform the obligation on Tenant’s behalf unless
Landlord has provided Tenant with written notice of the failure to pay or
perform and Tenant fails to correct the failure within thirty (30) days of such
written notice or, if the failure cannot by its nature be cured within the 30
day period, if Tenant fails to commence to cure such noncompliance within the 30
day period and thereafter diligently prosecute such cure to completion or, in
any event, if Tenant fails to complete the cure within ninety (90) days of the
initial failure to perform. All sums so paid by Landlord and all necessary

 

47



--------------------------------------------------------------------------------

incidental costs in connection with the performance by Landlord of an obligation
of Tenant (together with interest thereon from the date of such payment by
Landlord until paid at the Interest Rate) shall be payable by Tenant to Landlord
upon demand, and Tenant’s failure to make such payment upon demand shall entitle
Landlord to the same rights and remedies provided Landlord in the event of
non-payment of rent.

31. Late Charge. Tenant acknowledges that late payment of any installment of
Monthly Rent, Tenant’s Electrical Charge or Additional Rent or any other amount
required under this Lease will cause Landlord to incur costs not contemplated by
this Lease and the exact amount of such costs would be extremely difficult and
impracticable to fix. Such costs include, without limitation, processing and
accounting charges, late charges that may be imposed on Landlord by the terms of
any encumbrance or note secured by the Real Property and the loss of the use of
the delinquent funds. Therefore, if any installment of Monthly Rent, Tenant’s
Electrical Charge, Additional Rent or any other amount due from Tenant is not
received when due, Tenant shall pay to Landlord on demand, on account of the
delinquent payment, an additional sum equal to the greater of (i) five percent
(5%) of the overdue amount, or (ii) One Hundred Dollars ($100.00), which
additional sum represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. Acceptance of any late
charge shall not constitute a waiver of Tenant’s default with respect to the
overdue amount, nor prevent Landlord from exercising its right to collect
interest as provided above, rent, or any other damages, or from exercising any
of the other rights and remedies available to Landlord.

32. Attorneys’ Fees; Waiver of Jury Trial. In the event of any action or
proceeding between Landlord and Tenant (including an action or proceeding
between Landlord and the trustee or debtor in possession while Tenant is a
debtor in a proceeding under any bankruptcy law) to enforce any provision of
this Lease, the losing party shall pay to the prevailing party all costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in such action and in any appeal in connection therewith by
such prevailing party. The “prevailing party” will be determined by the court
before whom the action was brought based upon an assessment of which party’s
major arguments or positions taken in the suit or proceeding could fairly be
said to have prevailed over the other party’s major arguments or positions on
major disputed issues in the court’s decision. Notwithstanding the foregoing,
however, Landlord shall be deemed to be prevailing party in any unlawful
detainer or other action or proceeding instituted by Landlord based upon any
default or alleged default of Tenant hereunder if (i) judgment is entered in
favor of Landlord, or (ii) prior to trial or judgment Tenant vacates the
Premises or otherwise cures the default claimed by Landlord.

If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord’s reasonable attorneys’ fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, LANDLORD AND TENANT HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY IN SUCH TRIAL.

 

48



--------------------------------------------------------------------------------

33. Waiver. No provisions of this Lease shall be deemed waived by Landlord or
Tenant unless such waiver is in a writing signed by the party giving such
waiver. The waiver by either party of any breach of any provision of this Lease
by the other party shall not be deemed a waiver of any subsequent breach of the
same or any other provision of this Lease. No delay or omission in the exercise
of any right or remedy of Landlord upon any default by Tenant, or of Tenant upon
any default of Landlord, shall impair such right or remedy or be construed as a
waiver. Landlord’s acceptance of any payments of rent due under this Lease shall
not be deemed a waiver of any default by Tenant under this Lease (including
Tenant’s recurrent failure to timely pay rent) other than Tenant’s nonpayment of
the accepted sums, and no endorsement or statement on any check or accompanying
any check or payment shall be deemed an accord and satisfaction. Tenant’s
payment of rent due and Tenant’s continuance in possession shall not constitute
a waiver by Tenant of any default of Landlord. Landlord’s consent to or approval
of any act by Tenant requiring Landlord’s consent or approval shall not be
deemed to waive or render unnecessary Landlord’s consent to or approval of any
subsequent act by Tenant.

34. Notices. All notices and demands which may or are required to be given by
either party to the other hereunder shall be in writing. All notices and demands
by Landlord to Tenant shall be delivered personally or sent by United States
mail, postage prepaid, or by any reputable overnight or same-day courier,
addressed to Tenant at the Premises, or to such other place as Tenant may from
time to time designate by notice to Landlord hereunder; provided, however, that
prior to the Commencement Date, notices to Tenant shall be addressed to Tenant
at 100 Beaver Street, Waltham, MA 02453-8443. All notices and demands by Tenant
to Landlord shall be sent by United States mail, postage prepaid, or by any
reputable overnight or same-day courier, addressed to Landlord at 555 California
Street, 49th floor, San Francisco, California 94104, Attn: Corporate Secretary,
with a copy to Shorenstein Company LLC, 450 Lexington Avenue, New York, New York
10017, with a further copy to the management office of the Building, or to such
other place as Landlord may from time to time designate by notice to Tenant
hereunder. Notices delivered personally or sent same-day courier will be
effective immediately upon delivery to the addressee at the designated address;
notices sent by overnight courier will be effective one (1) Business Day after
acceptance by the service for delivery; notices sent by mail will be effective
two (2) Business Days after mailing. In the event Tenant requests multiple
notices hereunder, Tenant will be bound by such notice from the earlier of the
effective times of the multiple notices.

35. Deleted.

36. Defined Terms and Marginal Headings. When required by the context of this
Lease, the singular includes the plural. If more than one person or entity signs
this Lease as Tenant, the obligations hereunder imposed upon Tenant shall be
joint and several, and the act of, written notice to or from, refund to, or
signature of, any Tenant signatory to this Lease (including, without limitation,
modifications of this Lease made by fewer than all such Tenant signatories)
shall bind every other Tenant signatory as though every other Tenant signatory
had so acted, or received or given the written notice or refund, or signed. The
headings and titles to the paragraphs of this Lease are for convenience only and
are not to be used to interpret or

 

49



--------------------------------------------------------------------------------

construe this Lease. Wherever the term “including” or “includes” is used in this
Lease it shall be construed as if followed by the phrase “without limitation.”
The language in all parts of this Lease shall in all cases be construed as a
whole and in accordance with its fair meaning and not construed for or against
any party simply because one party was the drafter thereof.

37. Time and Applicable Law. Time is of the essence of this Lease and of each
and all of its provisions, except as to the conditions relating to the delivery
of possession of the Premises to Tenant. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.

38. Successors. Subject to the provisions of Paragraphs 13 and 28 above, the
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors, executors, administrators and assigns.

39. Entire Agreement; Modifications. This Lease (including any exhibit, rider or
attachment hereto) constitutes the entire agreement between Landlord and Tenant
with respect to Tenant’s lease of the Premises. No provision of this Lease may
be amended or otherwise modified except by an agreement in writing signed by the
parties hereto. Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Real Property, the Office Park or this Lease except as expressly set forth
herein, including without limitation any representations or warranties as to the
suitability or fitness of the Premises for the conduct of Tenant’s business or
for any other purpose, nor has Landlord or its agents agreed to undertake any
alterations or construct any improvements to the Premises except those, if any,
expressly provided in this Lease, and no rights, easements or licenses shall be
acquired by Tenant by implication or otherwise unless expressly set forth
herein.

40. Light and Air. Tenant agrees that no diminution of light, air or view by any
structure which may hereafter be erected (whether or not by Landlord) shall
entitle Tenant to any reduction of rent hereunder, result in any liability of
Landlord to Tenant, or in any other way affect this Lease.

41. Name of Building. Tenant shall not use the name of the Building for any
purpose other than as the address of the business conducted by Tenant in the
Premises without the written consent of Landlord. Landlord reserves the right to
change the name of the Building at any time in its sole discretion by written
notice to Tenant and Landlord shall not be liable to Tenant for any loss, cost
or expense on account of any such change of name.

42. Severability. If any provision of this Lease or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

43. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Lease on behalf of Tenant,
hereby covenants and warrants that (a) Tenant is duly incorporated or otherwise
established or formed and validly existing under the laws of its state of
incorporation, establishment or formation, (b) Tenant has

 

50



--------------------------------------------------------------------------------

and is duly qualified to do business in the state in which the Real Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.

44. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to lease or a reservation of or option for
lease, and is not effective as a lease or otherwise until execution and delivery
by both Landlord and Tenant.

45. Real Estate Brokers. Landlord and Tenant each represents and warrants to the
other that such party has negotiated this Lease directly with the Real Estate
Broker(s) identified in Paragraph 2 (“Brokers”) and has not authorized or
employed, or acted by implication to authorize or to employ, any other real
estate broker or salesperson to act for such party in connection with this
Lease. Each party shall hold the other harmless from and indemnify and defend
the other against any and all Claims by any real estate broker or salesperson
other than the Brokers for a commission, finder’s fee or other compensation as a
result of the inaccuracy of such party’s representation above. Notwithstanding
anything to the contrary herein, pursuant to separate written agreements,
Landlord shall pay any commission or fee due to the Brokers in connection with
the execution of this Lease and Tenant shall have no liability therefor.

46. Consents and Approvals. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord’s
consent, approval, judgment or determination shall not be unreasonably made or
withheld (as applicable), unless the provision providing for such consent,
approval, judgment or determination specifies that Landlord’s consent or
approval shall be in Landlord’s sole discretion, or otherwise specifies the
standards under which Landlord may withhold its consent. Whenever Tenant
requests Landlord to take any action or give any consent or approval, Tenant
shall reimburse Landlord for all of Landlord’s costs incurred in reviewing the
proposed action or consent (whether or not Landlord consents to any such
proposed action), including without limitation reasonable attorneys’ or
consultants’ fees and expenses, within ten (10) days after Landlord’s delivery
to Tenant of a statement of such costs. If it is determined that Landlord failed
to give its consent or approval where it was required to do so under this Lease,
Tenant’s sole remedy will be an order of specific performance or mandatory
injunction of the Landlord’s agreement to give its consent or approval. The
review and/or approval by Landlord of any item shall not impose upon Landlord
any liability for accuracy or sufficiency of any such item or the quality or
suitability of such item for its intended use. Any such review or approval is
for the sole purpose of protecting Landlord’s interest in the Real Property, and
neither Tenant nor any Tenant Party nor any person or entity claiming by,
through or under Tenant, nor any other third party shall have any rights
hereunder by virtue of such review and/or approval by Landlord.

 

51



--------------------------------------------------------------------------------

47. Reserved Rights. Landlord retains and shall have the rights set forth below,
exercisable without notice and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession of the Premises or
giving rise to any claim for rent abatement:

a. To grant to anyone the exclusive right to conduct any business or render any
service in or to the Building and its tenants, provided that such exclusive
right shall not operate to require Tenant to use or patronize such business or
service or to exclude Tenant from its use of the Premises expressly permitted
herein.

b. To perform, or cause or permit to be performed, at any time and from time to
time, including during Business Hours, construction in the common areas and
facilities or other leased areas in the Real Property or the Office Park;
provided that such activities do not have a materially adverse affect on
Tenant’s access to, and use and enjoyment of, the Premises for the purposes
leased.

c. To reduce, increase, enclose or otherwise change at any time and from time to
time the size, number, location, lay-out and nature of the common areas and
facilities and other tenancies and premises in the Real Property or the Office
Park, to create additional rentable areas through use or enclosure of common
areas, and to dedicate the roads within the Office Park for public use.

48. Financial Statements. Upon submission of this Lease to Landlord and at any
time thereafter within thirty (30) days after Landlord’s request therefor (but
not more than twice in any twelve (12) month period unless the Building is then
the subject of a sale or refinancing), Tenant shall furnish to Landlord copies
of true and accurate financial statements reflecting Tenant’s then current
financial situation (including without limitation balance sheets, statements of
profit and loss, and changes in financial condition), Tenant’s most recent
audited or certified annual financial statements, and Tenant’s federal income
tax returns pertaining to Tenant’s business, and in addition shall cause to be
furnished to Landlord similar financial statements and tax returns for any
guarantor(s) of this Lease. Tenant agrees to deliver to any lender, prospective
lender, purchaser or prospective purchaser designated by Landlord such financial
statements of Tenant as may be reasonably requested by such lender or purchaser.
If Tenant has provided any financial information to Tenant that is not otherwise
available to the public and Tenant has advised Landlord that such information is
confidential, then, except as aforementioned or as may be required by law,
Landlord shall use good faith efforts to keep such financial information
confidential.

49. Deleted.

50. Nondisclosure of Lease Terms. Tenant agrees that the terms of this Lease are
confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate with other tenants. Tenant hereby agrees to use reasonable efforts to
prevent its partners, officers, directors, employees, agents, real estate
brokers and sales persons and attorneys from disclosing the terms of this Lease
to any other person without Landlord’s prior written consent, except to any
accountants of Tenant in connection with the preparation of Tenant’s financial
statements or tax returns, to an assignee of this Lease or sublessee of the
Premises, or to an entity or person to whom disclosure is required by applicable
law or in connection with any action brought to enforce this Lease.

 

52



--------------------------------------------------------------------------------

51. Furniture. Effective as of the Commencement Date, Landlord conveys to Tenant
without charge, and Tenant accepts, all of Landlord’s right, title and interest
in and to the furniture listed on attached Exhibit F (the “Furniture”). Landlord
makes no representation or warranty to Tenant regarding the condition of the
Furniture and Tenant accepts the Furniture in its as-is condition. Upon the
expiration or earlier termination of the Lease, Tenant shall remove the
Furniture from the Premises in accordance with Paragraph 20.a. of this Lease.

52. Right of First Offer.

a. First Offer Right; Exercise of Right. Subject to the provisions of this
Paragraph 52, Tenant shall have a right of first offer to lease the space
located on the second (2nd) floor of the Building that is contiguous to the
Premises and outlined on attached Exhibit G (the “First Offer Space”) which
First Offer Space is, as of the date of this Lease, vacant. Upon the execution
of this Lease and every six (6) months thereafter until four (4) such notices
have been given to Tenant, Landlord shall send Tenant a written notice (the
“First Offer Notice”) offering the First Offer Space to Tenant pursuant to this
Paragraph 52; provided, however, that, once Tenant or a third party has leased
the First Offer Space, as permitted by the terms hereof, no further First Offer
Notices shall be given to Tenant.

Upon Tenant’s receipt of a First Offer Notice for the First Offer Space, Tenant
may exercise its right to lease the First Offer Space by notifying Landlord
thereof in writing (“Tenant’s Election Notice”) within five (5) business days
after the date of the First Offer Notice, (Tenant must lease the entire First
Offer Space and may not lease only a portion thereof.) If Tenant does not
exercise its right to lease the First Offer Space within such five (5) business
day period, then Landlord shall have a period of six (6) months to lease the
First Offer Space to any third party on any conditions Landlord desires. If
Tenant does not lease the First Offer Space to a third party during such six
(6) month period, then an additional First Offer Notice shall be given to Tenant
in accordance with the immediately preceding grammatical paragraph, unless the
period for the delivery of such First Offer Notices has lapsed.

Notwithstanding anything to the contrary above, if Landlord fails to deliver a
First Offer Notice to Tenant on the date such First Offer Notice was required to
be sent, such failure shall not constitute a default by Landlord under this
Lease or afford Tenant the right to terminate this Lease or the right to any
damages, but, in such event, Landlord may not lease the First Offer Space to a
third party unless Landlord first delivers a First Offer Notice to Tenant and
Tenant thereafter fails to exercise its right to Lease the First Offer Space by
written notice to Landlord give within five (5) business days of Tenant’s
receipt of the First Offer Notice.

b. Terms and Conditions. If Tenant timely exercises its right to lease the First
Offer Space pursuant to the provisions of Paragraph 52.a. above, Landlord and
Tenant shall promptly enter into an amendment of this Lease, adding the First
Offer Space to the Premises on all the terms and conditions set forth in this
Lease as to the Premises originally demised hereunder, except that (i) the First
Offer Space shall be delivered to Tenant in its then “as-is” condition, (ii) the
term of the lease to Tenant of the First Offer Space shall commence upon the
date the First Offer Space is delivered to Tenant and shall continue
coextensively with the remaining term hereof and any extension thereof, and
(iii) the Monthly Rent payable by Tenant for the First Offer Space shall be the
fair market rent (as hereinafter defined) for the First

 

53



--------------------------------------------------------------------------------

Offer Space, provided that, if the term of this Lease as to the First Offer
Space will be less than five (5) years, then for the purposes of establishing
the fair market rent for the First Offer Space, the term of this Lease shall be
deemed to be five (5) years. For purposes of this Paragraph 52.b., the term
“fair market rent” shall have the meaning set forth in Paragraph 53.b. below,
with all references therein to the “Premises” being deemed to refer to the
“First Offer Space,” and disregarding any provisions which by their nature
pertain only to the renewal term. If Landlord and Tenant are unable to agree
upon the fair market monthly rent within such thirty (30)-day period, then the
fair market rent shall be established by appraisal in accordance with Paragraph
53.c. below.

If Tenant exercises the right of first offer granted herein and Landlord is
unable, for any reason beyond Landlord’s reasonable control, to deliver the
First Offer Space to Tenant on the stated availability date, then, as Tenant’s
sole remedy, Tenant’s rent with respect to the First Offer Space shall be abated
until Landlord delivers the same to Tenant.

c. Delay in Determination of Monthly Rent. If the fair market rent is not
established prior to the commencement of the Lease term as to the First Offer
Space, then Tenant shall pay Monthly Rent per rentable square foot for the First
Offer Space at the rate per square foot then in effect for the existing Premises
and, as soon as the fair market rent for the First Offer Space is determined,
Tenant shall, within thirty (30) days of written demand, pay to Landlord any
deficiency in the amount paid by Tenant during such period, or, if Tenant paid
excess Monthly Rent during such period, Landlord shall credit such excess
payments to the Monthly Rent amounts next due.

d. Limitation on Tenant’s Right of First Offer. Notwithstanding the foregoing,
if (i) on the date of exercise of the right of first offer, or the date
immediately preceding the date the Lease term for the First Offer Space is to
commence, there exists in uncured Event of Default or a breach of this Lease by
Tenant that subsequently matures into an Event of Default, or (ii) on the date
immediately preceding the date the Lease term for the First Offer Space is to
commence the Tenant originally named herein (a) is not in occupancy of at least
fifty percent (50%) of the Premises then leased hereunder or (b) does not intend
to occupy at least fifty percent (50%) of the Premises (as such Premises have
increased by the addition of the First Offer Space thereto), then, at Landlord’s
option, Tenant shall have no right to lease the First Offer Space and, at
Landlord’s option, the exercise of the right of first offer shall be null and
void.

53. Renewal Option.

a. Option to Renew. Tenant shall have the option to renew this Lease for one
(1) additional term of five (5) years, commencing upon the expiration of the
initial term of the Lease. The renewal option must be exercised, if at all, by
written notice given by Tenant to Landlord not later than ten (10) months prior
to expiration of the initial term of this Lease. Notwithstanding the foregoing,
at Landlord’s election, this renewal option shall be null and void and Tenant
shall have no right to renew this Lease if (i) as of the date immediately
preceding the commencement of the renewal period the Tenant originally named
herein and/or an Affiliate of such Tenant is not in occupancy of at least
seventy percent (70%) of the Premises then demised hereunder or such Tenant does
not intend to continue to occupy at least seventy percent (70%) of

 

54



--------------------------------------------------------------------------------

the Premises (but intends to assign this Lease or sublet more than thirty
percent (30%) of the Premises), or (ii) on the date Tenant exercises the option
or on the date immediately preceding the commencement date of the renewal period
there exists an uncured Event of Default or a breach of this Lease that
subsequently matures into an Event of Default.

b. Terms and Conditions. If Tenant exercises the renewal option, then during the
renewal period all of the terms and conditions set forth in this Lease as
applicable to the Premises during the initial term shall apply during the
renewal term, except that (i) Tenant shall have no further right to renew this
Lease, (ii) Tenant shall take the Premises in their then “as-is” state and
condition, (iii) the Monthly Rent payable by Tenant for the Premises shall be
the then-fair market rent for the Premises based upon the terms of this Lease,
as renewed and (iv) the Base Year for the Premises shall be the calendar year in
which the renewal term commences and the Base Tax Year for the Premises shall be
the fiscal tax year in which the renewal term commences. Fair market rent shall
include the periodic rental increases, if any, that would be included for space
leased for the period of the renewal term. For purposes of this Paragraph 53,
the term “fair market rent” shall mean the rental rate that would be applicable
for a lease term commencing on the commencement date of the renewal term and
that would be payable in any arms length negotiations for the Premises in their
then as-is condition, for the renewal term, which rental rate may be established
by reference to rental terms actually negotiated for comparable space under
primary lease (and not sublease), taking into consideration the location of the
Building and such amenities as existing improvements, view, floor on which the
Premises are situated and the like, situated in first class office buildings in
comparable locations in the Waltham area, in comparable physical and economic
condition as the Building, engaged in then-prevailing ordinary rental market
practices with respect to tenant concessions such as tenant improvement
allowances and free rent (if applicable) (e.g. not offering extraordinary
rental, promotional deals and other concessions to tenants in an effort to
alleviate cash flow problems, difficulties in meeting loan obligations or other
financial distress, or in response to a greater than average vacancy rate in a
particular building). The fair market rent shall be mutually agreed upon by
Landlord and Tenant in writing within the thirty (30) calendar day period
commencing six (6) months prior to commencement of the renewal period. If
Landlord and Tenant are unable to agree upon the fair market monthly rent within
such thirty (30)-day period, then the fair market rent shall be established by
appraisal in accordance with the procedures set forth in Paragraph 53.c. below.

c. Appraisal. Within fifteen (15) days after the expiration of the thirty
(30)-day period for the mutual agreement of Landlord and Tenant as to the fair
market rent, each party hereto, at its cost, shall engage a real estate
appraiser to act on its behalf in determining the fair market rent. The
appraisers each shall have at least ten (10) years’ experience with leases in
first-class high-rise office buildings in the Boston metropolitan area and shall
submit to Landlord and Tenant in advance for Landlord’s and Tenant’s reasonable
approval the appraisal methods to be used. If a party does not appoint an
appraiser within said fifteen (15)-day period but an appraiser is appointed by
the other respective party, the single appraiser appointed shall be the sole
appraiser and shall set the fair market rent. If the two appraisers are
appointed by the parties as stated in this paragraph, such appraisers shall meet
promptly and attempt to set the fair market rent. If such appraisers are unable
to agree within thirty (30) days after appointment of the second appraiser, the
appraisers shall elect a third appraiser meeting the qualifications stated in
this paragraph within ten (10) days after the last

 

55



--------------------------------------------------------------------------------

date the two appraisers are given to set the fair market rent. Each of the
parties hereto shall bear one-half (1/2) the cost of appointing the third
appraiser and of the third appraiser’s fee. The third appraiser shall be a
person who has not previously acted in any capacity for either party.

The third appraiser shall conduct his own investigation of the fair market rent,
and shall be instructed not to advise either party of his determination of the
fair market rent except as follows: When the third appraiser has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third appraiser
to Landlord and Tenant, on which he shall disclose his determination of the fair
market rent. Such meeting shall take place in the third appraiser’s office
unless otherwise agreed by the parties. After having initialed a paper on which
his determination of fair market rent is set forth, the third appraiser shall
place his determination of the fair market rent in a sealed envelope. Landlord’s
appraiser and Tenant’s appraiser shall each set forth their determination of
fair market rent on a paper, initial the same and place them in sealed
envelopes. Each of the three envelopes shall be marked with the name of the
party whose determination is inside the envelope.

In the presence of the third appraiser, the determination of the fair market
rent by Landlord’s appraiser and Tenant’s appraiser shall be opened and
examined. If the higher of the two determinations is 105% or less of the amount
set forth in the lower determination, the average of the two determinations
shall be the fair market rent, the envelope containing the determination of the
fair market rent by the third appraiser shall be destroyed and the third
appraiser shall be instructed not to disclose his determination. If either
party’s envelope is blank, or does not set forth a determination of fair market
rent, the determination of the other party shall prevail and be treated as the
fair market rent. If the higher of the two determinations is more than 105% of
the amount of the lower determination, the envelope containing the third
appraiser’s determination shall be opened. If the value determined by the third
appraiser is the average of the values proposed by Landlord’s appraiser and
Tenant’s appraiser, the third appraiser’s determination of fair market rent
shall be the fair market rent. If such is not the case, fair market rent shall
be the rent proposed by either Landlord’s appraiser or Tenant’s appraiser which
is closest to the determination of fair market rent by the third appraiser.

d. Minimum Rental. Notwithstanding anything in the foregoing to the contrary, in
no event shall the Monthly Rent during the renewal period be less than the
aggregate of the amounts of Monthly Rent and Additional Rent payable by Tenant
(for all of the Premises leased hereunder) under Paragraphs 2.b., 5 and 7 hereof
for the calendar month immediately preceding the commencement of the renewal
period. If the fair market rent is not established prior to the commencement of
the renewal period, then Tenant shall continue to pay as Monthly Rent and
Additional Rent the sums in effect as of the last day of the initial term of the
Lease and, as soon as the fair market rent is determined, Tenant shall
immediately pay to Landlord any deficiency in the amount paid by Tenant during
such period.

54. Notice of Lease; Termination Agreement. Tenant shall not record this Lease
or any memorandum without Landlord’s prior written consent; provided, however,
Landlord agrees to consent to the recordation or registration of a notice of
this Lease, at Tenant’s cost and expense, in substantially the form attached
hereto as Exhibit I. Upon the expiration or earlier termination of this Lease,
upon Landlord’s request, Tenant shall execute, deliver and

 

56



--------------------------------------------------------------------------------

record an instrument acknowledging such termination or expiration and the date
of the termination or expiration of this Lease (which instrument shall be
substantially in the form of Termination Agreement attached hereto as Exhibit J)
and Tenant appoints Landlord as its attorney-in-fact in its name and behalf to
execute the instrument if Tenant fails to execute and deliver the instrument to
Landlord within ten (10) days after Landlord’s request therefor.

THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at the
top of page 1 hereof.

 

Landlord:     Tenant: BAY COLONY CORPORATE CENTER LLC,     OSCIENT
PHARMACEUTICALS a Delaware limited liability company     CORPORATION, a
Massachusetts corporation By:   SHORENSTEIN REALTY SERVICES, L.P., a California
limited partnership, its manager       By:          By:      Name:   Ronnie E.
Ragoff     Name:   Stephen Cohen Title:   VP     Title:   Senior Vice President
and CFO

 

57



--------------------------------------------------------------------------------

LOGO [g72466img01.jpg]

1000 Winter Street

Floor 02

Exhibit A

 

58



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

Bay Colony Corporate Center

Waltham, Massachusetts

1. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside or inside of
the Building or any part of the Premises visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion. Landlord shall have the right to remove,
at Tenant’s expense and without notice to Tenant, any such sign, placard,
picture, advertisement, name or notice that has not been approved by Landlord.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

If Landlord notifies Tenant in writing that Landlord objects to any curtains,
blinds, shades or screens attached to or hung in or used in connection with any
window or door of the Premises, such use of such curtains, blinds, shades or
screens shall be removed immediately by Tenant. No awning shall be permitted on
any part of the Premises.

2. No ice, drinking water, towel, barbering or bootblacking, shoeshining or
repair services, or other similar services shall be provided to the Premises,
except from persons authorized by Landlord and at the hours and under
regulations fixed by Landlord.

3. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom.

4. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by any of the Tenant Parties or used by Tenant for any
purpose other than for ingress to and egress from its Premises. The halls,
passages, exits, entrances, elevators, stairways, balconies and roof are not for
the use of the general public and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants. No tenant and no employees or
invitees of any tenant shall go upon the roof of the Building.

5. Tenant shall not alter any lock or install any new or additional locks or any
bolts on any interior or exterior door of the Premises without the prior written
consent of Landlord.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.

 

59



--------------------------------------------------------------------------------

7. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises or any part thereof.

8. No furniture, freight or equipment of any kind shall be brought into the
Building without the consent of Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
or other heavy objects shall, if considered necessary by Landlord, stand on a
platform of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
Tenant. The elevator designated for freight by Landlord shall be available for
use by all tenants in the Building during the hours and pursuant to such
procedures as Landlord may determine from time to time. The persons employed to
move Tenant’s equipment, material, furniture or other property in or out of the
Building must be acceptable to Landlord. The moving company must be a locally
recognized professional mover, whose primary business is the performing of
relocation services, and must be bonded and fully insured. In no event shall
Tenant employ any person or company whose presence may give rise to a labor or
other disturbance in the Real Property or the Office Park. A certificate or
other verification of such insurance must be received and approved by Landlord
prior to the start of any moving operations. Insurance must be sufficient in
Landlord’s sole opinion, to cover all personal liability, theft or damage to the
Real Property and the Office Park, including, but not limited to, floor
coverings, doors, walls, elevators, stairs, foliage and landscaping. Special
care must be taken to prevent damage to foliage and landscaping during adverse
weather. All moving operations shall be conducted at such times and in such a
manner as Landlord shall direct, and all moving shall take place during
non-business hours unless Landlord agrees in writing otherwise.

9. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the Building or the Premises. Tenant shall not cause
any unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building. In no event shall Tenant keep, use, or permit to be used in the
Premises or the Building any guns, firearm, explosive devices or ammunition.

11. No cooking shall be done or permitted by Tenant in the Premises, nor shall
the Premises be used for the storage of merchandise, for washing clothes, for
lodging, or for any improper, objectionable or immoral purposes. Notwithstanding
the foregoing, however, Tenant

 

60



--------------------------------------------------------------------------------

may maintain and use microwave ovens and equipment for brewing coffee, tea, hot
chocolate and similar beverages, provided that Tenant shall (i) prevent the
emission of any food or cooking odor from leaving the Premises, (ii) be solely
responsible for cleaning the areas where such equipment is located and removing
food-related waste from the Premises and the Building, or shall pay Landlord’s
standard rate for such service as an addition to cleaning services ordinarily
provided, (iii) maintain and use such areas solely for Tenant’s employees and
business invitees, not as public facilities, and (iv) keep the Premises free of
vermin and other pest infestation and shall exterminate, as needed, in a manner
and through contractors reasonably approved by Landlord, preventing any emission
of odors, due to extermination, from leaving the Premises. Notwithstanding
clause (ii) above, Landlord shall, without special charge, empty and remove the
contents of one (1) 15-gallon (or smaller) waste container from the food
preparation area so long as such container is fully lined with, and the contents
can be removed in, a waterproof plastic liner or bag, supplied by Tenant, which
will prevent any leakage of food related waste or odors; provided, however, that
if at any time Landlord must pay a premium or special charge to Landlord’s
cleaning or scavenger contractors for the handling of food-related or so-called
“wet” refuse, Landlord’s obligation to provide such removal, without special
charge, shall cease.

12. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline, or inflammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by Landlord.

13. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced into the Premises and the Building. No
boring or cutting for wires will be allowed without the prior consent of
Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior approval of Landlord.

14. Upon the expiration or earlier termination of the Lease, Tenant shall
deliver to Landlord the keys of offices, rooms and toilet rooms which have been
furnished by Landlord to Tenant and any copies of such keys which Tenant has
made. In the event Tenant has lost any keys furnished by Landlord, Tenant shall
pay Landlord for such keys.

15. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises, except to the
extent and in the manner approved in advance by Landlord. The expense of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

16. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such elevators as shall be designated by Landlord, which elevator
usage shall be subject to the Building’s customary charge therefor as
established from time to time by Landlord.

17. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 P.M. and 8:00 A.M., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises may be
refused unless the person seeking access is known to the person or employee of
the Building in charge and has a pass or is properly

 

61



--------------------------------------------------------------------------------

identified. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. In case
of invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Building during the continuance of the same
by closing the doors or otherwise, for the safety of the tenants and protection
of property in the Building.

18. Tenant shall be responsible for insuring that the doors of the premises are
closed and securely locked before leaving the Building and must observe strict
care and caution that all water faucets or water apparatus are entirely shut off
before Tenant or Tenant’s employees leave the Building, and that all
electricity, gas or air shall likewise be carefully shut off, so as to prevent
waste or damage, and for any default or carelessness Tenant shall make good all
injuries sustained by other tenants or occupants of the Building or Landlord.
Landlord shall not be responsible to Tenant for loss of property on the
Premises, however occurring, or for any damage to the property of Tenant caused
by the employees or independent contractors of Landlord or by any other person.

19. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

20. The requirements of any tenant will be attended to only upon application at
the office of the Building. Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from Landlord, and no employee will admit any person (tenant or otherwise) to
any office without specific instructions from Landlord.

21. No vending machine or machines of any description shall be installed,
maintained or operated upon the Premises without the prior written consent of
Landlord.

22. Subject to Tenant’s right of access to the Premises in accordance with
Building security procedures, Landlord reserves the right to close and keep
locked all entrance at d exit doors of the Building on Saturdays, Sundays and
legal holidays and on other days between the hours of 6:00 P.M. and 8:00 A.M.,
and during such further hours as Landlord may deem advisable for the adequate
protection of the Building and the property of its tenants.

23. Neither Landlord nor any operator of the parking areas within the Real
Property and the Office Park, as the same are designated and modified by
Landlord, in its sole discretion, from time to time (the “Parking Areas”) shall
be liable for loss of or damage to any vehicle or any contents of such vehicle
or accessories to any such vehicle, or any property left in any of the Parking
Areas, resulting from fire, theft, vandalism, accident, conduct or other users
of the Parking Areas and other persons, or any other casualty or cause. Further,
tenants understand and agree that: (a) Landlord shall not be obligated to
provide any traffic control, security protection or operator for the Parking
Areas; (b) tenants use the Parking Areas at their own risk; and (c) Landlord
shall not be liable for personal injury or death, or theft, loss of or damage to
property sustained in the Parking Areas.

 

62



--------------------------------------------------------------------------------

24. Tenants (including the employees, agents, invitees, and visitor; of tenants)
shall use the Parking Areas solely for the purpose of parking passenger model
cars, small vans and small trucks and shall comply in all respects with any
rules and regulations that may be promulgated by Landlord from time to time with
respect to the Parking Areas. The Parking Areas may be used by tenants, or their
agents or employees, for occasional overnight parking of vehicles. Tenants shall
ensure that any vehicle parked in any of the parking spaces shall be kept in
proper repair and shall not leak excessive amounts of oil or grease or any
amount of gasoline.

25. Tenant’s right to use the Parking Areas shall be in common with other
tenants of the Real Property and the Office Park and with other parties
permitted by Landlord to use the Parking Areas. Landlord reserves the right to
assign and reassign, from time to time, particular parking spaces within the
Parking Areas for use by persons selected by Landlord provided that each
tenant’s rights under its respective lease are preserved. Landlord shall not be
liable to any tenant for any unavailability of such tenant’s designated spaces,
if any, nor shall any unavailability entitle tenants to any refund, deduction,
or allowance. Tenants shall not park in any numbered space or any space
designated as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or
similarly designated).

26. If the Parking Areas are damaged or destroyed, or if the use of the Parking
Areas is limited or prohibited by any governmental authority, or the use or
operation of the Parking Areas is limited or prevented by strikes or other labor
difficulties or other causes beyond Landlord’s control, the tenants’ inability
to use their parking spaces shall not subject Landlord or any operator of the
Parking Areas to any liability to such tenants and shall not relieve the tenants
of any of their obligations under their respective leases.

 

63



--------------------------------------------------------------------------------

EXHIBIT C

Form of Commencement Date Letter

______________, 200_

 

Oscient Pharmaceuticals Corporation       

 

  Re: Lease, dated June__, 2004 (the “Lease”), between Bay Colony Corporate
Center LLC, a Delaware limited liability company (“Landlord”) and Oscient
Pharmaceuticals Corporation, a Massachusetts corporation (“Tenant”) for premises
on the 2nd floor of the building located at 1000 Winter Street, Waltham, MA.

Gentlemen or Ladies:

Pursuant to Paragraph 3.a. of your above-referenced Lease, this letter shall
confirm that the portion of the Tenant Improvements (as defined in Paragraph
4.a. of the Lease) that are located in Increment 2 were Substantially Completed
(as defined in Paragraph 4.c. of the Lease) on ________________. Accordingly,
the Increment 2 Commencement Date (as defined in Paragraph 2.b. of the Lease) is
_____________ and the Expiration Date of the Lease (as defined in Paragraph 2.b.
of the Lease), is __________.

Please acknowledge Tenant’s agreement to the foregoing by executing both
duplicate originals of this letter and returning one fully executed duplicate
original to Landlord at the address on this letterhead. If Landlord does not
receive a fully executed duplicate original of this letter from Tenant
evidencing Tenant’s agreement to the foregoing (or a written response setting
forth Tenant’s disagreement with the foregoing) within twenty (20) days of the
date of this letter, Tenant will be deemed to have consented to the terms set
forth herein.

 

Very truly yours, BAY COLONY CORPORATE CENTER LLC,
a Massachusetts corporation By:   SHORENSTEIN REALTY SER /ICES, L.P.,
a California limited partnership, its manager   By:          Its Authorized
Signatory

 

1



--------------------------------------------------------------------------------

The undersigned agrees to the dates set forth above:

 

OSCIENT PHARMACEUTICALS CORPORATION, a Massachusetts corporation By      Name  
   Title     

 

2



--------------------------------------------------------------------------------

EXHIBIT D

DESCRIPTION OF FINAL PLANS

LOGO [g72466img02.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Letter of Credit

[Date]

BAY COLONY CORPORATE CENTER LLC

c/o SHORENSTEIN COMPANY LLC

555 California Street, Suite 4900

San Francisco, CA 94104

Attn: Corporate Secretary

IRREVOCABLE STANDBY LETTER OF CREDIT NO.__________

We hereby establish our Irrevocable Letter of Credit in your favor available by
your drafts drawn on [NAME OF BANK], at sight, for any sum or sums not exceeding
___________________ Dollars ($________________), for account of [NAME OF TENANT]
at [TENANT’S ADDRESS]. Draft(s) must be accompanied by supporting documents as
described below:

A written statement to [INSERT NAME OF BANK] stating that “The principal amount
[or the portion requested] of this Letter of Credit is due and payable to
Beneficiary in accordance with the provisions of that certain Office Lease
dated_________, 2004, initially entered into between Bay Colony Corporate Center
LLC, and Oscient Pharmaceuticals Corporation.”

The written statement shall be accompanied by this Letter of Credit for
surrender; provided, however, that if less than the balance of the Letter of
Credit is drawn, this Letter of Credit need not be surrendered and shall
continue in full force and effect with respect to the unused balance of this
Letter of Credit unless and until we issue to you a replacement Letter of Credit
for such unused balance, the term of which replacement Letter of Credit shall be
identical to those set forth in this Letter of Credit. We are not required to
inquire as to the accuracy of the matters recited in the written statement or as
to the authority of the person signing the written statement and may take the
act of signing as conclusive evidence of such accuracy and his or her authority
to do so. The obligation of [BANK] under this Letter of Credit is the individual
obligation of [BANK], and is in no way contingent upon reimbursement with
respect thereto.

Each draft must bear upon its face the clause “Drawn under Letter of Credit
No.____________, dated _____________, of [BANK].”

This Letter of Credit shall be automatically extended for an additional period
of one year from the present or each future expiration date unless we have
notified you in writing delivered via U.S. registered mail, return receipt
requested, to your address stated above, or to such other address as you shall
have furnished to us for such purpose, not less than sixty (60) days before such
expiration date, that we elect not to renew this Letter of Credit. Upon your
receipt of such notification, you may draw your sight draft on us prior to the
then applicable expiration date for the unused balance of the Letter of Credit,
which shall be accompanied by your signed written statement that you received
notification of our election not to extend.

 

1



--------------------------------------------------------------------------------

Except so far as otherwise expressly stated herein, this Letter of Credit is
subject to the “Uniform Customs and Practices for Documentary Credits (1993
Revision), International Chamber of Commerce - Publication No. 500.” If this
Letter of Credit expires during an interruption of business as described in
article 17 of Publication 500, we hereby specifically agree to effect payment if
this Letter of Credit is drawn against within 30 days after the resumption of
business.

We hereby agree with you that drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored if presented to the
above-mentioned drawee at our offices at [ADDRESS] on or before ___________ PM
[TIME ZONE] Time on [INITIAL EXPIRATION DATE], or such later expiration date to
which this Letter of Credit is extended pursuant to the terms hereof.

If at any time Beneficiary or its authorized transferee is not in possession of
the original of this letter of credit (together with all amendments, if any)
because such original has been delivered to us as required hereunder for a draw
thereon or transfer thereof, our obligations as set forth in this letter of
credit shall continue in full force and effect as if Beneficiary or such
authorized transferee still help such original, and any previous delivery to us,
without return by us, of such original shall be deemed to have satisfied any
requirement that such original be delivered to us for a subsequent draw
hereunder or transfer hereof.

This Letter of Credit may be, without charge and without recourse, assigned to,
and shall inure to the benefit of, any successor in interest to Bay Colony
Corporate Center LLC, under the Office Lease. Transfer charges, if any, are for
the account of the applicant.

Sincerely, [BANK]

 

2



--------------------------------------------------------------------------------

EXHIBIT F

List of Furniture

 

Property Description

   Amount

OFFICES

   34

One Task Chair

  

Desk

  

File Cabinet and/or Bookcase

  

2 Guest Chairs

  

CUBES

   66

Systems Furniture

  

One Task Chair

  

HUDDLE ROOMS

   2

Table and 4 Chairs

  

MULTIPURPOSE ROOMS

   3

Four Tables

  

18 Chairs

  

CONFERENCE ROOM TABLE

   3

8 Chairs

  

CONFERENCE ROOM TABLE

   1

18 Chairs

  

FILE CABINETS

   42

 

1



--------------------------------------------------------------------------------

LOGO [g72466img03.jpg]

1000 Winter Street

Floor 02

Exhibit G

 

1



--------------------------------------------------------------------------------

EXHIBIT H

FLEET SNDA

Recorded at the

Request of and

When Recorded, Return to:

Gail E. McCann, Esq.

Edwards & Angell, LLP

2800 Financial Plaza

Providence, Rhode Island 02903

LEASE SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This agreement (“Lease Subordination, Non-Disturbance and Attornment Agreement”
or “Agreement”) is made as of the                     day
of                    , 200    , among FLEET NATIONAL BANK, a national banking
association having a place of business at 111 Westminster Street, Suite 800,
Providence, Rhode Island 02903, as Agent (“Agent”) for itself and the other
institutions who from time to time become Lenders under a Loan Agreement among
Borrower, Agent, and Lenders relating to the Property (as defined below), BAY
COLONY CORPORATE CENTER LLC, a Delaware limited liability company, having an
address in care of Shorenstein Company, L.P., 555 California Street, San
Francisco, California 94104, Attn.: Legal Dept. (“Landlord” or “Borrower”),
OSCIENT PHARMACEUTICALS CORPORATION, a Massachusetts corporation, having a place
of business at                                         , Waltham, Massachusetts
(“Tenant”).

Introductory Provisions

A. Lenders are making a loan to Borrower (“Loan”) to be secured by, among other
things, a Mortgage, Security Agreement and Fixture Filing (“Mortgage”) given by
Borrower to Agent covering property which may be known as Bay Colony Corporate
Center, Waltham, Massachusetts, as more particularly described on Exhibit A
attached hereto (“Property”), and a Collateral Assignment of Leases and Rents
(“Assignment”) from Borrower to Agent with respect to the Property. The
Mortgage, the Assignment and related documents are collectively called the
“Mortgage Documents”.

B. Tenant is the tenant under that certain lease (“Lease’) dated as of
                    , 2004, as may be amended, made with Landlord, covering a
portion (the “Premises”) of the Property as more particularly described in the
Lease.

 

1



--------------------------------------------------------------------------------

C. Agent and Lenders require, as a condition to the making and maintaining of
the Loan, that the Mortgage be and remain superior to the Lease and that their
rights under the Assignment be recognized.

D. Tenant requires as a condition to the Lease being subordinate to the Mortgage
that its rights under the Lease be recognized.

E. Agent, on behalf of Lenders, Landlord, and Tenant desire to confirm their
understanding with respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lenders shall rely hereon in making and maintaining the Loan, Agent,
Landlord, and Tenant agree as follows:

1. Subordination. The Lease and the rights of Tenant thereunder are subordinate
and inferior to the lien of the Mortgage Documents and any amendment, renewal,
substitution, extension or replacement thereof and each advance made thereunder
as though the Mortgage Documents, and each such amendment, renewal,
substitution, extension or replacement were executed and recorded, and the
advance made, before the execution of the Lease. Without limiting the foregoing
and notwithstanding any other term or provision of this Agreement, Tenant’s
rights with respect to proceeds of insurance and of eminent domain awards are
expressly made subject and subordinate to the rights of Agent and Lenders, and
the disposition of such proceeds shall be governed by the Mortgage Documents,
and the other “Loan Documents” referred to therein, in all respects.

2. Non-Disturbance. So long as Tenant is not in default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed or observed,
(i) Tenant’s occupancy of the Premises shall not be disturbed by Agent or
Lenders in the exercise of any of their rights under the Mortgage Documents
during the term of the Lease, or any extension or renewal thereof made in
accordance with the terms of the Lease, (i) Lender will not join Tenant as a
party defendant in any action or proceeding for the purpose of terminating
Tenant’s interest and estate under the Lease because of any default under the
Mortgage Documents and (iii) Lender agrees to recognize the Lease and Tenant’s
rights under the Lease, except as may be provided herein.

3. Attornment and Certificates. In the event Agent or Lenders succeed to the
interest of Borrower as Landlord under the Lease, or if the Property or the
Premises are sold pursuant to the remedies relating to the Mortgage Documents,
Tenant shall attorn to Agent, Lenders, or a purchaser upon any such foreclosure
sale, and shall recognize Agent, Lenders, or such purchaser thereafter as the
Landlord under the Lease; provided that such purchaser agrees not to disturb
Tenant’s possession of the Premises and recognizes the Lease and Tenant’s rights
under the Lease, except as may be provided herein. Such attornment shall be
effective and self-operative without the execution of any further instrument.
Tenant agrees, however, to execute and deliver at any time and from time to
time, upon the request of any holders) of any of the indebtedness or other
obligations secured by the Mortgage Documents, or upon request of any

 

2



--------------------------------------------------------------------------------

such purchaser, (a) any instrument or certificate which, in the reasonable
judgment of such holder(s), or such purchaser, may be necessary or appropriate
in any such foreclosure proceeding or otherwise to evidence such attornment, and
(b) an instrument or certificate regarding the status of the Lease, consisting
of statements, if true (and if not true, specifying in what respect), that
(i) the Lease is in full force and effect, (ii) the date through which rentals
have been paid, (iii) the duration and date of the commencement of the term of
the Lease, (iv) the nature of any amendments or modifications to the Lease,
(v) to the best of Tenant’s knowledge, that no default, or state of facts, which
with the passage of time, or notice, or both, would constitute a default, exists
on the part of either party to the Lease, and (vi) the dates on which payments
of additional rent, if any, are due under the Lease.

4. Limitations. If Agent or Lenders exercise any of their rights under the
Mortgage Documents, or if Agent or Lenders shall succeed to the interest of
Landlord under the Lease in any manner, or if any purchaser acquires the
Property, or the Premises, upon or after any foreclosure of the Mortgage, or any
deed in lieu thereof, Agent, Lenders or such purchaser, as the case may be,
shall have the same remedies by entry, action or otherwise in the event of any
default by Tenant (beyond any period expressed in the Lease within which Tenant
may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants and conditions of the Lease on
Tenant’s part to be paid, performed or observed that the Landlord had or would
have had if Lender or such purchaser had not succeeded to the interest of the
present Landlord. From and after any such attornment, Agent, Lenders or such
purchaser shall be bound to Tenant under all the terms, covenants and conditions
of the Lease, and Tenant shall, from and after such attornment to Agent,
Lenders, or to such purchaser, have the same remedies against Agent, Lenders, or
such purchaser, for the breach of an agreement contained in the Lease that
Tenant might have had under the Lease against Landlord, if Agent, Lenders or
such purchaser had not succeeded to the interest of Landlord. Provided, however,
that Agent, Lenders or such purchaser shall only be bound during the period of
their ownership, and that in the case of the exercise by Agent or Lenders of
their rights under the Mortgage Documents or a foreclosure, or deed in lieu of
foreclosure, all Tenant claims shall be satisfied only out of the interest, if
any, of Agent, Lenders, or such purchaser, in the Property, and Agent, Lenders
and such purchaser shall not be (a) liable for any act or omission of any prior
landlord (including the Landlord); or (b) liable for or incur any obligation
with respect to the construction of the Property or any improvements of the
Premises or the Property; or (c) subject to any offsets or defenses which Tenant
might have against any prior landlord (including the Landlord); or (d) bound by
any rent or additional rent which Tenant might have paid more than one month in
advance to any prior landlord (including the Landlord), except to the extent
actually received by Agent, Lenders or such purchaser; or (e) bound by any
amendment or modification of the Lease, or any consent to any assignment or
sublet, made without Agent’s prior written consent if required under the
Mortgage and other Loan Documents; or (f) bound by or responsible for any
security deposit not actually received by Agent; or (g) liable for or incur any
obligation with respect to any breach of warranties or representations of any
nature under the Lease or otherwise including without limitation any warranties
or representations respecting use, compliance with zoning, landlord’s title,
landlord’s authority, habitability and/or fitness for any purpose, or
possession; or (h) liable for consequential damages. The foregoing shall not,
however: (i) relieve Agent, Lenders or such purchaser of the obligation to
remedy or cure any conditions at the Premises the existence of which constitutes
a Landlord default under the Lease and which continue at the time of such
succession or acquisition, or (ii) deprive the Tenant of the right to

 

3



--------------------------------------------------------------------------------

terminate the Lease for a breach of Landlord covenant which is not cured as
provided for herein and in the Lease and as a result of which there is a
material interference with Tenant’s permitted use and occupation of the Premises
or any permitted business conducted therein.

5. Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) the
Landlord under the Lease, or any subsequent Landlord, against the Tenant in the
event of any default by Tenant (beyond any period expressed in the Lease within
which Tenant may cure such default) in the payment of rent or in the performance
or observance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed or observed; or (b) the Tenant under the Lease
against the original or any prior Landlord in the event of any default by the
original Landlord to pursue claims against such original or prior Landlord
whether or not such claim is barred against Lender or a subsequent purchaser.

6. Notice and Right to Cure. Tenant agrees to provide Agent with a copy of each
notice of default given to Landlord under the Lease, at the same time as such
notice of default is given to the Landlord, and that in the event of any default
by the Landlord under the Lease, Tenant will take no action to terminate the
Lease (a) if the default is not curable by Lender (so long as the default does
not interfere with Tenant’s use and occupation of the Premises), or (b) if the
default is curable by Agent or Lenders, unless the default remains uncured for a
period of thirty (30) days after written notice thereof shall have been given,
postage prepaid, to Landlord at Landlord’s address, and to Agent at the address
provided in Section 7 below; provided, however, that if any such default is such
that it reasonably cannot be cured within such thirty (30) day period, such
period shall be extended for such additional period of time (not to exceed 120
days) as shall be reasonably necessary (including, without litigation, a
reasonable period of time to obtain possession of the Property and to foreclose
the Mortgage, if necessary to effectuate a cure), if Agent gives Tenant written
notice within such thirty (30) day period of Lender’s election to undertake the
cure of the default and if curative action (including, without imitation, action
to obtain possession and foreclose) is instituted within such thirty-day period
and is thereafter diligently pursued. Agent and Lenders shall have no obligation
to cure any default under the Lease, except to the extent provided in paragraph
4 above.

7. Notices. Any notice or communication required or permitted hereunder shall be
in writing, and shall be given or delivered: (i) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(ii) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

To Agent:    Fleet National Bank    111 Westminster Street, Suite 800   
Providence, RI 02903    Attention: Commercial Real Estate/Loan    Administration
Manager To Tenant:    OSCIENT PHARMACEUTICALS CORPORATION   
___________________________________________   
___________________________________________

 

4



--------------------------------------------------------------------------------

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

8. No Oral Change. This Agreement may not be modified orally or in any manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at
foreclosure of the Property or any portion thereof, and their respective heirs,
personal representatives, successors and assigns.

10. Payment of Rent To Agent. Tenant acknowledges that it has notice that the
Lease and the rent and all sums due thereunder have been assigned to Agent as
part of the security for the Obligations secured by the Mortgage Documents. In
the event Agent notifies Tenant of a default under the Loan and demands that
Tenant pay its rent and all other sums due under the Lease to Agent, Tenant
agrees that it will honor such demand and pay its rent and all other sums due
under the Lease to Agent, or Agent’s designated agent, until otherwise notified
in writing by Agent. Borrower unconditionally authorizes and directs Tenant to
make rental payments directly to Lender following receipt of such notice and
further agrees that Tenant may rely upon such notice without any obligation to
further inquire as to whether or not any default exists under the Mortgage
Documents, and that Borrower shall have no right or claim against Tenant for or
by reason of any payments of rent or other charges made by Tenant to Agent
following receipt of such notice.

11. No Amendment or Cancellation of Lease. So long as the Mortgage remains
undischarged of record and except as provided herein to the contrary (including
paragraph 6 hereof), Tenant shall not amend or modify the Lease, or consent to
an amendment or modification of the Lease, or agree to subordinate the Lease to
any other Mortgage, without Agent’s prior written consent in each instance if
required under the Mortgage or other Loan Documents, such consent not to be
unreasonably withheld.

12. Captions. Captions and headings of sections are not parts of this Agreement
and shall not be deemed to affect the meaning or construction of any of the
provisions of this Agreement.

13. Counterparts. This Agreement may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

15. Parties Bound. The provisions of this Agreement shall be binding upon and
inure to the benefit of Tenant, Agent, Lenders and Borrower and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not

 

5



--------------------------------------------------------------------------------

constitute a consent by Landlord or Borrower to an assignment or sublet by
Tenant, but has reference only to those instances in which such consent is not
required pursuant to the Lease or for which such consent has seen given.

[SIGNATURES ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AGENT: FLEET NATIONAL BANK, As Agent By        Name        Title     

 

TENANT: OSCIENT PHARMACEUTICALS CORPORATION, a Massachusetts corporation By     
  Name        Title     

[For Agent]

STATE OF RHODE ISLAND

 

COUNTY OF PROVIDENCE    Date:                     , 200    

Then personally appeared before me the
above-named                                                             , the
                                        , of Fleet National, as Agent and
acknowledged the foregoing to be his/her free act and deed and the free act and
deed of such Bank, as Agent.

 

    ____________________, Notary / Public My Commission Expires:
_____________________ [Seal]



--------------------------------------------------------------------------------

[For Tenant]

STATE OF                                              

 

COUNTY OF                                              

   Date:                        , 200    

Then personally appeared before me the
above-named                                                         ,
the                                                         
of                                                              and acknowledged
the foregoing to be his/her free act and deed and the free act and deed of such
                                                 .

 

    ____________________, Notary / Public My Commission Expires:
_____________________ [Seal]



--------------------------------------------------------------------------------

CONSENT BY LANDLORD

The undersigned acknowledges add approves the terms and conditions of the
foregoing Agreement as of this                      day of                     ,
200    .

 

LANDLORD: BAY COLONY CORPORATE CENTER LLC, a Delaware limited liability company
By  

SHORENSTEIN REALTY SERVICES, L.P.,

a California limited partnership, its manager

  By        Print Name        Title     

STATE OF______________________

 

______________________________, ss.

   Date:                        , 200    

Then personally appeared before me the above-named
                                    , the
                                         of Shorenstein Management, Inc., a
California corporation, which is the general partner of Shorenstein Realty
Services, L.P., a California limited partnership, which is the manager of Bay
Colony Corporate Center LLC, a Delaware limited liability company, and
acknowledged the foregoing to be his/her free act and deed and the free act and
deed of such corporation, limited partnership, and limited 1 ability company.

 

    ____________________, Notary / Public My Commission Expires:
_____________________ [Seal]

 

1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LEASE

Notice is hereby given that on                     , 2004, Bay Colony Corporate
Center LLC, a Delaware limited liability company, with a mailing address of 555
California Street, 49th floor, San Francisco, California 94104, Attn: Corporate
Secretary, with a copy to Shorenstein Company LLC, 450 Lexington Avenue, New
York, New York 10017, with a further copy to the management office of the
Building (“Landlord”) and Oscient Pharmaceuticals Corporation, having a mailing
address of 1000 Winter Street, Suite 2200, Waltham MA 02451-1297 (“Tenant”)
executed a lease of certain space comprising 31,501 rentable square feet of
space on the second floor of the building known as 1000 Winter Street, Waltham,
MA (the “Lease”).

The term of the Lease shall be for a period of approximately seven (7) years and
eight (8) months commencing on the date hereof and ending on the date ninety
(90) full calendar months following the delivery of the second and final
increment of the leased space. Tenant shall have a right of first offer on
certain space located contiguous to the leased premises and shall have an option
to renew the lease for an additional period of five (5) years, all on the terms
and conditions more fully set forth in the Lease Tenant hereby appoints Landlord
as Tenant’s attorney-in-fact in its name and behalf to execute, deliver and
record an instrument acknowledging the date of the expiration or termination of
the Lease if Tenant shall fail to execute and deliver such instrument within ten
(10) days after Landlord’s request therefor.

EXECUTED as a sealed instrument on the                      day
of                    , 2004.

 

Landlord:     Tenant: BAY COLONY CORPORATE CENTER LLC, a Delaware limited
liability company    

OSCIENT PHARMACEUTICALS

CORPORATION, a Massachusetts corporation

By:   SHORENSTEIN REALTY SERVICES, L.P., a California limited partnership, its
manager             By:      By:          Name:      Name:          Title     
Title         

 

1



--------------------------------------------------------------------------------

[For Landlord]

STATE OF                                              

 

COUNTY OF                                              

   Date:                        , 200    

Then personally appeared before me the
above-named                                         , the
                                        , of Bay Colony Corporate Center LLC and
acknowledged the foregoing to be his/her free act and deed and the free act and
deed of such company.

 

    ____________________, Notary / Public My Commission Expires:
_____________________ [Seal]

[For Tenant]

STATE OF                                              

 

COUNTY OF                                              

   Date:                        , 200    

Then personally appeared before me the
above-named                                         , the
                                        
of                                         and acknowledged the foregoing to be
his/her free act and deed and the free act and deed of such
                                        .

 

    ____________________, Notary Public My Commission Expires:
_____________________ [Seal]

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TERMINATION AGREEMENT

Bay Colony Corporate Center LLC, a Delaware limited liability company, with a
mailing address of 555 California Street, 49th floor, San Francisco, California
94104, Attn: Corporate Secretary, with a copy to Shorenstein Company LLC, 450
Lexington Avenue, New York, New York 10017, with a further copy to the
management office of the Building (“Landlord”) and Oscient Pharmaceuticals
Corporation, having a mailing address of 1000 Winter Street, Waltham MA
02-51-1297 (“Tenant”) executed a lease dated as of                     , 2004,
for certain space comprising 31,501 rentable square feet of space on the second
floor of the building known as 1000 Winter Street, Waltham, MA (the “Lease”), A
Notice of Lease with respect thereto was recorded with Middlesex South Deeds
Book                     Page                     .

Landlord and Tenant hereby agree that, as to anyone relying on Landlord’s record
title to the building, the term of the Lease (as the same may be renewed) shall
terminate on the earlier of the date set forth in the Notice of Lease or on the
date on which this Termination Agreement is recorded in Middlesex South Deeds.

EXECUTED as a sealed instrument on the                      day of
                    , 2004.

 

Landlord:     Tenant:

BAY COLONY CORPORATE CENTER

LLC, a Delaware limited liability company

   

OSCIENT PHARMACEUTICALS

CORPORATION, a Massachusetts corporation

By:  

SHORENSTEIN REALTY SERVICES,

L.P., a California limited partnership, its

manager

            By:      By:                  Name:      Name:                 
Title      Title           

 

1



--------------------------------------------------------------------------------

[For Landlord]

STATE OF                                              

 

COUNTY OF                                              

   Date:                        , 200    

Then personally appeared before me the
above-named                                         , the
                                        , of Bay Colony Corporate Center LLC and
acknowledged the foregoing to be his/her free act and deed and the free act and
deed of such company.

 

    ____________________, Notary / Public My Commission Expires:
_____________________ [Seal]

[For Landlord]

STATE OF                                              

 

COUNTY OF                                              

   Date:                        , 200    

Then personally appeared before me the above-named
                                        , the
                                         of
                                         and acknowledged the foregoing to be
his/her free act and deed and the free act and deed of
such                                         .

 

    ____________________, Notary Public My Commission Expires:
_____________________ [Seal]

 

2



--------------------------------------------------------------------------------

Page 1 of                     

Record and return to:

Christina J. Fulham

Ropes & Gray LLP

One International Place

Boston, MA 02110-2624

NOTICE OF LEASE

Notice is herby given, pursuant to the provisions of Massachusetts General Laws
Chapter 183, Section 4 and Chapter 185, Section 71, of the following lease:

 

LESSOR:    BCCC Property LLC, a Delaware limited liability company. LESSEE:   
Oscient Pharmaceuticals Corporation, a Massachusetts corporation.

DATE OF

LEASE EXECUTION:

   Lease was executed as of June 23, 2004. The Lease was subsequently amended by
a First Amendment to Lease, executed as of August 12, 2004. (References herein
to the “Lease” refer to the Lease as so amended.) DESCRIPTION OF LEASED
PREMISES:    36,230 rentable square feet of space (the “Premises”) on the second
floor of the building (the “Building”) known as 1000 Winter Street, Waltham, MA.
The Premises are outlined on attached Exhibit A-1 and the land on which the
Building is located is described on attached Exhibit A-2. TERM AND COMMENCEMENT:
   September 1, 2004, through March 31, 2012. RENEWAL OPTION:    One (1) option
to renew for a five (5) year period, upon and subject to the terms of
Paragraph 53 of the Lease.

For Lessor’s title see Deed at Document No. 1362633

Southern Middlesex Land Court Registry District

on Certificate of Title No. 233038 in Book 1295, Page 83



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument on the                     day of
                    , 2006.

 

LESSOR:     LESSEE:

BCCC Property LLC,

a Delaware limited liability company

   

OSCIENT PHARMACEUTICALS

CORPORATION, a Massachusetts corporation

By:          By:      Name:       Name:   Title:       Title:  

[For Lessor]

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.

On this                      day of                     , 200    , before me,
the undersigned notary public, personally appeared , proved to me through
satisfactory evidence of identification, which was
                                        , to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that he/she signed
it voluntarily for its stated purpose, as
                                         [capacity] of Oscient Pharmaceuticals
Corporation.

 

    Notary Public My Commission Expires: _____________________

[Seal]



--------------------------------------------------------------------------------

[For Lessee]

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.

On this                      day of                     , 200    , before me,
the undersigned notary public, personally appeared                     , proved
to me through satisfactory evidence of identification, which was
                    , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he/she signed it voluntarily for
its stated purpose, as                     [capacity] of Oscient Pharmaceuticals
Corporation.

 

    Notary Public My Commission Expires: _____________________

[Seal]



--------------------------------------------------------------------------------

EXHIBIT A-1

Outline of Leased Premises

 

1



--------------------------------------------------------------------------------

LOGO [g72466img04.jpg]

1000 Winter Street

Floor 02

Exhibit A-2

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2

Legal Description Of Land

Parcel I:

That certain Parcel of land together with all buildings and improvements now or
hereafter situate in Waltham in the County of Middlesex, Commonwealth of
Massachusetts, described as follows:

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/l00 feet;

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

Northerly by three lines measuring together, four hundred fourteen and 19/100
feet,

Northwesterly by three lines measuring together, seven hundred forty-three and
28/100 feet,

Southwesterly being a curving line, three hundred sixty-four and 63/100 feet,

Northwesterly, one hundred forty and 15/100 feet,

Northeasterly, ninety-two and 37/100 feet,

Northwesterly, twenty feet,

Northeasterly, three hundred and eight-three feet, and

Northwesterly, twenty feet, all by lot 6 as shown on plan hereinafter mentioned.

Said Parcel is shown as lot 5, Sheet 4, on said plan (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Middlesex South Registry
District of the Land Court in Registration Book 1051, Page 79, with
Certificate 184229.

Parcel II:

That certain Parcel of land together with all buildings and improvements now or
hereafter situate in Waltham in the County of Middlesex, Commonwealth of
Massachusetts, described as follows:

Northeasterly by Winter Street, four hundred and one feet;

Southeasterly, twenty feet,

 

3



--------------------------------------------------------------------------------

Southwesterly, three hundred and eighty-three feet,

Southeasterly, twenty feet,

Southwesterly, ninety-two and 37/100 feet,

Southeasterly, one hundred forty and 15/100 feet,

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by lot 5 as shown on plan hereinafter mentioned;

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet;

Northerly, four hundred twelve and 10/100 feet, and

Northwesterly, three hundred twenty-six and 44/100 feet, by lot 7 on said plan;
and

Northeasterly, thirteen and 10/100 feet,

Northwesterly, three hundred seventy-nine and 63/100 feet,

Northwesterly, again, four hundred forty-seven and 33/100 feet,

Northeasterly, two hundred five and 91/100 feet; and

Northwesterly, twenty feet, all by lot 8 on said plan.

Said Parcel is shown as lot 6, Sheet 3, on said plan (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Middlesex South Registry
District of the Land Court in Registration Book 1051, Page 79, with
Certificate 184229.

Parcel III:

Those certain Parcels of land together with all buildings and improvements now
or hereafter situate in Waltham, in the County of Middlesex, Commonwealth of
Massachusetts being shown as lots 10 and 11 on a plan entitled “Land Court Plan
of Land in Waltham, Mass., Prepared For: London & Leeds Development Corp.”,
scale: 1”=80’ dated May 2,1995, prepared by Schofield Brothers of New England
Inc., 1071 Worcester Read, Framingham, Mass. 01701, filed in the Middlesex South
Registry District of the Land Court as Land Court Plan No. 41218E.

 

4



--------------------------------------------------------------------------------

Together with the rights, easements, benefits and appurtenances contained in the
following instruments:

(1) Declaration of Easement dated April 30, 1984 filed in the Middlesex South
Registry District of the Land Court as Document No. 661086 (affects Parcels I,
II, and III);

(2) Declaration of Restrictions dated October 20, 1983 recorded in the Middlesex
South District Registry of Deeds in Book 15274, Page 590 (affects Parcels I and
II);

(3) Grant of Utility Easements dated October 20, 1983 and recorded in said
Registry in Book 15274, Page 577 and filed as Document No. 649824 (affects
Parcels I, II, and III);

(4) License Agreement dated June 8, 1984 recorded in said Registry in Book
15651, Page 171 (affects Parcels I and II);

(5) Declaration of Easements and Covenants dated October 30, 1986 filed as
Document No. 726257 as amended by First Amendment of Declaration of Easements
and Covenants dated December 15, 1997 filed as Document No. 1049953 (affects
Parcels I, II and III); and

(6) Grant of Drainage Easements dated October 20,1983 recorded in Book 15274,
Page 597 (affects Parcels I, II and III).

NOTE: As herein used, “recorded” shall mean “recorded with the Middlesex South
District Registry of Deeds”, and “registered/filed” shall mean “registered/filed
with the Middlesex South Registry District of the Land Court”.

 

5



--------------------------------------------------------------------------------

DOCUMENT 01401030

Southern Middlesex LAND COURT

REGISTRY DISTRICT

RECEIVED FOR REGISTRATION

On: Jan 27, 2006 at 08:19A

Document Fee:   75.00

Receipt Total: $150.00

CERT: 233038        BK: 01295        PG: 83



--------------------------------------------------------------------------------

Recorded at the

Request of and

When Recorded, Return to:

Gail E. McCann, Esq.

Edwards & Angell, LLP

2800 Financial Plaza

Providence, Rhode Island 02903

LEASE SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This agreement (“Lease Subordination, Non-Disturbance and Attornment Agreement”
or “Agreement”) is made as of the ____ day of July, 2004, among FLEET NATIONAL
BANK, a national banking association having a place of business at
111 Westminster Street, Suite 800, Providence, Rhode Island 02903, as Agent
(“Agent”) for itself and the other institutions who from time to time become
Lenders under a Loan Agreement among Borrower, Agent, and Lenders relating to
the Property (as defined below), BAY COLONY CORPORATE CENTER LLC, a Delaware
limited liability company, having an address in care of Shorenstein Company,
L.P., 555 California Street, San Francisco, California 94104, Attn.: Legal Dept
(“Landlord” or “Borrower”), OSCIENT PHARMACEUTICALS CORPORATION, a Massachusetts
corporation, having a place of business at 1000 Winter Street, Suite 2200,
Waltham, MA 02451 (“Tenant”).

Introductory Provisions

A. Lenders are making a loan to Borrower (“Loan”) to be secured by, among other
things, a Mortgage, Security Agreement and Fixture Filing (“Mortgage”) given by
Borrower to Agent covering property which may be known, as Bay Colony Corporate
Center, Waltham, Massachusetts, as more particularly described on Exhibit A
attached hereto (“Property”), and a Collateral Assignment of Leases and Rents
(“Assignment”) from Borrower to Agent with respect to the Property. The
Mortgage, the Assignment and related documents are collectively called the
“Mortgage Documents”.

B. Tenant is the tenant under that certain lease (“Lease”) dated as of June 23,
2004, as may be amended, made with Landlord, covering a portion (the “Premises”)
of the Property as more particularly described in the Lease.

C. Agent and Lenders require, as a condition to the making and maintaining of
the Loan, that the Mortgage be and remain superior to the Lease and that their
rights under the Assignment be recognized.

 

1



--------------------------------------------------------------------------------

D. Tenant requires as a condition to the Lease being subordinate to the Mortgage
that its rights under the Lease be recognized.

E. Agent, on behalf of Lenders, Landlord, and Tenant desire to confirm their
understanding with respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lenders shall rely hereon in making and maintaining the Loan, Agent,
Landlord, and Tenant agree as follows:

1. Subordination. The Lease and the rights of Tenant thereunder are subordinate
and inferior to the lien of the Mortgage Documents and any amendment, renewal,
substitution, extension or replacement thereof and each advance made thereunder
as though the Mortgage Documents, and each such amendment, renewal,
substitution, extension or replacement were executed and recorded, and the
advance made, before, the execution of the Lease. Without limiting the foregoing
and notwithstanding any other term or provision of this Agreement, Tenant’s
rights with respect to proceeds of insurance and of eminent domain awards are
expressly made subject and subordinate to the rights of Agent and Lenders, and
the disposition of such proceeds shall be governed by the Mortgage Documents,
and the other “Loan Documents” referred to therein, in all respects.

2. Non-Disturbance. So long as Tenant is not in default (beyond any period
expressed in the Lease within which Tenant may cure such default) in the payment
of rent or in the performance or observance of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed or observed,
(i) Tenant’s occupancy of the Premises shall not be disturbed by Agent or
Lenders in the exercise of any of their rights under the Mortgage Documents
during the term of the Lease, or any extension or renewal thereof made in
accordance with the terms of the Lease, (ii) Lender will not join Tenant as a
party defendant in any action or proceeding for the purpose of terminating
Tenant’s interest and estate under the Lease because of any default under the
Mortgage Documents and (iii) Lender agrees to recognize the Lease and Tenant’s
rights under the Lease except as may be provided, herein.

3. Attornment and Certificates. In the event Agent or Lenders succeed to the
interest of Borrower as Landlord under the Lease, or if the Property or the
Premises are sold pursuant to the remedies relating to the Mortgage Documents,
Tenant shall attorn to Agent, Lenders, or a purchaser upon any such foreclosure
sale, and shall recognize Agent, Lenders, or such purchaser, thereafter as the
Landlord under the Lease; provided that such purchaser agrees not to disturb
Tenant’s possession of the Premises and recognizes the Lease and Tenant’s rights
under the Lease, except as may be provided herein. Such attornment shall be
effective and self-operative without the execution of any further instrument.
Tenant agrees, however, to execute and deliver at any time and from time to
time, upon the request of any holder(s) of any of the indebtedness or other
obligations secured by the Mortgage Documents, or upon request of any such
purchaser, (a) any instrument or certificate which, in the reasonable judgment
of such holder(s), or such purchaser, may be necessary or appropriate in any
such foreclosure proceeding or otherwise to evidence such attornment, and (b) an
instrument or certificate regarding the status of the Lease, consisting of
statements, if true (and if not true, specifying in what respect), that (i) the
Lease is

 

2



--------------------------------------------------------------------------------

in full force and effect, (ii) the date through which rentals have been paid,
(iii) the duration and date of the commencement of the term of the Lease,
(iv) the nature of any amendments or modifications to the Lease, (v) to the best
of Tenant’s knowledge, that no default, or state of facts, which with the
passage of time, or notice, or both, would constitute a default, exists on the
part of either party to the Lease, and (vi) the dates on which payments of
additional rent, if any, are due under the Lease.

4. Limitations. If Agent or Lenders exercise any of their rights under the
Mortgage Documents, or if Agent or Lenders shall succeed to the interest of
Landlord under the Lease in any manner, or if any purchaser acquires the
Property, or the Premises, upon or after any foreclosure of the Mortgage, or any
deed in lieu thereof, Agent, Lenders or such purchaser, as the case may be,
shall have the same remedies by entry, action or otherwise in the event of any
default by Tenant (beyond any period expressed in the Lease within which Tenant
may cure such default) in the payment of rent or in the performance or
observance of any of the terms, covenants and conditions of the Lease on
Tenant’s part to be paid, performed or observed that the Landlord had or would
have had if Lender or such purchaser had not succeeded to the interest of the
present Landlord. From and after any such attornment, Agent, Lenders or such
purchaser shall be bound to Tenant under all the terms, covenants and conditions
of the Lease, and Tenant shall, from and after such attornment to Agent,
Lenders, or to such purchaser, have the same remedies against Agent, Lenders, or
such purchaser, for the breach of an agreement contained in the Lease that
Tenant might have had under the Lease against Landlord, if Agent, Lenders or
such purchaser had not succeeded to the interest of Landlord. Provided, however,
that Agent, Lenders or such purchaser shall only be bound during the period of
their ownership, and that in the case of the exercise by Agent or Lenders of
their rights under the Mortgage Documents or a foreclosure, or deed in lieu of
foreclosure, all Tenant claims shall be satisfied only out of the interest, if
any, of Agent, Lenders, or such purchaser, in the Property, and Agent, Lenders
and such purchaser shall not be (a) liable for any act or omission of any prior
landlord (including the Landlord); or (b) liable for or incur any obligation
with respect to the construction of the Property or any improvements of the
Premises or the Property; or (c) subject to any offsets or defenses which Tenant
might have against any prior landlord (including the Landlord); or (d) bound by
any rent or additional rent which Tenant might have paid more than one month in
advance to any prior landlord (including the Landlord), except to the extent
actually received by Agent, Lenders or such purchaser; or (e) bound by any
amendment or modification of the Lease, or any consent to any assignment or
sublet, made without Agent’s prior written consent if required under the
Mortgage and other Loan Documents; or (f) bound by or responsible for any
security deposit not actually received by Agent; or (g) liable for or incur any
obligation with respect to any breach of warranties or representations of any
nature under the Lease or otherwise including without limitation any warranties
or representations respecting use, compliance with zoning, landlord’s title,
landlord’s authority, habitability and/or fitness for any purpose, or
possession; or (h) liable for consequential damages. The foregoing shall not,
however: (i) relieve Agent, Lenders or such purchaser of the obligation to
remedy or cure any conditions; at the Premises the existence of which
constitutes a Landlord default under the Lease and which continue at the time of
such succession or acquisition, or (ii) deprive the Tenant of the right to
terminate the Lease for a breach of Landlord covenant which is not cured as
provided for herein and in the Lease and as a result of which there is a
material interference with Tenant’s permitted use and occupation of the Premises
or any permitted business conducted therein.

 

3



--------------------------------------------------------------------------------

5. Rights Reserved. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of: (a) the
Landlord under the Lease, or any subsequent Landlord, against the Tenant in the
event of any default by Tenant (beyond any period expressed in the Lease within
which Tenant may cure such default) in the payment of rent or in the performance
or observance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed or observed; or (b) the Tenant under the Lease
against the original or any prior Landlord in the event of any default by the
original Landlord to pursue claims against such original or prior Landlord
whether or not such claim is barred against Lender or a subsequent purchaser.

6. Notice and Right to Cure. Tenant agrees to provide Agent with a copy of each
notice of default given to Landlord, under the Lease, at the same time as such
notice of default is given to the Landlord, and that in the event of any default
by the Landlord under the Lease, Tenant will take no action to terminate the
Lease (a) if the default, is not curable by Lender (so long as the default does
not interfere with Tenant’s use and occupation of the Premises), or (b) if the
default is curable by Agent or Lenders, unless the default remains uncured for a
period of thirty (30) days after written notice thereof shall have been given,
postage prepaid, to Landlord at Landlord’s address, and to Agent at the address
provided in Section 7 below; provided, however, that if any such default is such
that it reasonably cannot be cured within such thirty (30) day period, such
period shall be extended for such additional period of time (not to exceed 120
days) as shall be reasonably necessary (including, without limitation, a
reasonable period of time to obtain possession of the Property and to foreclose
the Mortgage, if necessary to effectuate a cure), if Agent gives Tenant written
notice within such thirty (30) day period of Lender’s election to undertake the
cure of the default and if curative action (including, without limitation,
action to obtain possession and foreclose) is instituted within such thirty-day
period and is thereafter diligently pursued. Agent and Lenders shall have no
obligation to cure any default under the Lease, except to the extent provided in
paragraph 4 above.

7. Notices. Any notice or communication required or permitted hereunder shall be
in writing, and shall be given or delivered: (i) by United States mail,
registered or certified, postage fully prepaid, return receipt requested, or
(ii) by recognized courier service or recognized overnight delivery service; and
in any event addressed to the party for which it is intended at its address set
forth below:

 

To Agent:   

Fleet National Bank

111 Westminster Street, Suite 800

Providence, RI 02903

Attention: Commercial Real Estate/Loan

Administration Manager

To Tenant:   

OSCIENT PHARMACEUTICALS CORPORATION

1000 Winter Street, Suite 2200

Waltham, MA 02451

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing. Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

 

4



--------------------------------------------------------------------------------

8. No Oral Change. This Agreement may not be modified orally or in any manner
than by an agreement in writing signed by the parties hereto or their respective
successors in interest.

9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, personal
representatives, successors and assigns, and any purchaser or purchasers at
foreclosure of the Property or any portion thereof, and their respective heirs,
personal representatives, successors and assigns.

10. Payment of Rent To Agent. Tenant acknowledges that it has notice that the
Lease and the rent and all sums due thereunder have been assigned to Agent as
part: of the security for the Obligations secured by the Mortgage Documents. In
the event Agent notifies Tenant of a default under the Loan and demands that
Tenant pay its rent and all other sums due under the Lease to Agent, Tenant
agrees that it will honor such demand and pay its rent and all other sums due
under the Lease to Agent, or Agent’s designated agent, until otherwise notified
in writing by Agent. Borrower unconditionally authorizes and directs Tenant to
make rental payments directly to Lender following receipt of such notice and
further agrees that Tenant may rely upon such notice without any obligation to
further inquire as to whether or not any default exists under the Mortgage
Documents, and that Borrower shall have no right or claim against Tenant for or
by reason of any payments of rent or other charges made by Tenant to Agent
following receipt of such notice.

11. No Amendment or Cancellation of Lease. So long as the Mortgage remains
undischarged of record and except as provided herein to the contrary (including
paragraph 6 hereof), Tenant shall not amend or modify the Lease, or consent to
an amendment or modification of the Lease, or agree to subordinate the Lease to
any other Mortgage, without Agent’s prior written consent in each instance if
required under the Mortgage or other Loan Documents, such consent not to be
unreasonably withheld.

12. Captions. Captions and headings of sections are not parts of this Agreement
and shall not be deemed to affect the meaning or construction of any of the
provisions of this Agreement.

13. Counterparts. This Agreement may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

15. Parties Bound. The provisions of this Agreement shall be binding upon and
inure to the benefit of Tenant, Agent, Lenders and Borrower and their respective
successors and assigns; provided, however, reference to successors and assigns
of Tenant shall not constitute a consent by Landlord or Borrower to an
assignment or sublet by Tenant, but has reference only to those instances in
which such consent is not required pursuant to the Lease or for which such
consent has been given.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AGENT:

 

FLEET NATIONAL BANK, As Agent

By        Name        Title     

TENANT:

 

OSCIENT PHARMACEUTICALS CORPORATION, a Massachusetts corporation

By        Name        Title     

(Continued on next page)

 

6



--------------------------------------------------------------------------------

[For Agent]

STATE OF RHODE ISLAND

COUNTY OF PROVIDENCE

On                                         , 2004 before me,
                                        , a Notary Public in and for the State
of Rhode Island, personally appeared                                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that his/her signature on the instrument the person or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature        (Seal)

[For Tenant]

STATE OF ________________

COUNTY OF ______________

On                                         , 2004 before me,
                                        , a Notary Public in and for the State
of                                         , personally appeared
_______________, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that his/her signature on the instrument the person or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

Signature        (Seal)

 

        , Notary Public My Commission Expires:      [Seal]  

 

1



--------------------------------------------------------------------------------

CONSENT BY LANDLORD

The undersigned acknowledges and approves the terms and conditions of the
foregoing Agreement as of this __________ day of July, 2004.

 

LANDLORD: BAY COLONY CORPORATE CENTER LLC, a Delaware limited liability company
By   SHORENSTEIN REALTY SERVICES, L.P., a California limited partnership, its
manager   By          Print Name     

    Title     

STATE OF NEW YORK

 

________________________________________________,   ss.     Date: July __ 2004

Then personally appeared before me the above-named
                                         of Shorenstein Management, Inc., a
California corporation, which is the general partner of _______________, the
Shorenstein Realty Services, L.P., a California limited partnership, which is
the manager of Bay Colony Corporate Center LLC, a Delaware limited liability
company, and acknowledged the foregoing to be his/her free act and deed and the
free act and deed of such corporation, limited partnership, and limited
liability company.

 

     , Notary Public My Commission Expires:      [Seal]  

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A

Legal Description of Property

 

    Page Parcel I:   That certain Parcel of land together with all buildings and
improvements now or hereafter situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:   Northeasterly by Winter
Street, eight hundred sixty-six and 87/100 feet;   Easterly by land now or
formerly of City of Cambridge, four hundred forty-two and 93/10) feet;  
Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and   Northerly by three lines measuring together, four hundred
fourteen and 19/100 feet,   Northwesterly by three lines measuring together,
seven hundred forty-three and 28/100 feet,   Southwesterly being a curving line,
three hundred sixty-four and 63/100 feet,   Northwesterly, one hundred forty and
15/100 feet,   Northeasterly, ninety-two and 37/100 feet,   Northwesterly,
twenty feet,   Northeasterly, three hundred and eight-three feet, and  
Northwesterly, twenty feet, all by lot 6 as shown on plan hereinafter mentioned.
  Said Parcel is shown as lot 5, Sheet 4, on said plan (Plan No. 41218C).   All
of said boundaries are determined by the Land Court to be located as shown on a
subdivision plan, as approved by the Land Court, filed in the Land Registration
Office, a copy of which is filed in the Middlesex South Registry District of the
Land Court in Registration Book 1051, Page 79, with Certificate 184229.   Parcel
II:   That certain Parcel of land together with all buildings and improvements
now or hereafter situate in Waltham in the County of Middlesex, Commonwealth of
Massachusetts, described as follows:  

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

    Page Northeasterly by Winter Street, four hundred and one feet;  
Southeasterly, twenty feet,   Southwesterly, three hundred and eighty-three
feet,   Southeasterly, twenty feet,   Southwesterly, ninety-two and 37/100 feet,
  Southeasterly, one hundred forty and 15/100 feet,   Northeasterly, being a
curving line, three hundred sixty-four and 63/100 feet,   Southeasterly, by
three lines measuring together, seven hundred forty-three and 28/100 feet,  
Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by lot 5 as shown on plan hereinafter mentioned;   Southwesterly by
land now or formerly of Waltham Resources Corp., four hundred eighty-nine and
18/100 feet;   Northerly, four hundred twelve and 10/100 feet, and  
Northwesterly, three hundred twenty-six and 44/100 feet, by lot 7 on said plan;
and   Northeasterly, thirteen and 10/100 feet,   Northwesterly, three hundred
seventy-nine and 63/100 feet,   Northwesterly, again, four hundred forty-seven
and 33/100 feet,   Northeasterly, two hundred five and 91/100 feet; and  
Northwesterly, twenty feet, all by lot 8 on said plan.   Said Parcel is shown as
lot 6, Sheet 3, on said plan (Plan No. 41218C).   All of said boundaries are
determined by the Land Court to be located as shown on a subdivision plan, as
approved by the Land Court, filed in the Land Registration Office, a copy of
which is filed in the Middlesex South Registry District of the Land Court in
Registration Book 1051, Page 79, with Certificate 184229.  

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

   

Page

Parcel III:   Those certain Parcels of land together with all buildings and
improvements now or hereafter situate in Waltham, in the County of Middlesex,
Commonwealth of Massachusetts, being shown as lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared For: London & Leeds
Development Corp.”, scale: 1”=80’ dated May 2, 1995, prepared by Schofield
Brothers of New England Inc., 1071 Worcester Read, Framingham, Mass, 01701,
filed in the Middlesex South Registry District of the Land Court as Land Court
Plan No. 41218E.   Together with the rights, easements, benefits and
appurtenances contained in the following instruments:   (1) Declaration of
Easement dated April 30, 1984 filed in the Middlesex South Registry District of
the Land Court as Document No. 661086 (affects Parcels I, II, and III);   (2)
Declaration of Restrictions dated October 20, 1983 recorded in the Middlesex
South District Registry of Deeds in Book 15274, Page 590 (affects Parcels I and
II);   (3) Grant of Utility Easements dated October 20, 1983 and recorded in
said Registry in Book 15274, Page 577 and filed as Document No. 649824 (affects
Parcels I, II, and III);   (4) License Agreement dated June 8, 1984 recorded in
said Registry in Book 15651, Page 171 (affects Parcels I and II);   (5)
Declaration of Easements and Covenants dated October 30, 1986 filed as Document
No. 726257 as amended by First Amendment of Declaration of Easements and
Covenants dated December 15, 1997 filed as Document No. 1049953 (affects Parcels
I, II and III); and   (6) Grant of Drainage Easements dated October 20, 1983
recorded in Book 15274, Page 597 (affects Parcels I, II and III).   NOTE: As
hereinafter used, “recorded” shall mean “recorded with the Middlesex South
District Registry of Deeds”, and “registered/filed” shall mean “registered/filed
with the Middlesex South Registry District of the Land Court”.  

 

3